Exhibit 10.1

UNCOMMITTED MASTER REPURCHASE AGREEMENT

Dated as of February 5, 2014

between

CMC LOAN FUNDING A, LLC,

as Seller,

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Buyer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1. APPLICABILITY

     1   

ARTICLE 2. DEFINITIONS

     1   

ARTICLE 3. INITIATION; CONFIRMATION; TERMINATION; FEES; EXTENSION OF MATURITY
DATE; EXTENSION OF REPURCHASE DATE

     24   

ARTICLE 4. MARGIN MAINTENANCE

     39   

ARTICLE 5. INCOME PAYMENTS AND PRINCIPAL PROCEEDS

     40   

ARTICLE 6. SECURITY INTEREST

     43   

ARTICLE 7. PAYMENT, TRANSFER AND CUSTODY

     45   

ARTICLE 8. SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

     48   

ARTICLE 9. REPRESENTATIONS AND WARRANTIES

     48   

ARTICLE 10. NEGATIVE COVENANTS OF SELLER

     59   

ARTICLE 11. AFFIRMATIVE COVENANTS OF SELLER

     60   

ARTICLE 12. EVENTS OF DEFAULT; REMEDIES

     71   

ARTICLE 13. SINGLE AGREEMENT

     77   

ARTICLE 14. RECORDING OF COMMUNICATIONS

     78   

ARTICLE 15. NOTICES AND OTHER COMMUNICATIONS

     78   

ARTICLE 16. ENTIRE AGREEMENT; SEVERABILITY

     78   

ARTICLE 17. NON-ASSIGNABILITY

     79   

 

-i-



--------------------------------------------------------------------------------

ARTICLE 18. GOVERNING LAW

     80   

ARTICLE 19. NO WAIVERS, ETC.

     80   

ARTICLE 20. USE OF EMPLOYEE PLAN ASSETS

     81   

ARTICLE 21. INTENT

     81   

ARTICLE 22. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

     83   

ARTICLE 23. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     83   

ARTICLE 24. NO RELIANCE

     84   

ARTICLE 25. INDEMNITY

     85   

ARTICLE 26. DUE DILIGENCE

     85   

ARTICLE 27. SERVICING

     86   

ARTICLE 28. MISCELLANEOUS

     87   

 

-ii-



--------------------------------------------------------------------------------

ANNEXES, SCHEDULES AND EXHIBITS

 

ANNEX I    Names and Addresses for Communications between Parties EXHIBIT I   
Form of Confirmation EXHIBIT II    Authorized Representatives of Seller EXHIBIT
III-A    Monthly Reporting Package EXHIBIT III-B    Quarterly Reporting Package
EXHIBIT III-C    Annual Reporting Package EXHIBIT IV    Form of Custodial
Delivery Certificate EXHIBIT V    Form of Power of Attorney EXHIBIT VI   
Representations and Warranties Regarding Individual Purchased Assets EXHIBIT VII
   Asset Information EXHIBIT VIII    Advance Procedures EXHIBIT IX    Form of
Bailee Letter EXHIBIT X    Form of Margin Deficit Notice EXHIBIT XI    UCC
Filing Jurisdictions EXHIBIT XII    Form of Servicer Notice EXHIBIT XIII    Form
of Release Letter EXHIBIT XIV    Covenant Compliance Certificate EXHIBIT XV   
Form of Re-direction Letter EXHIBIT XVI    Forms of Tax Compliance Certificates
EXHIBIT XVII    Form of Cash Management Account Bank Notice EXHIBIT XVIII   
Form of Lockbox Account Bank Notice

 

-iii-



--------------------------------------------------------------------------------

UNCOMMITTED MASTER REPURCHASE AGREEMENT

MASTER REPURCHASE AGREEMENT, dated as of February 5, 2014 by and between
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States (“Buyer”) and CMC LOAN FUNDING A,
LLC, a Delaware limited liability company (“Seller”).

ARTICLE 1.

APPLICABILITY

From time to time the parties hereto may enter into transactions in which Seller
and Buyer agree to the transfer from Seller to Buyer of all of its rights, title
and interest to certain Eligible Assets (as defined herein) or other assets and,
in each case, the other related Purchased Items (as defined herein)
(collectively, the “Assets”) against the transfer of funds by Buyer to Seller,
with a simultaneous agreement by Buyer to transfer back to Seller such Assets at
a date certain or on demand, against the transfer of funds by Seller to Buyer.
Each such transaction shall be referred to herein as a “Transaction” and, unless
otherwise agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in any exhibits identified herein as
applicable hereunder. Each individual transfer of an Eligible Asset shall
constitute a distinct Transaction. Notwithstanding any provision or agreement
herein, at no time shall Buyer be obligated to purchase or effect the transfer
of any Eligible Asset from Seller to Buyer.

ARTICLE 2.

DEFINITIONS

“A-Note” shall mean the original promissory note, if any, that was executed and
delivered in connection with the senior position of a Senior Mortgage Loan.

“Accelerated Repurchase Date” shall have the meaning specified in Article
12(b)(i) of this Agreement.

“Acceptable Attorney” means an attorney-at-law that has delivered at Seller’s
request a Bailee Letter, with the exception of an attorney that Buyer has
notified Seller is not satisfactory to Buyer.

“Accepted Servicing Practices” shall mean with respect to any applicable
Purchased Asset, those mortgage loan, participation interest or mezzanine loan
servicing practices of prudent mortgage lending institutions that service
mortgage loans, participation interests and/or mezzanine loans of the same type
as such Purchased Asset in the state where the related underlying real estate
directly or indirectly securing or supporting such Purchased Asset is located.



--------------------------------------------------------------------------------

“Act of Insolvency” shall mean, with respect to any Person, (i) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar law relating to the protection of creditors (“Insolvency Law”), or
suffering any such petition or proceeding to be commenced by another which is
consented to, not timely contested or results in entry of an order for relief
that, in the case of an action not instigated by or on behalf of or with the
consent of Seller, is not dismissed or stayed within ninety (90) days; (ii) the
seeking or consenting to the appointment of a receiver, trustee, custodian or
similar official for such Person or any substantial part of the property of such
Person; (iii) the appointment of a receiver, conservator, or manager for such
Person by any governmental agency or authority having the jurisdiction to do so;
(iv) the making of a general assignment for the benefit of creditors; (v) the
admission by such Person of its inability to pay its debts or discharge its
obligations as they become due or mature; or (vi) that any Governmental
Authority or agency or any person, agency or entity acting or purporting to act
under Governmental Authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or any substantial part of
the property of such Person, or shall have taken any action to displace the
management of such Person or to curtail its authority in the conduct of the
business of such Person; (vii) the consent by such Person to the entry of an
order for relief in an insolvency case under any Insolvency Law; or (viii) the
taking of action by any such Person in furtherance of any of the foregoing.

“Advance Rate” shall mean, with respect to each Transaction and any Pricing Rate
Period, the initial Advance Rate selected by Buyer for such Transaction on a
case by case basis in its sole discretion as shown in the related Confirmation,
unless otherwise agreed to by Buyer and Seller pursuant to Article 4(d) of this
Agreement.

“Affiliate” shall mean, when used with respect to any specified Person, (i) any
other Person directly or indirectly Controlling, Controlled by, or under common
Control with, such Person, or (ii) any “affiliate” of such Person, as such term
is defined in the Bankruptcy Code.

“Affiliated Hedge Counterparty” shall mean JPMorgan Chase Bank, National
Association, or any Affiliate thereof, in its capacity as a party to any Hedging
Transaction with Seller.

“Agreement” shall mean this Master Repurchase Agreement, dated as of February 5,
2014 by and between Seller and Buyer, as such agreement may be modified or
supplemented from time to time.

“Alternative Rate” shall have the meaning specified in Article 3(g) of this
Agreement.

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

“Annual Reporting Package” shall mean the reporting package described on Exhibit
III-C.

“Anti-Money Laundering Laws” shall have the meaning specified in
Article 9(b)(xxxiii) of this Agreement.

 

2



--------------------------------------------------------------------------------

“Applicable Spread” shall mean, with respect to a Transaction involving a
Purchased Asset:

(i) so long as no Event of Default shall have occurred and be continuing, with
respect to each Purchased Asset (other than a Credit Event Loan or a Mezzanine
Loan) the incremental per annum rate (expressed as a number of “basis points”,
each basis point being equivalent to 1/100 of 1%) specified in Schedule I
attached to the Fee Letter as being the “Applicable Spread” for such Purchased
Asset for the applicable Buyer’s Margin LTV (as determined by Buyer in its sole
discretion) shown in Schedule I attached to the Fee Letter, or, with respect to
each Credit Event Loan and Mezzanine Loan, the rate agreed upon between Seller
and Buyer in the Fee Letter and set forth in the related Confirmation, and

(ii) after the occurrence and during the continuance of an Event of Default, the
applicable incremental per annum rate described in clause (i) of this
definition, plus 400 basis points (4.0%).

“Approved Bank” shall mean any commercial bank that (i) is organized under the
laws of the United States, any state thereof or the District of Columbia or is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated at least P-1 (or the then equivalent grade) by
Moody’s or at least “A-1” (or the then equivalent grade by S&P, and (iii) has
combined capital and surplus of at least $500,000,000.

“Asset Information” shall mean, with respect to each Purchased Asset, the
information set forth in Exhibit VII attached hereto.

“Assets” shall have the meaning specified in Article 1 of this Agreement.

“Assignee” shall have the meaning set forth in Section 17(a) hereof.

“Bailee Letter” shall mean a letter from an Acceptable Attorney or from a Title
Company, or another Person acceptable to Buyer in its sole and absolute
discretion, in the form attached to this Agreement as Exhibit IX, wherein such
Acceptable Attorney, Title Company or other Person described above in possession
of a Purchased Asset File (i) acknowledges receipt of such Purchased Asset File,
(ii) confirms that such Acceptable Attorney, Title Company, or other Person
acceptable to Buyer is holding the same as bailee of Buyer under such letter and
(iii) agrees that such Acceptable Attorney, Title Company or other Person
described above shall deliver such Purchased Asset File to the Custodian by not
later than the third (3rd) Business Day following the Purchase Date for the
related Purchased Asset.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

“Breakage Costs” shall have the meaning assigned thereto in Article 3(l).

 

3



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which the New York Stock Exchange or the Federal Reserve Bank of New York
is authorized or obligated by law or executive order to be closed and (iii) a
day on which banks in the State of New York, Pennsylvania, Kansas or Minnesota
are authorized or obligated by law or executive order to be closed or, with
respect to a “London Business Day” for the determination of LIBOR, any day other
than a day on which banks in London, England are authorized or obligated by law
or executive order to be closed.

“Buyer” shall mean JPMorgan Chase Bank, National Association, or any permitted
successor or assign.

“Buyer Compliance Policy” shall mean any corporate policy of Buyer or of any
corporate entity controlling Buyer related to the compliance by Buyer or such
corporate entity or any of Buyer’s or by any such corporate entity’s Affiliates
with any Requirement of Law and/or any request or directive by any Governmental
Authority (whether or not having the force of law) and/or any proposed law, rule
or regulation, including without limitation any policy of Buyer or any such
corporation to comply with rules in proposed form or otherwise not yet in effect
or to adhere to standards or other requirements in excess of those that would be
required by any Requirement of Law.

“Buyer Funding Costs” shall mean the actual funding costs of Buyer or of any
corporate entity controlling Buyer associated with any one or more of the
Transactions or otherwise with Buyer’s obligations under the Transaction
Documents.

“Buyer’s Margin Amount” shall mean with respect to any Transaction and any
Purchased Asset on any date, the product of the Advance Rate multiplied by the
lesser of (a) Market Value of such Purchased Asset as of such date of
determination and (b) the Market Value of such Purchased Asset as of the
applicable Purchase Date.

“Buyer’s Margin LTV” shall mean, with respect to any Purchased Asset, the
applicable sample maximum percentage as attached to the Fee Letter as Schedule
I, represented as the product of the Advance Rate multiplied by the LTV of such
Purchased Asset.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, any and all partner or
other equivalent interests in any partnership or limited partnership, and any
and all warrants or options to purchase any of the foregoing.

“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean (i) direct obligations of the United States
Government, including, without limitation, treasury bills, notes and bonds,
(ii) interest bearing or discounted obligations of Federal agencies and
Government sponsored entities, or pools of such instruments offered by Approved
Banks and dealers, including without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass-through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities,
(iii) time deposits, Domestic and Eurodollar certificates of deposit, bankers’
acceptances, commercial paper rated at least A-1 by S&P and P-1 by Moody’s
and/or guaranteed by a Person with an Aa1 rating by Moody’s, an AA- rating by
S&P or better rated credit, floating rate notes, other money market instruments
and letters of credit each issued by Approved Banks (provided that the same
shall cease to be a “Cash Equivalent” if at any time any such bank shall cease
to be an Approved Bank), (iv) obligations of domestic corporations, including,
without limitation, commercial paper, bonds, debentures and loan participations,
each of which is rated at least AA- by S&P and/or Aa1 by Moody’s and/or
guaranteed by a Person with an Aa1 rating by Moody’s and/or an AA- rating by S&P
or better rated credit, (v) obligations issued by states and local governments
or their agencies, rated at least MIG-1 by Moody’s and/or SP-1 by S&P and/or
guaranteed by an irrevocable letter of credit of an Approved Bank (provided that
the same shall cease to a “Cash Equivalent” if at any time any such bank shall
cease to be an Approved Bank), and (vi) repurchase agreements with major banks
and primary government security dealers fully secured by the U.S. Government or
agency collateral equal to or exceeding the principal amount on a daily basis
and held in safekeeping.

“Cash Management Account” shall mean, with respect to each Purchased Asset, the
deposit account related to such Purchased Asset into which the related Lockbox
Account Bank remits funds on deposit in the related Lockbox Account.

“Cash Management Account Agreement” shall mean, with respect to each Cash
Management Account, the agreement pursuant to which the related Cash Management
Account Bank administers such Cash Management Account.

“Cash Management Account Bank” shall mean, with respect to each Purchased Asset,
the bank administering the Cash Management Account related to such Purchased
Asset.

“Cash Management Account Bank Notice” shall mean, with respect to each Purchased
Asset, a notice in the form of Exhibit XVII hereto.

“Change of Control” shall mean, with respect to any Person, if either (a) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a percentage of the total voting power of all
Capital Stock of such Person entitled to vote generally in the election of
directors, members or partners of 35% or more (other than with respect to
Seller, entities wholly-owned by Guarantor, provided that Seller delivers a
document similar in form and substance to the Pledge and Security Agreement
evidencing a pledge to Buyer of Seller’s Capital Stock by any such entity and
opinions of counsel reasonably acceptable to Buyer with respect to
enforceability and security interests) or (b) Guarantor shall cease to own and
Control, of record and beneficially, directly or indirectly 100% of each class
of outstanding Capital Stock of Seller. Notwithstanding the foregoing, neither
Buyer nor any other Person shall be deemed to approve or to have approved any
internalization of management as a result of this definition or any other
provision herein.

 

5



--------------------------------------------------------------------------------

“Closing Date” shall mean February 5, 2014.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

“Collection Period” shall mean (i) with respect to the first Remittance Date,
the period beginning on and including the Closing Date and continuing to, and
including the calendar day immediately preceding such Remittance Date, and
(ii) with respect to each subsequent Remittance Date, the period beginning on
and including the Remittance Date in the month preceding the month in which such
Remittance Date occurs and continuing to and including the calendar day
immediately preceding the following Remittance Date.

“Concentration Limit” shall mean the maximum portion of the aggregate Purchase
Price for all Purchased Assets on each Business Day that may relate to Purchased
Assets that are either Junior Mortgage Loans or Mezzanine Loans, which maximum
portion shall be twenty-five percent (25%) of such then-current aggregate
Purchase Price for all Purchased Assets. For the avoidance of doubt, this
Concentration Limit shall apply to Junior Mortgage Loans along with Mezzanine
Loans in the aggregate.

“Confirmation” shall have the meaning specified in Article 3(b)(iii) of this
Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise and
“Control,” “Controlling” and “Controlled” shall have meanings correlative
thereto.

“Covenant Compliance Certificate” shall mean a properly completed and executed
Covenant Compliance Certificate in form and substance identical to the
certificate attached hereto as Exhibit XIV.

“Credit Event” shall mean any material adverse change with respect to a
Purchased Asset, as determined by Buyer in its sole discretion (relative to
Buyer’s initial underwriting or the most recent determination of Market Value of
such Purchased Asset, if applicable), based on any of the following factors
(individually or in the aggregate): (i) the performance, condition or value of
the related Underlying Mortgaged Property, (ii) the performance or financial
condition of the related Mortgagor (including sponsors) or other obligor in
relation to its obligations under a Purchased Asset, (iii) a breach of any
representation or warranty related to Seller or such Purchased Asset, or
(iv) such Purchased Asset ceases to be an Eligible Asset.

“Credit Event Loan” shall mean any Eligible Asset that Seller requests be so
designated in the related Confirmation, and which in Buyer’s determination in
its sole discretion satisfies on the Purchase Date the maximum Buyer’s Margin
LTV requirements set forth in Schedule 1 attached to the Fee Letter.

 

6



--------------------------------------------------------------------------------

“Custodial Agreement” shall mean the Custodial Agreement, dated as of the date
hereof, by and among the Custodian, Seller and Buyer.

“Custodial Delivery Certificate” shall mean the form executed by Seller in order
to deliver the Purchased Asset Schedule and the Purchased Asset File to Buyer or
its designee (including the Custodian) pursuant to Article 7 of this Agreement,
a form of which is attached hereto as Exhibit IV.

“Custodian” shall mean Wells Fargo Bank, National Association, or any successor
Custodian appointed by Buyer, with the prior written consent of Seller, not to
be unreasonably withheld, conditioned or delayed.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Defaulted Mortgage Asset” shall mean any asset (a) that is thirty (30) days or
more delinquent in the payment of principal, interest, fees or other amounts
payable under the terms of the related loan documents or other asset
documentation or, with respect to a Participation Interest, the Underlying
Mortgage Loan is thirty (30) days or more delinquent in the payment of
principal, interest, fees or other amounts payable under the terms of the
related loan documents or other asset documentation, (b) for which there is a
material breach of the applicable representations and warranties set forth on
Exhibit VI hereto, (c) as to which an Act of Insolvency shall have occurred with
respect to the related Mortgagor, (d) as to which a non-monetary event of
default shall have occurred under any document included in the Purchased Asset
File for such Purchased Asset, including, without limitation, with respect to
any Participation Interest, any document related to the Underlying Mortgage
Loan, or (e) with respect to which there has been an extension, amendment,
waiver, termination, rescission, cancellation, release or other modification to
the terms of, or any collateral, guaranty or indemnity for, or the exercise of
any material right or remedy of a holder (including all lending, corporate and
voting rights, remedies, consents, approvals and waivers) of any related loan or
participation document that has an adverse effect on the interest in such asset,
as determined by Buyer in its sole discretion and with respect to which Buyer
has not expressly and specifically consented thereto in writing.

“Depository” shall mean PNC Bank, National Association, or any successor
Depository appointed by Buyer with the prior written consent of Seller, not to
be unreasonably withheld, conditioned or delayed.

“Depository Account” shall mean a segregated interest bearing account, in the
name of Buyer, established at Depository pursuant to this Agreement, and which
is subject to the Depository Agreement.

“Depository Agreement” shall mean that certain Depository Agreement, dated as of
the date hereof, among Buyer, Seller and Depository.

 

7



--------------------------------------------------------------------------------

“Draft Appraisal” shall mean a short form appraisal, “letter opinion of value,”
or any other form of draft appraisal acceptable to Buyer.

“Due Diligence Package” shall have the meaning specified in Exhibit VIII to this
Agreement.

“Early Repurchase” shall mean a repurchase of a Purchased Asset as described in
Article 3(e) of this Agreement.

“Early Repurchase Date” shall have the meaning specified in Article 3(e) of this
Agreement.

“Eligible Assets” shall mean any of the following types of assets or loans
originated by Seller (1) that are acceptable to Buyer in its sole and absolute
discretion; provided, that such determination of acceptability only being
applicable prior to the Purchase Date for the related Purchased Asset, but shall
not be a factor at any time after the Purchase Date for such Purchased Asset and
the initial Transaction, (2) on each day, with respect to which the
representations and warranties set forth in this Agreement (including the
exhibits hereto) are true and correct in all material respects except to the
extent disclosed in a Requested Exceptions Report approved by Buyer, and
(3) that are secured directly or indirectly by properties that are multi-family,
mixed use, industrial, office building or hospitality or such other types of
commercial properties that Buyer may agree to in its sole discretion, and are
properties located in the United States of America, its territories or
possessions (or elsewhere, in the sole discretion of Buyer):

(i) Senior Mortgage Loans;

(ii) Junior Mortgage Loans;

(iii) Participation Interests;

(iv) Mezzanine Loans; and

(v) any other asset types or classifications that are acceptable to Buyer,
subject to its consent on all necessary and appropriate modifications to this
Agreement and each of the Transaction Documents, as determined by Buyer in its
sole and absolute discretion.

Notwithstanding anything to the contrary contained in this Agreement, the
following shall not be Eligible Assets for purposes of this Agreement:
(i) non-performing loans; (ii) loans that are Defaulted Mortgage Assets;
(iii) construction loans or land loans, (iv) Mezzanine Loans, Junior Mortgage
Loans or Participations in Junior Mortgage Loans secured by hotels with a
last-dollar loan-to-value ratio (as determined by Buyer in its sole discretion)
in excess of seventy percent (70%), (v) any Asset, where payment of the Purchase
Price with respect thereto would cause the aggregate of all Purchase Prices to
exceed the Maximum Facility Amount; (vi) a Purchased Asset that violates, or an
Asset that, upon becoming a Purchased Asset would violate, the Concentration
Limit; (vii) loans for which the applicable appraisal was not prepared in
accordance with the requirements of the Financial Institutions Reform, Recovery
and Enforcement Act of 1989, as amended; (viii) Junior Mortgage Loans, Mezzanine
Loans or

 

8



--------------------------------------------------------------------------------

Participation Interests in Junior Mortgage Loans at any time that there are not
at least three (3) Purchased Assets currently subject to Transactions that are
Senior Mortgage Loans or Participation Interests in Senior Mortgage Loans, and
(ix) assets secured directly or indirectly by loans described in the preceding
clauses (i) through (viii).

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or hazardous materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and
any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

“Environmental Site Assessment” shall have the meaning specified in Exhibit VI.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Article
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Article 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Article 302(c)(11) of ERISA and Article 412(c)(11) of the Code
and the lien created under Article 302(f) of ERISA and Article 412(n) of the
Code, described in Article 414(m) or (o) of the Code of which Seller is a
member.

“Event of Default” shall have the meaning specified in Article 12 of this
Agreement.

“Exchange Act” shall have the meaning specified in the definition of “Change of
Control”.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Buyer or any Transferee, or required to be withheld or deducted from a payment
to or for the account of Buyer or Transferee: (a) Taxes imposed on or measured
by net income (however denominated), franchise Taxes, Taxes imposed on or
measured by net worth (however denominated) and branch profits Taxes, in each
case, (i) imposed as a result of Buyer or Transferee being organized under the
laws of, or having its principal office or the office from which it books the
Transactions located in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Buyer
or Transferee with respect to an interest under this Agreement pursuant to a law
in effect on the date on which (i) such Buyer or Transferee acquires such

 

9



--------------------------------------------------------------------------------

interest hereunder (other than pursuant to an assignment request by Seller under
Article 3(v)) or (ii) Buyer or Transferee changes the office from which it books
the Transactions, except in each case to the extent that, pursuant to
Article 3(o) or Article 3(r), amounts with respect to such Taxes were payable
either to Buyer or Transferee’s assignor immediately before such Buyer or
Transferee acquired an interest hereunder or to such Buyer or Transferee
immediately before it changed the office from which it books the Transactions,
(c) Taxes attributable to Buyer’s or such Transferee’s failure to comply with
Article 3(s) and Article 21(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Extension Fee” shall have the meaning specified in the Fee Letter.

“Extension Period” shall have the meaning specified in Article 3(m)(i) of this
Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
with a Governmental Authority pursuant thereto (including pursuant to
Section 1471(b)(1) of the Code).

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Buyer from three (3) federal funds
brokers of recognized standing selected by it.

“Fee Letter” the Fee and Pricing Letter between Seller and Buyer dated as of
February 5, 2014.

“Filings” shall have the meaning specified in Article 6(c) of this Agreement.

“Final Maturity Date” shall have the meaning specified in the definition of
“Maturity Date”.

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

“Fitch” shall mean Fitch, Inc.

“Foreign Buyer” shall mean a Transferee that is not a U.S. Person.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

10



--------------------------------------------------------------------------------

“Guarantee Agreement” shall mean the Guarantee Agreement, dated as of the date
hereof, from Guarantor in favor of Buyer, in form and substance acceptable to
Buyer.

“Guarantor” shall mean Colony Financial, Inc., a Maryland corporation.

“Hedge-Required Asset” shall mean any Eligible Asset that is a fixed rate
Eligible Asset.

“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, entered into by any Affiliated Hedge
Counterparty or Qualified Hedge Counterparty with Seller, either generally or
under specific contingencies that is required by Buyer, or otherwise pursuant to
this Agreement, to hedge the financing of a Hedge-Required Asset, or that Seller
has elected to pledge or transfer to Buyer pursuant to this Agreement.

“Income” shall mean, with respect to any Purchased Asset at any time, (a) any
collections or receipts of principal, interest, dividends, receipts or other
distributions or collections or any other amounts related to such Purchased
Asset, (b) all net sale proceeds received by Seller or any Affiliate of Seller
in connection with a sale or liquidation of such Purchased Asset and (c) all
payments actually received by Buyer on account of Hedging Transactions.

“Indebtedness” shall mean, for any Person, (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (f) Indebtedness of others
guaranteed by such Person; (g) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person;
(h) Indebtedness of general partnerships of which such Person is secondarily or
contingently liable (other than by endorsement of instruments in the course of
collection), whether by reason of any agreement to acquire such indebtedness to
supply or advance sums or otherwise; (i) Capitalized Lease Obligations of such
Person; (j) all net liabilities or obligations under any interest rate, interest
rate swap, interest rate cap, interest rate floor, interest rate collar, or
other hedging instrument or agreement; and (k) all obligations of such Person
under Financing Leases. Notwithstanding the

 

11



--------------------------------------------------------------------------------

foregoing, bona fide securitizations that fall into this category solely as a
result of the application of FAS 166 and/or FAS 167, but with respect to which a
legal isolation opinion was delivered in connection with the transfer of the
assets with respect to such bona fide securitization, shall not be considered
Indebtedness of any Person.

“Indemnified Amounts” shall have the meaning specified in Article 25 of this
Agreement.

“Indemnified Parties” shall have the meaning specified in Article 25 of this
Agreement.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of Seller
under any Transaction Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

“Independent Director” shall mean an individual with at least three (3) years of
employment experience serving as an independent director at the time of
appointment who is provided by, and is in good standing with, CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional independent directors or managers
or is not acceptable to the Rating Agencies, another nationally recognized
company reasonably approved by Buyer, in each case that is not an Affiliate of
Seller and that provides professional independent directors or managers and
other corporate services in the ordinary course of its business, and which
individual is duly appointed as a member of the board of directors or board of
managers of Seller and is not, and has never been, and will not while serving as
independent director or manager be:

(a) a member (other than an independent, non-economic “springing” member),
partner, equityholder, manager, director, officer or employee of Seller or any
of its equityholders or Affiliates (other than as an independent director or
manager of an Affiliate of Seller that is not in the direct chain of ownership
of Seller and that is required by a creditor to be a single purpose bankruptcy
remote entity, provided that such independent director or manager is employed by
a company that routinely provides professional independent directors or managers
in the ordinary course of business);

(b) a customer, creditor, supplier or service provider (including provider of
professional services) to Seller or any of its equityholders or Affiliates
(other than a nationally recognized company that routinely provides professional
independent directors or managers and other corporate services to Seller or any
of its equityholders or Affiliates in the ordinary course of business);

(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, customer, creditor, supplier or service provider;
or

(d) a Person that Controls or is under common Control with (whether directly,
indirectly or otherwise) any of (a), (b) or (c) above.

 

12



--------------------------------------------------------------------------------

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (a) by reason of being the independent director or manager of a
single purpose bankruptcy remote entity in the direct chain of ownership of
Seller shall not be disqualified from serving as an independent director or
manager of Seller, provided that the fees that such individual earns from
serving as independent directors or managers of such Affiliates in any given
year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

“Insolvency Law” shall have the meaning specified in the definition of “Act of
Insolvency”.

“IRS” shall mean the United States Internal Revenue Service.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

“Junior Mortgage Loan” shall mean a performing mortgage loan evidenced by one or
more junior promissory notes in a stabilized or transitional commercial,
multifamily fixed or floating rate mortgage loan evidenced by a promissory note,
in each case secured by first liens on multi-family commercial properties.

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
determined by Buyer to be (i) the per annum rate for deposits in U.S. dollars
for a period equal to the applicable Pricing Rate Period that appears on the
Reuters Screen LIBOR01 Page (or any successor thereto) as the London Interbank
Offering Rate as of 11:00 a.m., London time, on the day that is two (2) London
Business Days prior to that respective Pricing Rate Determination Date (rounded
upwards, if necessary, to the nearest 1/1000 of 1%); (ii) if such rate does not
appear on said Reuters Screen LIBOR01 Page, the arithmetic mean (rounded as
aforesaid) of the offered quotations of rates obtained by Buyer from the
Reference Banks for deposits in U.S. dollars for a period equal to the
applicable Pricing Rate Period to prime banks in the London Interbank market as
of approximately 11:00 a.m., London time, on the day that is two (2) London
Business Days prior to that Pricing Rate Determination Date and in an amount
that is representative for a single transaction in the relevant market at the
relevant time; or (iii) if fewer than two (2) Reference Banks provide Buyer with
such quotations, the rate per annum which Buyer determines to be the arithmetic
mean (rounded as aforesaid) of the offered quotations of rates which major banks
in New York, New York selected by Buyer are quoting at approximately 11:00 a.m.,
New York City time, on the Pricing Rate Determination Date for loans in U.S.
dollars to leading European banks for a period equal to the applicable Pricing
Rate Period in amounts of not less than U.S. $1,000,000.00. Buyer’s
determination of LIBOR shall be binding and conclusive on Seller absent manifest
error. LIBOR may or may not be the lowest rate based upon the market for
U.S. Dollar deposits in the London Interbank Eurodollar Market at which Buyer
prices loans on the date which LIBOR is determined by Buyer as set forth above.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.

 

13



--------------------------------------------------------------------------------

“Lockbox Account” shall mean, with respect to each Purchased Asset, the deposit
account related to such Purchased Asset into which all funds relating to such
Purchased Asset are deposited by the related Mortgagor or the tenants of the
related Underlying Mortgaged Property.

“Lockbox Account Agreement” shall mean, with respect to each Lockbox Account,
the agreement pursuant to which the related Lockbox Account Bank administers
such Lockbox Account.

“Lockbox Account Bank” shall mean, with respect to each Purchased Asset, the
bank administering the Lockbox Account related to such Purchased Asset.

“Lockbox Account Bank Notice” shall mean, with respect to each Purchased Asset,
a notice in the form of Exhibit XVIII hereto.

“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, England are not open
for business.

“LTV” shall mean, with respect to any Purchased Asset, the loan-to-value ratio
for such Purchased Asset, as determined by Buyer in its sole discretion.

“Margin Deadline” shall have the meaning specified in Article 4(a).

“Margin Deficit” shall have the meaning specified in Article 4(a).

“Margin Deficit Notice” shall have the meaning specified in Article 4(a).

“Market Disruption Event” shall mean either (a) any event or events shall have
occurred in the determination of Buyer resulting in the effective absence of a
“repo market” or related “lending market” for purchasing (subject to repurchase)
or financing debt obligations secured by commercial mortgage loans, mezzanine
loans or securities or an event or events shall have occurred resulting in Buyer
not being able to finance Eligible Assets through the “repo market” or “lending
market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events, or (b) any event or
events shall have occurred resulting in the effective absence of a “securities
market” for securities backed by Eligible Assets, including, but not limited to
the “CMBS/CDO/CLO market”, or an event or events shall have occurred resulting
in Buyer not being able to sell securities backed by Eligible Assets at prices
which would have been reasonable prior to such event or events, in each case as
determined by Buyer.

“Market Value” shall mean, with respect to any Purchased Asset as of any
relevant date, the market value for such Purchased Asset on such date as
determined by Buyer in its sole discretion in good faith. The Market Value shall
be deemed to be zero with respect to each Purchased Asset (i) in respect of
which there is a material breach of a representation and warranty set forth in
Exhibit VI of this Agreement, (ii) subject to Article 7(e), in respect of which
the complete Purchased Asset File has not been delivered to the Custodian in
accordance with

 

14



--------------------------------------------------------------------------------

the terms of the Custodial Agreement, (iii) that has been released from the
possession of the Custodian under the Custodial Agreement to Seller for a period
in excess of ten (10) calendar days, (iv) upon the occurrence of any Act of
Insolvency with respect to any co-participant or any other Person having an
interest in such Purchased Asset or any related Underlying Mortgaged Property
that is senior to, or pari passu with, in right of payment or priority the
rights of Buyer in such Purchased Asset, (v) any Purchased Asset has become a
specially serviced loan as defined in the applicable servicing agreement, or
(vi) that is determined by Buyer not to be an Eligible Asset.

The Market Value of each Purchased Asset may be determined by Buyer, in its sole
good faith discretion, on each Business Day during the term of this Agreement.

“Material Action” shall mean, as to any Person, to file any insolvency, or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to see or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due (unless such admission is true), or to take
action in furtherance of any of the foregoing.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of Seller or
Guarantor, (b) the ability of Seller or Guarantor to timely perform its
obligations under any of the Transaction Documents, (c) the validity or
enforceability of any of the Transaction Documents, (d) the rights and remedies
of Buyer under any of the Transaction Documents, (e) the timely payment of any
amounts payable under the Transaction Documents, or (f) the Market Value, rating
(if applicable) or liquidity of any Purchased Asset or all of the Purchased
Assets in the aggregate.

“Materials of Environmental Concern” shall mean any toxic mold, any petroleum
(including, without limitation, crude oil or any fraction thereof) or petroleum
products (including, without limitation, gasoline) or any hazardous or toxic
substances, materials or wastes, defined as such in or regulated under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, and urea-formaldehyde insulation.

“Maturity Date” shall mean February 4, 2016 or the immediately succeeding
Business Day, if such day shall not be a Business Day, or such later date as may
be in effect pursuant to Article 3(m) hereof. For the sake of clarity, the
Maturity Date shall not be any date beyond three (3) years from the Closing Date
(the “Final Maturity Date”).

“Maturity Date Extension Conditions” shall have the meaning set forth in
Article 3(m)(i).

“Maximum Facility Amount” shall mean $150,000,000.

 

15



--------------------------------------------------------------------------------

“Mezzanine Loan” shall mean a performing loan evidenced by a note and primarily
secured by pledges of all the equity interests in entities that own, directly or
indirectly, multifamily or commercial properties that serve as collateral for
Senior Mortgage Loans.

“Mezzanine Note” shall mean the original promissory note that was executed and
delivered in connection with a particular Mezzanine Loan.

“Minimum Transfer Amount” shall mean, with respect to Seller, $500,000;
provided, however, that if a Default or an Event of Default has occurred and is
continuing hereunder, the Minimum Transfer Amount shall be U.S. $0.

“Monthly Reporting Package” shall mean the reporting package described on
Exhibit III-A.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first Lien on or a first priority
ownership interest in an estate in fee simple in real property and the
improvements thereon, securing a Mortgage Note or similar evidence of
indebtedness.

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage, including any Senior Mortgage Loan or Junior
Mortgage Loan that is a Purchased Asset.

“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage, or the obligor on a Mezzanine Note or Participation Interest.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Article
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

“New Asset” shall mean an Eligible Asset that Seller proposes to be included as
a Purchased Item.

“OFAC” shall have the meaning specified in the definition of “Prohibited
Investor”.

“Originated Asset” shall mean any Eligible Asset originated by Seller.

“Other Connection Taxes” shall mean Taxes imposed as a result of a present or
former connection between such Buyer or Transferee and the jurisdiction imposing
such Tax (other than connections arising from such Buyer or Transferee having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other Transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any Transaction or any Transaction
Document).

 

16



--------------------------------------------------------------------------------

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except for (i) any such Taxes imposed
with respect to an assignment, transfer or sale of participation or other
interest in or with respect to the Transaction Documents (other than an
assignment made pursuant to Article 3(v) hereof), and (ii) for the avoidance of
doubt, any Excluded Taxes.

“Parent” shall mean Colony Mortgage Sub A, LLC, a Delaware limited liability
company.

“Participation Certificate” shall mean the original participation certificate,
if any, that was executed and delivered in connection with a Participation
Interest.

“Participation Interest” shall mean a performing senior or pari passu
participation interest in a performing Senior Mortgage Loan or Junior Mortgage
Loan, in each case evidenced by a Participation Certificate.

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Article 302 of ERISA or Article 412 of the Code, other than a
Multiemployer Plan.

“Plan Party” shall have the meaning set forth in Article 20(a) of this
Agreement.

“Pledge and Security Agreement” shall mean that certain Pledge and Security
Agreement, dated as of the date hereof, by Parent in favor of Buyer, as the same
may be amended, restated, supplemented, replaced or otherwise modified from time
to time, pledging all of Seller’s Capital Stock to Buyer.

“Pre-Existing Asset” shall mean any Eligible Asset that is not an Originated
Asset.

“Pre-Purchase Due Diligence” shall have the meaning set forth in Article
3(b)(iv) hereof.

“Pre-Purchase Legal Expenses” shall mean all of the reasonable and necessary out
of pocket legal fees, costs and expenses incurred by Buyer in connection with
the Pre-Purchase Due Diligence associated with Buyer’s decision as to whether or
not to enter into a particular Transaction.

“Price Differential” shall mean, with respect to any Purchased Asset as of any
date, the aggregate amount obtained by daily application of the applicable
Pricing Rate for such Purchased Asset to the Purchase Price of such Purchased
Asset on a 360-day-per-year basis for the actual number of days during each
Pricing Rate Period commencing on (and including) the

 

17



--------------------------------------------------------------------------------

Purchase Date for such Purchased Asset and ending on (but excluding) the date of
determination (reduced by any amount of such Price Differential previously paid
by Seller to Buyer with respect to such Purchased Asset).

“Pricing Rate” shall mean, for any Pricing Rate Period and any Purchased Asset,
an annual rate equal to the sum of (i) LIBOR and (ii) the relevant Applicable
Spread with respect to such Purchased Asset, in each case, for the applicable
Pricing Rate Period for the related Purchased Asset. The Pricing Rate shall be
subject to adjustment and/or conversion as provided in the Transaction Documents
or the related Confirmation.

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) London Business Day
preceding the first day of such Pricing Rate Period.

“Pricing Rate Period” shall mean, with respect to any Transaction, Remittance
Date or Repurchase Date (a) in the case of the first Pricing Rate Period with
respect to any Transaction, the period commencing on and including the Purchase
Date for such Transaction and ending on and excluding the following Remittance
Date, and (b) in the case of any subsequent Pricing Rate Period, the period
commencing on and including the immediately preceding Remittance Date and ending
on and excluding such Remittance Date; provided, however, that in no event shall
any Pricing Rate Period for a Purchased Asset end subsequent to the Repurchase
Date for such Purchased Asset.

“Principal Proceeds” shall mean, with respect to any Purchased Asset, any
scheduled or unscheduled payment or prepayment of principal (including net sale
proceeds) received by the Depository or allocated as principal in respect of any
such Purchased Asset.

“Prohibited Investor” shall mean (1) a person or entity whose name appears on
the list of Specially Designated Nationals and Blocked Persons by the U.S.
Department of the Treasury Office of Foreign Assets Control (“OFAC”), (2) any
foreign shell bank, and (3) any person or entity resident in or whose
subscription funds are transferred from or through an account in a jurisdiction
that has been designated as a non-cooperative with international anti-money
laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering
(“FATF”), of which the U.S. is a member and with which designation the U.S.
representative to the group or organization continues to concur. See
http://www.fatf-gati.org for FATF’s list of Non-Cooperative Countries and
Territories.

“Prohibited Person” shall have the meaning set forth in Article 9(b)(xxxi).

“Prohibited Transferee” shall have the meaning specified in the Fee Letter.

“Properties” shall have the meaning set forth in Article 9(b)(xxix)(a).

“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Buyer purchases such Purchased Asset from Seller hereunder.

 

18



--------------------------------------------------------------------------------

“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by Seller to Buyer on the applicable
Purchase Date, as adjusted after the Purchase Date as set forth below. The
Purchase Price as of the Purchase Date for any Purchased Asset shall be an
amount (expressed in dollars) equal to the product obtained by multiplying
(i) the Market Value of such Purchased Asset as of the Purchase Date (or the par
amount of such Purchased Asset, if lower than Market Value) by (ii) the Advance
Rate for such Purchased Asset, as determined by Buyer in its sole and absolute
discretion and as set forth on the related Confirmation. The Purchase Price of
any Purchased Asset shall be (x) increased by any additional amounts disbursed
by Buyer to Seller or to the related Mortgagor on behalf of Seller or otherwise
with respect to such Purchased Asset and (y) decreased by (A) the portion of any
Principal Proceeds on such Purchased Asset that are applied pursuant to
Article 5 hereof to reduce such Purchase Price and (B) any other amounts paid to
Buyer by Seller specifically to reduce such Purchase Price and that are applied
pursuant to Article 5 hereof to reduce such Purchase Price.

“Purchased Asset” shall mean (i) with respect to any Transaction, the Eligible
Asset sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Assets sold by Seller to Buyer (other than
Purchased Assets that have been repurchased by Seller).

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset.

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in Article 7(b), together with any additional documents and
information required to be delivered to Buyer or its designee (including the
Custodian) pursuant to this Agreement; provided that to the extent that Buyer
waives, including pursuant to Article 7(c), receipt of any document in
connection with the purchase of an Eligible Asset (but not if Buyer merely
agrees to accept delivery of such document after the Purchase Date), such
document shall not be a required component of the Purchased Asset File until
such time as Buyer determines in good faith that such document is necessary or
appropriate for the servicing of the applicable Purchased Asset.

“Purchased Asset Re-direction Event” shall have the meaning specified in Article
5(b).

“Purchased Asset Schedule” shall mean a schedule of Purchased Assets attached to
each Trust Receipt and Custodial Delivery Certificate containing information
substantially similar to the Asset Information.

“Purchased Items” shall have the meaning specified in Article 6(a) of this
Agreement.

“Qualified Hedge Counterparty” shall mean, with respect to any Hedging
Transaction, any entity, other than an Affiliated Hedge Counterparty, that
(a) qualifies as an “eligible contract participant” as such term is defined in
the Commodity Exchange Act (as amended by the Commodity Futures Modernization
Act of 2000), (b) the long-term unsecured debt of which is rated no less than
“A” by S&P (and its equivalent by Moody’s) and (c) is reasonably acceptable to
Buyer; provided, that with respect to clause (c), if Buyer has approved an
entity as a counterparty, it may not thereafter deem such counterparty
unacceptable with respect to any previously outstanding Transaction unless
clause (a) or clause (b) no longer applies with respect to such counterparty.

 

19



--------------------------------------------------------------------------------

“Quarterly Reporting Package” shall mean the reporting package described on
Exhibit III-B.

“Rating Agency” shall mean any of Fitch, Moody’s, S&P, DBRS, Inc. and Kroll Bond
Rating Agency Inc.

“Re-direction Letter” shall mean a letter in the form of Exhibit XV hereto.

“Reference Banks” shall mean banks each of which shall (i) be a leading bank
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market and (ii) have an established place of business in London. Initially, the
Reference Banks shall be JPMorgan Chase Bank, National Association, Barclays
Bank, Plc and Deutsche Bank AG. If any such Reference Bank should be unwilling
or unable to act as such or if Buyer shall terminate the appointment of any such
Reference Bank or if any of the Reference Banks should be removed from the
Reuters Monitor Money Rates Service or in any other way fail to meet the
qualifications of a Reference Bank, Buyer, in its sole discretion exercised in
good faith, may designate alternative banks meeting the criteria specified in
clauses (i) and (ii) above.

“Register” shall have the meaning assigned in Article 17(c).

“Release Letter” shall mean a letter substantially in the form of Exhibit XIII
hereto (or such other form as may be acceptable to Buyer).

“REMIC” shall mean a real estate mortgage investment conduit, within the meaning
of Section 860D(a) of the Code.

“Remittance Date” shall mean the fifteenth (15th) calendar day of each month, or
the immediately succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and Buyer.

“REOC” shall mean a Real Estate Operating Company within the meaning of
Regulation Section 2510.3-101(e) of the Plan Asset Regulations.

“Repurchase Date” shall mean, with respect to a Purchased Asset, the earliest to
occur of (i) three hundred sixty-four (364) days from the Purchase Date
applicable to such Transaction, or if the Repurchase Date for such Transaction
is extended pursuant to Article 3(x), the date to which it is extended; (ii) any
Early Repurchase Date for such Transaction; (iii) the date set forth in the
applicable Confirmation; (iv) the Accelerated Repurchase Date; (v) the Maturity
Date and (vi) the date that is two (2) Business Days prior to the maturity date
of such Purchased Asset (subject to extension, if applicable, in accordance with
the related Purchased Asset Documents); provided, that, solely with respect to
clause (vi), the settlement with respect to such Repurchase Date and Purchased
Asset may occur two (2) Business Days later.

“Repurchase Date Extension Conditions” shall have the meaning set forth in
Article 3(x).

 

20



--------------------------------------------------------------------------------

“Repurchase Obligations” shall have the meaning assigned thereto in Article
6(a).

“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Buyer to Seller; such price will be determined in each case as
the sum of (i) the outstanding Purchase Price of such Purchased Asset (as
increased by any other additional funds advanced by Buyer in connection with
such Purchased Asset); (ii) the accreted and unpaid Price Differential with
respect to such Purchased Asset as of the date of such determination (other
than, with respect to calculations in connection with the determination of a
Margin Deficit, accreted and unpaid Price Differential for the current Pricing
Rate Period); (iii) any other amounts due and owing by Seller to Buyer and its
Affiliates pursuant to the terms of this Agreement as of such date; (iv) if such
Repurchase Date is not a Remittance Date, except as otherwise expressly set
forth in this Agreement, any Breakage Costs payable in connection with such
repurchase other than with respect to the determination of a Margin Deficit;
(v) any amounts that would be payable to (a positive amount) a Qualified Hedge
Counterparty under any related Hedging Transaction, if such Hedging Transaction
were terminated on the date of determination, if such determination is in
connection with any calculation of Margin Deficit; and (vi) any amounts that
would be payable to (a positive amount) an Affiliated Hedge Counterparty under
any related Hedging Transaction, if such Hedging Transaction were terminated on
the date of determination, if such determination is in connection with any
calculation of Margin Deficit (and not in connection with an actual repurchase
of a Purchased Asset). In addition to the foregoing, the Repurchase Price shall
be decreased by (A) the portion of any Principal Proceeds on such Purchased
Asset that is applied pursuant to Article 5 hereof to reduce such Repurchase
Price for such Purchased Asset and (B) any other amounts paid to Buyer by or on
behalf of Seller to reduce such Repurchase Price for such Purchased Asset.

“Requested Exceptions Report” shall have the meaning assigned thereto in
Article 3(b)(iv)(E).

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other Governmental Authority whether now or hereafter enacted or in
effect.

“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect during such Pricing Rate Period (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by Buyer.

“Responsible Officer” shall mean any executive officer of Seller.

“S&P” shall mean Standard and Poor’s Ratings Services, a Standard and Poor’s
Financial Services LLC business.

 

21



--------------------------------------------------------------------------------

“Sanctions Laws and Regulations” shall mean any sanctions, prohibitions or
requirements imposed by any executive order or by any sanctions program
administered by OFAC.

“Secondary Market Transaction” shall have the meaning set forth in
Article 28(a).

“Seller” shall mean the entity identified as “Seller” in the Recitals hereto and
such other sellers as may be approved by Buyer in its sole discretion from time
to time.

“Senior Mortgage Loan” shall mean a performing senior commercial or multifamily
fixed or floating rate mortgage loan or A-Note related to a performing senior
commercial or multifamily fixed or floating rate mortgage loan, in each case
secured by a first lien on multifamily or commercial properties.

“Senior Tranche” shall have the meaning set forth in Article 28(a).

“Servicer” shall mean Midland Loan Services, Inc., or any other servicer
approved by Buyer in its sole and absolute discretion.

“Servicer Notice” shall mean the agreement between Buyer, Seller and Servicer,
substantially in the form of Exhibit XII hereto, as amended, supplemented or
otherwise modified from time to time.

“Servicing Agreement” shall mean the Servicing Agreement between Seller, Buyer
and Servicer dated as of February 5, 2014, or any successor agreement thereto
approved by Buyer in its sole discretion.

“Servicing Records” shall have the meaning specified in Article 27(b).

“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice, the Purchased Assets or to possess related Servicing Records.

“Servicing Tape” shall have the meaning specified in Exhibit III-A hereto.

“Structuring Fee” shall have the meaning specified in the Fee Letter.

“Subordinate Eligible Assets” shall mean Eligible Assets described in items
(ii) and (iii) of the definition of Eligible Assets.

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

22



--------------------------------------------------------------------------------

“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which the collateral is located) survey of the underlying real estate
directly or indirectly securing or supporting such Purchased Asset prepared by a
registered independent surveyor or engineer and in form and content satisfactory
to Buyer and the company issuing the Title Policy for such Property.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Title Company” shall mean a nationally-recognized title insurance company
acceptable to Buyer.

“Title Policy” shall have the meaning specified in Exhibit VI.

“Transaction” shall mean a Transaction, as specified in Article 1 of this
Agreement.

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Schedules, Exhibits and Annexes to this Agreement, the Guarantee Agreement, the
Custodial Agreement, the Servicing Agreement, the Depository Agreement, the
Pledge and Security Agreement, all Hedging Transactions and all Confirmations
and assignment documentation executed pursuant to this Agreement in connection
with specific Transactions.

“Transferee” shall have the meaning set forth in Article 17(a) hereof.

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian’s possession of certain Purchased Asset Files that are
the property of and held by Custodian for the benefit of Buyer (or any other
holder of such trust receipt) or a bailment arrangement with an Acceptable
Attorney or such other counsel or other third party acceptable to Buyer in its
sole discretion.

“UCC” shall have the meaning specified in Article 6(c) of this Agreement.

“Underlying Mortgage Loan” shall mean, with respect to any Participation
Interest or Mezzanine Loan, a mortgage loan made in respect of the related
Underlying Mortgaged Property.

“Underlying Mortgaged Property” shall mean, in the case of:

(a) a Senior Mortgage Loan, the Mortgaged Property securing such Senior Mortgage
Loan;

(b) a Junior Mortgage Loan, the Mortgaged Property securing such Junior Mortgage
Loan;

(c) a Mezzanine Loan, the Mortgaged Property that is owned by the Person the
equity of which is pledged as collateral security for such Mezzanine Loan; and

(d) a Participation Interest, the Mortgaged Property securing the Underlying
Mortgage Loan in which such Participation Interest represents a participation,
as applicable.

 

23



--------------------------------------------------------------------------------

“Underwriting Issues” shall mean, with respect to any Purchased Asset as to
which Seller intends to request a Transaction, all material information that has
come to Seller’s attention that, based on the making of reasonable inquiries and
the exercise of reasonable care and diligence under the circumstances, would be
considered a materially “negative” factor (either separately or in the aggregate
with other information), or a defect in loan documentation or closing deliveries
(such as any absence of any Purchased Asset Document(s)), to a reasonable
institutional mortgage buyer in determining whether to originate or acquire the
Purchased Asset in question.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Article 3(s)(ii)(B)(3).

“VCOC” shall mean a “venture capital operating company” within the meaning of
Section 2510.3-101(d) of the Plan Asset Regulations.

All references to articles, schedules and exhibits are to articles, schedules
and exhibits in or to this Agreement unless otherwise specified. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles. References to “good faith” in this Agreement shall mean “honesty in
fact in the conduct or transaction concerned”.

ARTICLE 3.

INITIATION; CONFIRMATION; TERMINATION; FEES; EXTENSION OF

MATURITY DATE; EXTENSION OF REPURCHASE DATE

Buyer’s agreement to enter into the initial Transaction hereunder is subject to
the satisfaction, immediately prior to or concurrently with the making of such
Transaction, of the condition precedent that Buyer shall have received from
Seller all of the following items, each of which shall be satisfactory in form
and substance to Buyer and its counsel:

(a) The following documents, delivered to Buyer:

(i) this Agreement, duly completed and executed by each of the parties hereto
(including all exhibits hereto);

(ii) a Custodial Agreement, duly executed and delivered by each of the parties
thereto;

(iii) a Depository Agreement, duly completed and executed by each of the parties
thereto;

(iv) a Guarantee Agreement, duly completed and executed by each of the parties
thereto;

 

24



--------------------------------------------------------------------------------

(v) a Pledge and Security Agreement, duly completed and executed by each of the
parties thereto;

(vi) the Servicing Agreement, duly completed and executed by each of the parties
thereto;

(vii) any and all consents and waivers applicable to Seller or to the Purchased
Assets;

(viii) UCC financing statements for filing in each of the UCC filing
jurisdictions described on Exhibit XI hereto, (x) in the case of the Seller,
naming Seller as “Debtor” and Buyer as “Secured Party” and adequately describing
as “Collateral” all of the items set forth in the definition of Purchased Items
in this Agreement, together with any other documents necessary or requested by
Buyer to perfect the security interests granted by Seller in favor of Buyer
under this Agreement or any other Transaction Document such that the lien
created in favor of Buyer is a perfected, first priority security interest
senior to the claim of any other creditor of Seller and (y) in the case of
Parent, naming Parent as “Debtor” and Buyer as “Secured Party” and adequately
describing as “Collateral” all of the items set forth in the definition of
“Pledged Collateral” under the Pledge and Security Agreement;

(ix) any documents relating to any Hedging Transactions;

(x) opinions of outside counsel to Seller reasonably acceptable to Buyer
(including, but not limited to, those relating to bankruptcy safe harbor,
enforceability, corporate matters, applicability of the Investment Company Act
to Seller, Parent and Guarantor, and security interests);

(xi) good standing certificates and certified copies of the charters and by-laws
(or equivalent documents) of Seller, Parent and Guarantor and of all corporate
or other authority for Seller, Parent and Guarantor with respect to the
execution, delivery and performance of the Transaction Documents and each other
document to be delivered by Seller, Parent and Guarantor from time to time in
connection herewith (and Buyer may conclusively rely on such certificate until
it receives notice in writing from Seller to the contrary);

(xii) with respect to any Eligible Asset to be purchased hereunder on the
related Purchase Date that is serviced by any servicer other than Servicer (or
is serviced pursuant to any servicing agreement other than the Servicing
Agreement), Seller shall have provided to Buyer a copy of the related servicing
agreement, certified as a true, correct and complete copy of the original,
together with a Servicer Notice, fully executed by Seller and such servicer;

(xiii) Buyer shall have received payment from Seller of an amount equal to the
amount of actual costs and expenses, including, without limitation, the
reasonable fees and expenses of outside counsel to Buyer, incurred by Buyer in
connection with the development, preparation and execution of this Agreement,
the other Transaction Documents and any other documents prepared in connection
herewith or therewith;

 

25



--------------------------------------------------------------------------------

(xiv) Buyer shall have received payment from Seller, as consideration for
Buyer’s agreement to enter into this Agreement, the initial Structuring Fee
installment, such amount to be paid to Buyer in U.S. Dollars on or prior to the
Purchase Date related to the initial Transaction, in immediately available
funds, without deduction, set-off or counterclaim; and

(xv) all such other and further documents, documentation and legal opinions as
Buyer in its discretion shall reasonably require.

(b) Buyer’s agreement to enter into each Transaction (including the initial
Transaction) is subject to the satisfaction of the following further conditions
precedent, both immediately prior to entering into such Transaction and also
after giving effect to the consummation thereof and the intended use of the
proceeds of the sale:

(i) the sum of (A) the unpaid Purchase Price for all prior outstanding
Transactions and (B) the requested Purchase Price for the pending Transaction,
in each case, shall not exceed the Maximum Facility Amount;

(ii) no Market Disruption Event has occurred and is continuing, no Margin
Deficit exists, and no Default or Event of Default has occurred and is
continuing under this Agreement or any other Transaction Document;

(iii) Seller shall give Buyer no less than one (1) Business Days prior written
notice of each Transaction (including the initial Transaction), together with a
signed, written confirmation in the form of Exhibit I attached hereto prior to
each Transaction (a “Confirmation”). Each Confirmation shall describe the
Purchased Assets, shall identify Buyer and Seller and shall be executed by both
Buyer and Seller (provided that, in instances where funds are being wired to an
account other than account number 557592966 at JPMorgan Chase Bank, National
Association, account name “CMC Loan Funding A, LLC”, ABA# 021000021, the
Confirmation shall be signed by a Responsible Officer of Seller); provided,
however, that Buyer shall not be liable to Seller if it inadvertently acts on a
Confirmation that has not been signed by a Responsible Officer of Seller, and
shall set forth (among other things):

(A) the Purchase Date for the Purchased Assets included in the Transaction;

(B) the Purchase Price for the Purchased Assets included in the Transaction;

(C) the Repurchase Date for the Purchased Assets included in the Transaction;

(D) the Advance Rate for the Purchased Assets included in the Transaction;

(E) the Applicable Spread;

 

26



--------------------------------------------------------------------------------

(F) any additional terms or conditions not inconsistent with this Agreement; and

(G) whether any Purchased Asset included in the Transaction is a Credit Event
Loan;

(iv) Buyer shall have the right to review, as described in Exhibit VIII hereto,
the Eligible Assets Seller proposes to sell to Buyer in any Transaction and to
conduct its own due diligence investigation of such Eligible Assets as Buyer
determines (“Pre-Purchase Due Diligence”). Buyer shall be entitled to make a
determination, in the exercise of its sole discretion, that, in the case of a
Transaction, it shall or shall not purchase any or all of the assets proposed to
be sold to Buyer by Seller. On the Purchase Date for the Transaction, which
shall be not less than one (1) Business Day following the final approval of an
Eligible Asset by Buyer in accordance with Exhibit VIII hereto, the Eligible
Assets shall be transferred to Buyer or the Custodian on Buyer’s behalf against
the transfer of the Purchase Price to an account of Seller. Buyer shall inform
Seller of its determination with respect to any such proposed Transaction solely
in accordance with Exhibit VIII attached hereto. Upon the approval by Buyer of a
particular proposed Transaction, Buyer shall deliver to Seller a signed copy of
the related Confirmation described in clause (iii) above, on or before the
scheduled date of the underlying proposed Transaction. Prior to the approval of
each proposed Transaction by Buyer:

(A) Buyer shall have (i) determined, in its sole and absolute discretion, that
the asset proposed to be sold to Buyer by Seller in such Transaction is an
Eligible Asset, (ii) determined conformity to the terms of the Transaction
Documents and Buyer’s internal credit and underwriting criteria, and
(iii) obtained internal credit approval, to be granted or denied in Buyer’s sole
and absolute discretion, for the inclusion of such Eligible Asset as a Purchased
Asset in a Transaction, without regard for any prior credit decisions by Buyer
or any Affiliate of Buyer, and with the understanding that Buyer shall have the
absolute right to change any or all of its internal underwriting criteria at any
time, without notice of any kind to Seller;

(B) Buyer shall have fully completed all external legal due diligence;

(C) Buyer shall have determined the Pricing Rate applicable to the Transaction
(including the Applicable Spread);

(D) no Default, or Event of Default shall have occurred or Market Disruption
Event shall have occurred and be continuing under this Agreement or any other
Transaction Document and no event shall have occurred that has, or would
reasonably be expected to have, a Material Adverse Effect;

(E) Seller shall have delivered to Buyer a list of all exceptions to the
representations and warranties relating to the Purchased Asset and any other
eligibility criteria for such Purchased Asset (the “Requested Exceptions
Report”);

 

27



--------------------------------------------------------------------------------

(F) Buyer shall have waived in writing all exceptions in the Requested
Exceptions Report;

(G) both immediately prior to the requested Transaction and also after giving
effect thereto and to the intended use thereof, the representations and
warranties made by Seller in each of Exhibit VI and Article 9 shall be true,
correct and complete on and as of such Purchase Date in all respects with the
same force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date;

(H) subject to Buyer’s right to perform one or more due diligence reviews
pursuant to Article 26, Buyer shall have completed its due diligence review of
the Purchased Asset File, and such other documents, records, agreements,
instruments, mortgaged properties or information relating to such Purchased
Asset as Buyer in its sole discretion deems appropriate to review and such
review shall be satisfactory to Buyer in its sole discretion and Buyer has
consented in writing to the Eligible Asset becoming a Purchased Asset;

(I) with respect to any Eligible Loan to be purchased hereunder on the related
Purchase Date that is not serviced by Servicer or an Affiliate thereof, Seller
shall have provided to Buyer a copy of the related servicing agreement,
certified as a true, correct and complete copy of the original, together with a
Servicer Notice, fully executed by Seller and the servicer named in the related
servicing agreement;

(J) Seller, regardless of whether this Agreement is executed, shall have paid to
Buyer all legal fees and expenses and the reasonable costs and expenses incurred
by Buyer in connection with the entering into of any Transaction hereunder,
including, without limitation, costs associated with due diligence, recording or
other administrative expenses necessary or incidental to the execution of any
Transaction hereunder, which amounts, at Buyer’s option, may be withheld from
the sale proceeds of any Transaction hereunder;

(K) Buyer shall have determined, in its sole and absolute discretion, that no
Margin Deficit shall exist, either immediately prior to or after giving effect
to the requested Transaction;

(L) Buyer shall have received on each Purchase Date either a Bailee Letter from
an Acceptable Attorney or an Asset Schedule and Exception Report (as defined in
the Custodial Agreement) from Custodian with respect to each Purchased Asset,
dated the Purchase Date, duly completed and with exceptions acceptable to Buyer
in its sole discretion in respect of Eligible Assets to be purchased hereunder
on such Business Day;

(M) Buyer shall have received from Seller a Release Letter covering each
Eligible Asset to be sold to Buyer;

 

28



--------------------------------------------------------------------------------

(N) Buyer shall have reasonably determined that the introduction of, or a change
in, any Requirement of Law or in the interpretation or administration of any
Requirement of Law applicable to Buyer has not made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for Buyer to
enter into Transactions;

(O) the Repurchase Date for such Transaction is not later than the Maturity
Date;

(P) Seller shall have taken such other action as Buyer shall have reasonably
requested in order to transfer the Purchased Assets pursuant to this Agreement
and to perfect all security interests granted under this Agreement or any other
Transaction Document in favor of Buyer with respect to the Purchased Assets;

(Q) with respect to any Eligible Asset to be purchased hereunder, if such
Eligible Asset was acquired by Seller, Seller shall have disclosed to Buyer the
acquisition cost of such Eligible Asset (including therein reasonable supporting
documentation required by Buyer, if any);

(R) Buyer shall have received all such other and further documents,
documentation and legal opinions (including, without limitation, opinions
regarding the perfection of Buyer’s security interests) as Buyer in its
reasonable discretion shall reasonably require;

(S) Buyer shall have received a copy of any documents relating to any Hedging
Transaction, and Seller shall have pledged and assigned to Buyer, pursuant to
Article 6 hereunder, all of Seller’s rights under each Hedging Transaction
included within a Purchased Asset, if any;

(T) no “Termination Event”, “Event of Default”, “Potential Event of Default” or
any similar event by Seller, however defined therein, shall have occurred and be
continuing under any Hedging Transaction;

(U) the counterparty to Seller in any Hedging Transaction shall be an Affiliated
Hedge Counterparty or a Qualified Hedge Counterparty, and, in the case of a
Qualified Hedge Counterparty, in the event that such counterparty no longer
qualifies as a Qualified Hedge Counterparty, then, at the election of Buyer,
Seller shall ensure that such counterparty posts additional collateral in an
amount satisfactory to Buyer under all its Hedging Transactions with Seller, or
Seller shall immediately terminate the Hedging Transactions with such
counterparty and enter into new Hedging Transactions with a Qualified Hedge
Counterparty; and

(V) in the case of a Credit Event Loan, Seller shall have designated such Asset
as a Credit Event Loan in the related Confirmation, and Buyer shall have
approved the proposed Eligible Asset and status as a Credit Event Loan and
confirmed the Advance Rate; and

 

29



--------------------------------------------------------------------------------

(v) Seller shall have delivered to Buyer a Cash Management Account Bank Notice
and a Lockbox Account Bank Notice, in substantially the form attached hereto as
Exhibits XVII and XVIII, respectively (in each case, adapted as necessary to
conform to the applicable provisions of the related Lockbox Account Agreement or
Cash Management Account Agreement, as applicable), and signed by Seller, Buyer
and the related lender and countersigned by the related Cash Management Account
Bank and Lockbox Account Bank, respectively; and

(vi) Seller shall have delivered to Custodian an executed Re-direction Letter
signed in blank by Seller and delivered to the Custodian on behalf of Buyer, in
form and substance satisfactory to Buyer, which letter shall be in a form
suitable for delivery to the related Mortgagor, issuer of a Participation
Interest, servicer, trustee and/or paying agent.

(c) Upon the satisfaction of all conditions set forth in Articles 3(a) and (b),
Seller shall sell, transfer, convey and assign to Buyer on a servicing released
basis all of Seller’s right, title and interest in and to each Purchased Asset,
together with all related Servicing Rights against the transfer of the Purchase
Price to an account of Seller. With respect to any Transaction, the Pricing Rate
shall be determined initially on the Pricing Rate Determination Date applicable
to the first Pricing Rate Period for such Transaction, and shall be reset on the
Pricing Rate Determination Date for each of the next succeeding Pricing Rate
Periods for such Transaction. Buyer or its agent shall determine in accordance
with the terms of this Agreement the Pricing Rate on each Pricing Rate
Determination Date for the related Pricing Rate Period in Buyer’s sole and
absolute discretion, and notify Seller of such rate for such period each such
Pricing Rate Determination Date.

(d) Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction covered thereby. In the event of any
conflict between the terms of such Confirmation and the terms of this Agreement,
other than with respect to the Advance Rate or the applicable Price Differential
set forth in the related Confirmation, this Agreement shall prevail.

(e) Seller shall be entitled to terminate a Transaction on demand and repurchase
the Purchased Asset subject to a Transaction on any Business Day prior to the
Repurchase Date (an “Early Repurchase Date”); provided, however, that:

(i) Seller notifies Buyer in writing of its intent to terminate such Transaction
and repurchase such Purchased Asset, setting forth the Early Repurchase Date and
identifying with particularity the Purchased Asset to be repurchased on such
Early Repurchase Date, no later than five (5) Business Days prior to such Early
Repurchase Date,

(ii) on such Early Repurchase Date, Seller pays to Buyer an amount equal to the
sum of (x) the Repurchase Price for the Purchased Assets, and (y) any other
amounts payable under this Agreement (including, without limitation, Article
3(g) of this Agreement) with respect to the Purchased Assets against transfer to
Seller or its agent of the Purchased Assets and any related Hedging
Transactions, and

 

30



--------------------------------------------------------------------------------

(iii) on such Early Repurchase Date, in addition to the amounts set forth in
clause (ii) above, Seller pays to Buyer, on account of all other Purchased
Assets then subject to Transactions, an amount sufficient to reduce the Purchase
Price for each such Purchased Asset to an amount equal to the Buyer’s Margin
Amount for each such Purchased Asset.

(f) On the Repurchase Date for any Transaction, termination of the Transaction
will be effected by transfer to Seller or its agent of the Purchased Assets
being repurchased and any Income in respect thereof received by Buyer (and not
previously credited or transferred to, or applied to the obligations of, Seller
pursuant to Article 5 of this Agreement) against the simultaneous transfer of
the Repurchase Price to an account of Buyer. In the event that a Purchased Asset
is repurchased as of the date set forth in clause (vi) of the definition of
Repurchase Date, the settlement of the payment of the Repurchase Price and other
amounts due in connection with the repurchase of such Purchased Asset pursuant
to this Section 3(f) shall occur no later than two (2) Business Days after such
Repurchase Date. For the avoidance of doubt, until such settlement occurs and
such amounts are paid, all rights of Buyer with respect to the applicable
Purchased Asset, including all liens and security interests granted in favor of
Buyer in connection therewith, shall continue in full force and effect.

(g) If prior to the first day of any Pricing Rate Period with respect to any
Transaction (i) Buyer shall have determined in the exercise of its reasonable
business judgment (which determination shall be conclusive and binding upon
Seller) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining LIBOR for such Pricing Rate
Period, or (ii) LIBOR determined or to be determined for such Pricing Rate
Period will not adequately and fairly reflect the cost to Buyer (as determined
and certified by Buyer) of making or maintaining Transactions during such
Pricing Rate Period, Buyer shall give written notice thereof to Seller as soon
as practicable thereafter. If such notice is given, the Pricing Rate with
respect to such Transaction for such Pricing Rate Period, and for any subsequent
Pricing Rate Periods until such notice has been withdrawn by Buyer, shall be a
per annum rate equal to the Federal Funds Rate plus the Applicable Spread (the
“Alternative Rate”).

(h) Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or Buyer Compliance Policy or in the interpretation of
any such Requirement of Law or Buyer Compliance Policy, the application thereof
or the compliance therewith, in each case whether by a Governmental Authority,
by Buyer or by any corporation controlling Buyer, shall make it unlawful for
Buyer to enter into or maintain Transactions as contemplated by the Transaction
Documents, (a) the commitment of Buyer hereunder to enter into new Transactions
and to continue Transactions as such shall forthwith be canceled, and (b) if
such adoption or change makes it unlawful to maintain Transactions with a
Pricing Rate based on LIBOR, the Transactions then outstanding shall be
converted automatically to Alternative Rate Transactions on the last day of the
then current Pricing Rate Period or within such earlier period as may be
required by law. If any such conversion of a Transaction occurs on a day that is
not the last day of the then current Pricing Rate Period with respect to such
Transaction, Seller shall pay to Buyer such amounts, if any, as may be required
pursuant to Article 3(l) of this Agreement.

 

31



--------------------------------------------------------------------------------

(i) Upon demand by Buyer, Seller shall indemnify Buyer and hold Buyer harmless
from any loss, cost or expense (including, without limitation, reasonable
attorneys’ fees and disbursements) that Buyer may sustain or incur as a
consequence of (i) default by Seller repurchasing any Purchased Asset after
Seller has given a notice in accordance with Article 3(e) of an Early
Repurchase, (ii) any payment of the Repurchase Price on any day other than a
Remittance Date, including Breakage Costs, (iii) a default by Seller in selling
Eligible Assets after Seller has notified Buyer of a proposed Transaction and
Buyer has agreed to purchase such Eligible Assets in accordance with the
provisions of this Agreement, (iv) Buyer’s enforcement of the terms of any of
the Transaction Documents, (v) any actions taken to perfect or continue any lien
created under any Transaction Documents, and/or (vi) Buyer entering into any of
the Transaction Documents or owning any Purchased Item. A certificate as to such
costs, losses, damages and expenses, setting forth the calculations therefor
shall be submitted promptly by Buyer to Seller and shall be prima facie evidence
of the information set forth therein.

(j) If the adoption of or any change in any Requirement of Law or Buyer
Compliance Policy or in the interpretation of any such Requirement of Law or
Buyer Compliance Policy, the application thereof or the compliance therewith, or
the compliance by Buyer with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Buyer, in each case whether by a Governmental Authority, by
Buyer or by any corporation controlling Buyer:

(i) shall subject Buyer to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes on its loans, loan principal, letters of
credit, commitments, or other obligation, or its deposits, reserves, other
liabilities or capital attributable thereto);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer that is not
otherwise included in the determination of LIBOR hereunder; or

(iii) shall impose on Buyer any other condition;

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount that Buyer deems, in the exercise of its reasonable business judgment, to
be material, of entering into, continuing or maintaining Transactions or to
reduce any amount receivable under the Transaction Documents in respect thereof;
then, in any such case, Seller shall promptly pay Buyer, upon its demand, any
additional amounts necessary to compensate Buyer for such increased cost or
reduced amount receivable. Such notification as to the calculation of any
additional amounts payable pursuant to this Article 3(j) shall be submitted by
Buyer to Seller and shall be prima facie evidence of such additional amounts.
This covenant shall survive the termination of this Agreement and the repurchase
by Seller of any or all of the Purchased Assets.

 

32



--------------------------------------------------------------------------------

(k) If Buyer shall have determined that the adoption of or any change in any
Requirement of Law or Buyer Compliance Policy made subsequent to the date hereof
regarding capital adequacy or otherwise affecting the Buyer Funding Costs, or in
the interpretation of any such Requirement of Law or Buyer Compliance Policy,
the application thereof or the compliance therewith, in each case whether by a
Governmental Authority, by Buyer or by any corporation controlling Buyer
(including, without limitation, any request or directive regarding capital
adequacy or otherwise affecting the Buyer Funding Costs (whether or not having
the force of law) from any Governmental Authority or any Buyer Compliance Policy
related to such request or directive), does or shall have the effect of reducing
the rate of return on Buyer’s or such corporation’s capital as a consequence of
any one or more of the Transactions or otherwise as a consequence of its
obligations under the Transaction Documents to a level below that which Buyer or
such corporation could have achieved, but for such adoption, change,
interpretation, application or compliance, by an amount that Buyer deems, in the
exercise of its reasonable business judgment, to be material, then, from time to
time, after submission by Buyer to Seller of a written request therefor, Seller
shall pay to Buyer such additional amount or amounts as will reimburse Buyer for
the actual damages, losses, costs and expenses incurred by Buyer in connection
with each such reduction; provided that Buyer has then-currently made the same
determination with respect to a similarly situated repurchase customer in a
situation where Buyer has similar contractual rights. Such notification as to
the calculation of any additional amounts payable pursuant to this subsection
shall be submitted by Buyer to Seller and shall be prima facie evidence of such
additional amounts. This covenant shall survive the termination of this
Agreement and the repurchase by Seller of any or all of the Purchased Assets.

(l) If Seller repurchases Purchased Assets on a day other than the last day of a
Pricing Rate Period, Seller shall indemnify Buyer and hold Buyer harmless from
any actual losses, costs and/or expenses which Buyer sustains as a direct
consequence thereof (“Breakage Costs”), in each case for the remainder of the
applicable Pricing Rate Period. Buyer shall deliver to Seller a statement
setting forth the amount and basis of determination of any Breakage Costs in
reasonable detail, it being agreed that such statement and the method of its
calculation shall be conclusive and binding upon Seller absent manifest error.
This Article 3(l) shall survive termination of this Agreement and the repurchase
of all Purchased Assets subject to Transactions hereunder.

(m) (i) Notwithstanding the definition of Maturity Date herein, upon written
request of Seller prior to the then current Maturity Date, provided that all of
the extension conditions listed in clause (ii) below (collectively, the
“Maturity Date Extension Conditions”) shall have been satisfied, Seller may
request an extension of the Maturity Date for a period of up to three hundred
sixty-four (364) additional days (the “Extension Period”) by giving notice to
Buyer of such extension. Notwithstanding anything to the contrary in this
Article 3(m)(i), in no event shall the Maturity Date be extended for more than
one (1) Extension Period and in no event shall the Final Maturity Date be after
February 4, 2017.

(ii) For purposes of this Article 3(m), the Maturity Date Extension Conditions
shall be deemed to have been satisfied if:

 

33



--------------------------------------------------------------------------------

(A) Buyer shall have received payment from Seller, as consideration for
extension of the then-current Maturity Date, of the Extension Fee, such amount
to be paid to Buyer in U.S. Dollars, in immediately available funds, without
deduction, set-off or counterclaim;

(B) Seller shall have given Buyer written notice, not less than forty-five
(45) days prior, and no more than one hundred and eighty (180) days prior to the
originally scheduled Maturity Date, of Seller’ desire to extend the Maturity
Date;

(C) no Material Adverse Effect, Margin Deficit, Default or Event of Default
under this Agreement shall have occurred and be continuing as of the date notice
is given under subclause (ii) above or as of the originally scheduled Maturity
Date and no “Termination Event,” “Event of Default” or “Potential Event of
Default” or any similar event by Seller, however denominated, shall have
occurred and be continuing under any Hedging Transaction; and

(D) all representations and warranties (except to the extent disclosed in a
Requested Exceptions Report accepted by Buyer) shall be true, correct, complete
and accurate in all respects (or, in the case of a representation and warranty
contained in Exhibit VI, in all material respects) as of the existing Maturity
Date.

(iii) Notwithstanding any extension to the Maturity Date as described in this
Article 3, an extension of the Maturity Date shall not extend any particular
Transaction’s Repurchase Date unless the Repurchase Date for such a Transaction
is specifically extended by agreement of Buyer and Seller in accordance with
Article 3(x), and Buyer and Seller execute a new Confirmation containing the
same pricing terms as the original Confirmation and the extended Repurchase Date
for the Transaction.

(n) [Intentionally Omitted];

(o) Any and all payments by or on account of any obligation of Seller under this
Agreement or any other Transaction Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Seller shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Article 3) the applicable Buyer or
Transferee receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

(p) Seller shall timely pay (i) any Other Taxes imposed on Seller to the
relevant Governmental Authority in accordance with Applicable Law, and (ii) any
Other Taxes imposed on the Buyer or Transferee upon written notice from such
Person setting forth in reasonable detail the calculation of such Other Taxes.

 

34



--------------------------------------------------------------------------------

(q) As soon as practicable after any payment of Taxes by Seller to a
Governmental Authority pursuant to Article 3(p) or Article 3(r), Seller shall
deliver to Buyer or Transferee, as applicable, the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Buyer or Transferee, as applicable.

(r) Seller shall indemnify Buyer and each Transferee, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under Article 3(p) or this Article 3(r)) payable or paid by Buyer or such
Transferee or required to be withheld or deducted from a payment to such Person
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to Seller by Buyer or such Transferee shall be
conclusive absent manifest error.

(s) (i) Buyer or any Transferee that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Transaction
Document shall deliver to Seller, at the time or times reasonably requested by
Seller, such properly completed and executed documentation reasonably requested
by Seller as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, Buyer or Transferee, if reasonably
requested by Seller, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Seller as will enable Seller to
determine whether or not Buyer or Transferee is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Articles 3(s)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in Buyer or Transferee’s
reasonable judgment such completion, execution or submission would subject Buyer
or such Transferee to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of Buyer or such
Transferee.

(ii) Without limiting the generality of the foregoing:

(A) Buyer or any Transferee that is a U.S. Person shall deliver to Seller on or
prior to the date on which Buyer or such Transferee acquires an interest under
any Transaction Document (and from time to time thereafter as required by law
upon the reasonable request of Seller), executed originals of IRS Form W-9
certifying that Buyer and such Transferee is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Buyer shall, to the extent it is legally entitled to do so,
deliver to Seller (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Buyer acquires an
interest under this Agreement (and from time to time thereafter upon the
reasonable request of Seller), whichever of the following is applicable:

 

35



--------------------------------------------------------------------------------

(1) in the case of a Foreign Buyer claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Transaction Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Buyer claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit XVI-1 to the effect that such Foreign Buyer
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Seller within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Buyer is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit XVI-2 or
Exhibit XVI-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Buyer is a
partnership and one or more direct or indirect partners of such Foreign Buyer
are claiming the portfolio interest exemption, such Foreign Buyer may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit XVI-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Buyer shall, to the extent it is legally entitled to do so,
deliver to Seller (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Buyer acquires an
interest under this Agreement (and from time to time thereafter upon the
reasonable request of Seller), executed originals of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Seller to
determine the withholding or deduction required to be made; and

 

36



--------------------------------------------------------------------------------

(D) if a payment made to Buyer or Transferee under any Transaction Document
would be subject to U.S. federal withholding Tax imposed by FATCA if Buyer or
Transferee were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), Buyer or such Transferee shall deliver to Seller at the time or
times prescribed by law and at such time or times reasonably requested by Seller
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Seller as may be necessary for Seller to comply with its
obligations under FATCA and to determine that Buyer or Transferee has complied
with Buyer or Transferee’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Buyer and each Transferee agrees that if any form or certification
described in items (A), (B), (C) or (D) above it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Seller in writing of its legal inability to do
so.

(t) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Article 3 (including by the payment of additional amounts
pursuant to this Article 3), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Article 3 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (t) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (t), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (t) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(u) Each party’s obligations under this Article 3 shall survive any assignment
of rights by, or the replacement of, Buyer or Assignee, the termination of the
Agreement and the repayment, satisfaction or discharge of all obligations under
this Agreement.

(v) If any Buyer or Assignee requests compensation under Article 3 or, if Seller
is required to pay any Indemnified Taxes or additional amounts to any Buyer or
any Assignee or any Governmental Authority for the account of any Buyer or
Assignee pursuant to Article 3(j), or if any Buyer or Assignee defaults in its
obligations under this Agreement, then Seller may, at its sole expense and
effort, upon notice to such Buyer or Assignee, require such Buyer or Assignee to
assign and delegate, without recourse (in accordance with and subject to the

 

37



--------------------------------------------------------------------------------

restrictions contained in Article 17), all its interests, rights (other than its
existing rights to payments pursuant to Articles 3(k) or (h)) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Buyer, if a Buyer accepts such assignment); provided
that (i) such Buyer shall have received payment of an amount equal to the
Repurchase Price for all Transactions, Price Differential accreted with respect
thereto, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding Repurchase Price principal and
accreted Price Differential and fees) or Seller (in the case of all other
amounts) and (ii) in the case of any such assignment resulting from a claim for
compensation under Article 3(j) or payments required to be made pursuant to
Article 3(g), such assignment will result in a reduction in such compensation or
payments. A Buyer or Assignee shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Buyer or
Assignee or otherwise, the circumstances entitling Seller to require such
assignment and delegation cease to apply.

(w) If at any time prior to the Maturity Date, a non-use fee or other similar
charge is assessed against Buyer internally against the related cost center of
the Buyer in connection with any proposed law, rule, regulation, request or
directive by any governmental agency or internal policy, Seller shall, monthly
on demand from Buyer, provided that Buyer has then-currently made the same
determination with respect to a similarly situated repurchase customer in a
situation where Buyer has similar contractual rights, reimburse Buyer for the
exact amount of each such fee, as and when originally assessed, with each such
assessment and payment to be in addition to the monthly Price Differential
payments otherwise due in accordance with the applicable provisions of this
Agreement.

(x) If all of the extension conditions listed in clauses (i) through (iii) of
this Article 3(x) (collectively, the “Repurchase Date Extension Conditions”)
shall have been satisfied, Seller may extend the Repurchase Date for a
Transaction for a period of up to three hundred sixty-four (364) additional days
by giving notice to Buyer of such extension; provided that in no event shall the
Repurchase Date for any Transaction be extended beyond the Final Maturity Date.
For purposes of the preceding sentence, the Repurchase Date Extension Conditions
shall be deemed to have been satisfied if:

(i) Seller shall have given Buyer written notice, not less than thirty (30) days
prior but no more than ninety (90) days prior to the originally scheduled
Repurchase Date, of Seller’s desire to extend the Repurchase Date; and if Seller
fails to give such notice, Seller shall be deemed to have elected not to extend
the Repurchase Date;

(ii) no Margin Deficit shall exist, and no Default or Event of Default under
this Agreement shall have occurred and be continuing as of the date notice is
given under clause (i) above or as of the originally scheduled Repurchase Date
and no “Termination Event,” “Event of Default” or “Potential Event of Default”
or any similar event by Seller, however denominated, shall have occurred and be
continuing under any Hedging Transaction required to be assigned hereunder; and

(iii) all representations and warranties shall be true, correct, complete and
accurate in all material respects as of the then-scheduled Repurchase Date,
except to the extent disclosed in a Requested Exceptions Report previously
accepted by Buyer.

 

38



--------------------------------------------------------------------------------

(y) On any Business Day prior to the Repurchase Date, Seller shall have the
right, from time to time, to transfer cash to Buyer for the purpose of reducing
the outstanding Purchase Price of, but not terminating, a Transaction and
without the release of any Purchased Items; provided, that (i) any such
reduction in outstanding Purchase Price occurring on a date other than a
Remittance Date shall be required to be accompanied by payment of (A) all unpaid
accrued Price Differential as of the applicable Business Day on the amount of
such reduction and (B) any other amounts due and payable by Seller under this
Agreement and under any related Hedging Transactions with respect to such
Purchased Asset, (ii) such transfer of cash to Buyer shall be in an amount no
less than $1,000,000, and (iii) Seller shall provide Buyer with three
(3) Business Days prior notice with respect to a reduction in outstanding
Purchase Price in an amount greater than $5,000,000 occurring on any date that
is not a Remittance Date. In connection with any such reduction of outstanding
Purchase Price pursuant to this Section 3(y), Buyer and Seller shall execute and
deliver to each other an updated Confirmation setting forth the new outstanding
Purchase Price with respect to such Transaction.

ARTICLE 4.

MARGIN MAINTENANCE

(a) If at any time on any date the Buyer’s Margin Amount for any Purchased Asset
as of such date is less than the Repurchase Price for such Purchased Asset (a
“Margin Deficit”) with respect to a Purchased Asset that is not a Credit Event
Loan, then Buyer may by notice to Seller in the form of Exhibit X (a “Margin
Deficit Notice”) require Seller to, at Seller’s option, no later than two
(2) Business Days following the receipt of a Margin Deficit Notice (the “Margin
Deadline”) to the extent such Margin Deficit equals or exceeds the Minimum
Transfer Amount (taking into account all Margin Deficits in the aggregate for
such date), subject to Article 4(d), (i) repurchase such Purchased Asset at its
respective Repurchase Price, (ii) make a payment in reduction of the Purchase
Price of such Purchased Asset, or in lieu of a payment in reduction such
Purchase Price, deliver Cash Equivalents, subject to Buyer’s reasonable
satisfaction as additional posted collateral, or (iii) choose any combination of
the foregoing, such that, after giving effect to such transfers, repurchases and
payments, Buyer’s Margin Amount for each Purchased Asset, considered
individually, shall be equal to or greater than the related Repurchase Price for
each such Purchased Asset. In connection with the delivery of Cash Equivalents
in accordance with clause (ii) above, Seller shall deliver to Buyer any
additional documents (including, without limitation, to the extent not covered
by any previously delivered legal opinions, one or more opinions of counsel
reasonably satisfactory to Buyer) and take any actions reasonably necessary in
Buyer’s discretion for Buyer to have a first priority, perfected security
interest in such Cash Equivalents.

(b) If at any time on any date a Margin Deficit exists as of such date with
respect to a Credit Event Loan and a Credit Event has occurred and is
continuing, then Buyer may by notice to Seller in the form of a Margin Deficit
Notice require Seller to, at Seller’s option, no later than the applicable
Margin Deadline to the extent such Margin Deficit equals or exceeds the Minimum
Transfer Amount (taking into account all Margin Deficits in the aggregate for
such date), subject to Article 4(d), (i) repurchase such Purchased Asset at its
respective Repurchase Price, (ii) make a payment in reduction of the Purchase
Price of such Purchased Asset, or in lieu of a payment in reduction such
Purchase Price, deliver Cash Equivalents,

 

39



--------------------------------------------------------------------------------

subject to Buyer’s reasonable satisfaction as additional posted collateral, or
(iii) choose any combination of the foregoing, such that, after giving effect to
such transfers, repurchases and payments, Buyer’s Margin Amount for each
Purchased Asset, considered individually, shall be equal to or greater than the
related Repurchase Price for each such Purchased Asset. In connection with the
delivery of Cash Equivalents in accordance with clause (ii) above, Seller shall
deliver to Buyer any additional documents (including, without limitation, to the
extent not covered by any previously delivered legal opinions, one or more
opinions of counsel reasonably satisfactory to Buyer) and take any actions
reasonably necessary in Buyer’s discretion for Buyer to have a first priority,
perfected security interest in such Cash Equivalents.

(c) The failure of Buyer, on any one or more occasions, to exercise its rights
hereunder, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Buyer to do so at a later date.
Seller and Buyer each agree that a failure or delay by Buyer to exercise its
rights hereunder shall not limit or waive Buyer’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for Seller.

(d) So long as no Event of Default has occurred and is continuing, following the
occurrence of a Margin Deficit with respect to any Purchased Asset, prior to
delivering any Margin Deficit Notice, Buyer shall consider (without any
obligation to agree), in lieu of a repurchase of such Purchased Asset at its
respective Repurchase Price, a payment in reduction of the Purchase Price of
such Purchased Asset, or the delivery of Cash Equivalents, agreeing to amend the
related Confirmation with respect to the Applicable Spread for such Purchased
Asset (and, correspondingly, the Advance Rate for such Purchased Asset) for the
applicable higher Buyer’s Margin LTV shown in Schedule I to the Fee Letter,
based upon the LTV of such Purchased Asset as of the date of the determination
of such Margin Deficit; provided that, for the avoidance of doubt, Buyer shall
have no obligation to agree to, or to negotiate with respect to, any such
amendment and may deliver any related Margin Deficit Notice in any case.

ARTICLE 5.

INCOME PAYMENTS AND PRINCIPAL PROCEEDS

(a) The Depository Account shall be established at the Depository and shall be
subject to the Depository Agreement concurrently with the execution and delivery
of this Agreement by Seller and Buyer. Pursuant to the Depository Agreement
Buyer shall have sole dominion and control (including “control” within the
meaning of the UCC (as defined in Article 6(c) below)) over the Depository
Account. The Depository Account shall at all times be subject to the Depository
Agreement. All Income or other amounts in respect of each Purchased Asset, as
well as any interest received from the reinvestment of such Income or other
amounts on deposit in the related Lockbox Account shall be remitted by the
related Lockbox Account Bank to the Cash Management Account and each of the
Lockbox Account and the Lockbox Account Agreement shall be subject to the
related Lockbox Account Bank Notice. All such income or other amounts on deposit
in the related Cash Management Account shall be remitted from time to time, as
and when payable to the lender under the related Cash Management Agreement, to
the Depository Account and each of the Cash Management Account and the Cash
Management Account Agreement shall be subject to the related Cash Management
Account Bank Notice. The Depository shall then apply such Income in accordance
with the applicable provisions of Articles 5(c) through 5(e) of this Agreement.

 

40



--------------------------------------------------------------------------------

(b) If (i) any Purchased Asset has become a Defaulted Mortgage Asset or Buyer
has determined that a Credit Event has occurred, or (ii) a Default or Event of
Default has occurred and is continuing (in respect of such Purchased Asset, each
of (i) and (ii) above, a “Purchased Asset Re-direction Event”) Buyer may, in its
sole discretion, take possession of the related Re-direction Letter from the
Custodian and deliver (or cause the Seller, Custodian or the Servicer to
deliver) such Re-direction Letter to the applicable Mortgagor, Lockbox Account
Bank, Cash Management Account Bank, issuer of a Participation Interest, servicer
or paying agent with respect to such Purchased Asset. In order to effect the
foregoing, Seller hereby appoints Buyer as attorney-in-fact of Seller for the
purpose of carrying out the provisions of this Article 5(b) and taking any
action and executing or endorsing any instruments that Buyer may deem necessary
or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest.

(c) So long as no Event of Default with respect to any Purchased Asset shall
have occurred and be continuing, all Income or other amounts received by the
Depository in respect of any Purchased Asset (other than Principal Proceeds)
during each Collection Period shall be applied by the Depository on the related
Remittance Date in the following order of priority:

(i) first, (i) to the Custodian for payment of the document custodian fees
payable to Custodian pursuant to the Custodian Agreement, then (ii) to the
Depository for payment of fees payable to the Depository in connection with the
Depository Account and then (iii) to the Servicer for payment of the loan
servicing fees payable monthly to the Servicer pursuant plus the reasonable
out-of-pocket costs and expenses, in each case, as required under the Servicing
Agreement as in effect from time to time;

(ii) second, pro rata, (A) to Buyer, an amount equal to the Price Differential
that has accreted and is outstanding as of such Remittance Date and (B) to any
Affiliated Hedge Counterparty, any amount then due and payable to an Affiliated
Hedge Counterparty under any Hedging Transaction related to a Purchased Asset;

(iii) third, to Buyer, an amount equal to any other amounts then due and payable
to Buyer or its Affiliates under any Transaction Document (including any
outstanding Margin Deficits); and

(iv) fourth, to Seller, the remainder, if any.

(d) So long as no Event of Default shall have occurred and be continuing, any
Principal Proceeds shall be applied by the Depository on the Business Day
following the Business Day on which such funds are deposited in the Depository
Account in the following order of priority:

(i) first, pro rata, (A) to Buyer, until the Purchase Price for such Purchased
Asset has been reduced to the Buyer’s Margin Amount for such Purchased Asset as
of the date of such payment (as determined by Buyer after giving effect to such
Principal Proceeds and application of net sales proceeds, if applicable) and
(B) solely with respect

 

41



--------------------------------------------------------------------------------

to any Hedging Transaction with an Affiliated Hedge Counterparty related to such
Purchased Asset, to such Affiliated Hedge Counterparty an amount equal to any
accrued and unpaid breakage costs or termination payments under such Hedging
Transaction related to such Purchased Asset;

(ii) second, to Buyer, an amount equal to any other amounts due and owing to
Buyer or its Affiliates under any Transaction Document (including any
outstanding Margin Deficits); and

(iii) third, to Seller, any remainder.

(e) If an Event of Default shall have occurred and be continuing, all Income
(including, without limitation, any Principal Proceeds or any other amounts
received, without regard to their source) or any other amounts received by the
Depository in respect of a Purchased Asset shall be applied by the Depository on
the Business Day next following the Business Day on which such funds are
deposited in the Depository Account in the following order of priority:

(i) first, (i) to the Custodian for payment of the document custodian fees
payable to Custodian pursuant to the Custodian Agreement, then (ii) to the
Depository for payment of fees payable to the Depository in connection with the
Depository Account and then (iii) to the Servicer for payment of the loan
servicing fees payable monthly to the Servicer pursuant plus the reasonable
out-of-pocket costs and expenses, in each case, as required under the Servicing
Agreement as in effect from time to time;

(ii) second, pro rata, (A) to Buyer, an amount equal to the Price Differential
that has accreted and is outstanding in respect of all of the Purchased Assets
as of such Business Day and (B) to any Affiliated Hedge Counterparty, any
amounts then due and payable to an Affiliated Hedge Counterparty under any
Hedging Transaction related to such Purchased Asset;

(iii) third, to Buyer, on account of the Repurchase Price of such Purchased
Asset until the Repurchase Price for such Purchased Asset has been reduced to
zero;

(iv) fourth, to Buyer, on account of the Repurchase Price of all other Purchased
Assets until the Repurchase Price for all such other Purchased Assets has been
reduced to zero;

(v) fifth, to Buyer, an amount equal to any other amounts due and owing to Buyer
or its Affiliates under any Transaction Document; and

(vi) sixth, to the Seller, any remainder.

 

42



--------------------------------------------------------------------------------

ARTICLE 6.

SECURITY INTEREST

(a) Buyer and Seller intend that the Transactions hereunder be sales to Buyer of
the Purchased Assets and not loans from Buyer to Seller secured by the Purchased
Assets. However, in order to preserve Buyer’s rights under this Agreement in the
event that a court or other forum recharacterizes the Transactions hereunder as
loans and as security for the performance by Seller of all of Seller’s
obligations to Buyer under the Transaction Documents and the Transactions
entered into hereunder, or in the event that a transfer of a Purchased Asset is
otherwise ineffective to effect an outright transfer of such Purchased Asset to
Buyer, Seller hereby assigns, pledges and grants a security interest in all of
its right, title and interest in, to and under the Purchased Items (as defined
below) to Buyer to secure the payment of the Repurchase Price on all
Transactions to which it is a party and all other amounts owing by Seller or
Seller’s Affiliates to Buyer and any of Buyer’s present or future Affiliates
hereunder, including, without limitation, amounts owing pursuant to Article 25,
and under the other Transaction Documents, including any obligations of Seller
under any Hedging Transaction entered into with any Affiliated Hedge
Counterparty (including, without limitation, all amounts anticipated to be paid
to Buyer by an Affiliated Hedge Counterparty as provided for in the definition
of Repurchase Price or otherwise) and to secure the obligation of Seller or its
designee to service the Purchased Assets in conformity with Article 27 and any
other obligation of Seller to Buyer (collectively, the “Repurchase
Obligations”). Seller hereby acknowledges and agrees that each Purchased Asset
and Hedging Transaction serves as collateral for the Buyer under this Agreement
and that Buyer has the right to realize on any or all of the Purchased Assets in
order to satisfy the Seller’s obligations hereunder. Seller agrees to mark its
computer records and tapes to evidence the interests granted to Buyer hereunder.
All of Seller’s right, title and interest in, to and under each of the following
items of property, whether now owned or hereafter acquired, now existing or
hereafter created and wherever located, is hereinafter referred to as the
“Purchased Items”:

(i) the Purchased Assets and all “securities accounts” (as defined in
Article 8-501(a) of the UCC) to which any or all of the Purchased Assets are
credited;

(ii) any and all interests of Seller in, to and under the Depository Account and
all monies from time to time on deposit in the Depository Account;

(iii) any cash or Cash Equivalents delivered to Buyer in accordance with Article
4(a);

(iv) the Purchased Asset Documents, servicing agreements (including the
Servicing Agreement), Servicing Records, Servicing Rights, all servicing fees
relating to the Purchased Assets, insurance policies relating to the Purchased
Assets, and collection and escrow accounts and letters of credit relating to the
Purchased Assets;

(v) Seller’s right under each Hedging Transaction, if any, relating to the
Purchased Assets to secure the Repurchase Obligations;

 

43



--------------------------------------------------------------------------------

(vi) all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments”, “securities accounts” and “deposit accounts”, each as
defined in the UCC, relating to or constituting any and all of the foregoing;

(vii) any other items, amounts, rights or properties transferred or pledged by
Seller to Buyer under any of the Transaction Documents; and

(viii) all replacements, substitutions or distributions on or proceeds,
payments, Income and profits of, and records (but excluding any financial models
or other proprietary information) and files relating to any and all of any of
the foregoing.

(b) Buyer agrees to act as agent for and on behalf of the Affiliated Hedge
Counterparties with respect to the security interest granted hereby to secure
the obligations owing to the Affiliated Hedge Counterparties under any Hedging
Transactions, including, without limitation, with respect to the Purchased
Assets and the Purchased Asset Files held by the Custodian pursuant to the
Custodial Agreement.

(c) Buyer’s security interest in the Purchased Items shall terminate only upon
termination of Seller’s obligations under this Agreement and the other
Transaction Documents, all Hedging Transactions and the documents delivered in
connection herewith and therewith. Upon such termination, Buyer shall deliver to
Seller such UCC termination statements and other release documents as may be
commercially reasonable and return the Purchased Assets to Seller and reconvey
the Purchased Items to Seller and release its security interest in the Purchased
Items. For purposes of the grant of the security interest pursuant to this
Article 6, this Agreement shall be deemed to constitute a security agreement
under the New York Uniform Commercial Code (the “UCC”). Buyer shall have all of
the rights and may exercise all of the remedies of a secured creditor under the
UCC and the other laws of the State of New York. In furtherance of the
foregoing, (a) Buyer, at Seller’s sole cost and expense, as applicable, shall
cause to be filed in such locations as may be necessary to perfect and maintain
perfection and priority of the security interest granted hereby, UCC financing
statements and continuation statements (collectively, the “Filings”), and shall
forward copies of such Filings to Seller upon the filing thereof, and (b) Seller
shall from time to time take such further actions as may be requested by Buyer
to maintain and continue the perfection and priority of the security interest
granted hereby (including marking its records and files to evidence the
interests granted to Buyer hereunder). For the avoidance of doubt, Buyer’s
security interest in any particular Purchased Asset shall not terminate until
Seller has fully paid the related Repurchase Price. In connection with the
security interests granted pursuant to this Agreement, Seller authorizes the
filing of UCC financing statements describing the collateral as “all assets of
Seller, whether now owned or existing or hereafter acquired or arising and
wheresoever located, and all proceeds and products thereof” or other similar
language to that effect.

(d) Seller acknowledges that neither it nor Guarantor has any right to service
the Purchased Assets but only has rights as a party to the Servicing Agreement
or any other servicing agreement with respect to the Purchased Assets. Without
limiting the generality of the foregoing and in the event that Seller or
Guarantor is deemed to retain any residual Servicing Rights, and for the
avoidance of doubt, each of Seller and Guarantor grants, assigns and pledges to
Buyer a security interest in the Servicing Rights and proceeds related thereto

 

44



--------------------------------------------------------------------------------

and in all instances, whether now owned or hereafter acquired, now existing or
hereafter created. The foregoing provision is intended to constitute a security
agreement or other arrangement or other credit enhancement related to the
Agreement and Transactions hereunder as defined under Sections 101(47)(v) and
741(7)(x) of the Bankruptcy Code.

ARTICLE 7.

PAYMENT, TRANSFER AND CUSTODY

(a) On the Purchase Date for each Transaction, (i) ownership of and title to the
Purchased Asset shall be transferred to Buyer or its designee (including the
Custodian) against the simultaneous transfer of the Purchase Price in
immediately available funds to an account of Seller specified in the
Confirmation relating to such Transaction and (ii) Seller hereby sells,
transfers, conveys and assigns to Buyer on a servicing-released basis all of
Seller’s right, title and interest in and to such Purchased Asset, together with
all related Servicing Rights. Subject to this Agreement, Seller may sell to
Buyer, repurchase from Buyer and re-sell Eligible Assets to Buyer, but may not
substitute other Eligible Assets for Purchased Assets. Buyer has the right to
designate each Servicer of the Purchased Assets (it being understood and agreed
that Midland Loan Services, Inc. is approved as initial Servicer); the Servicing
Rights and other servicing provisions under this Agreement are not severable
from or to be separated from the Purchased Assets under this Agreement; and,
such Servicing Rights and other servicing provisions of this Agreement
constitute (a) “related terms” under this Agreement within the meaning of
Section 101(47)(A)(i) of the Bankruptcy Code and/or (b) a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Documents.

(b) With respect to each Transaction, Seller shall deliver or cause to be
delivered to Buyer or its designee the Custodial Delivery Certificate in the
form attached hereto as Exhibit IV, provided, that notwithstanding the
foregoing, upon request of Seller, Buyer in its sole but good faith discretion
may elect to permit Seller to make such delivery by not later than the third
(3rd) Business Day after the related Purchase Date, so long as Seller causes an
Acceptable Attorney, Title Company or other Person acceptable to Buyer to
deliver to Buyer and the Custodian a Bailee Letter on or prior to such Purchase
Date. Subject to Article 7(c), in connection with each sale, transfer,
conveyance and assignment of a Purchased Asset, on or prior to each Purchase
Date with respect to such Purchased Asset, Seller shall deliver or cause to be
delivered and released to the Custodian a copy or original of each document as
specified in the Asset File (as defined in the Custodial Agreement, and
collectively, the “Purchased Asset File”), pertaining to each of the Purchased
Assets identified in the Custodial Delivery Certificate delivered therewith,
together with any other documentation in respect of such Purchased Asset
requested by Buyer, in Buyer’s sole but good faith discretion.

(c) From time to time, Seller shall forward to the Custodian additional original
documents or additional documents evidencing any assumption, modification,
consolidation or extension of a Purchased Asset approved in accordance with the
terms of this Agreement, and upon receipt of any such other documents, the
Custodian shall hold such other documents as Buyer shall request from time to
time. With respect to any documents that have been delivered or are being
delivered to recording offices for recording and have not been returned to
Seller in time to permit their delivery hereunder at the time required, in lieu
of delivering such original documents, Seller shall deliver to Buyer a true copy
thereof with an officer’s certificate

 

45



--------------------------------------------------------------------------------

certifying that such copy is a true, correct and complete copy of the original,
which has been transmitted for recordation. Seller shall deliver such original
documents to the Custodian promptly when they are received. With respect to all
of the Purchased Assets delivered by Seller to Buyer or its designee (including
the Custodian), Seller shall execute an omnibus power of attorney substantially
in the form of Exhibit V attached hereto irrevocably appointing Buyer its
attorney-in-fact with full power to (i) complete the endorsements of the
Purchased Assets, including without limitation the Mortgage Notes and
Assignments of Mortgages, Participation Certificates and assignments of
participation interests and any transfer documents related thereto, (ii) record
the Assignments of Mortgages, (iii) prepare and file and record each assignment
of mortgage, (iv) take any action (including exercising voting and/or consent
rights) with respect to Participation Interests, Mezzanine Loans, or
intercreditor or participation agreements, (v) complete the preparation and
filing, in form and substance satisfactory to Buyer, of such financing
statements, continuation statements, and other UCC forms, as Buyer may from time
to time, reasonably consider necessary to create, perfect, and preserve Buyer’s
security interest in the Purchased Assets, (vi) after the occurrence and during
the continuance of an Event of Default, enforce Seller’s rights under the
Purchased Assets purchased by Buyer pursuant to this Agreement and to, and
(vii) after the occurrence and during the continuance of an Event of Default,
take such other steps as may be necessary or desirable to enforce Buyer’s rights
against, under or with respect to such Purchased Assets and the related
Purchased Asset Files and the Servicing Records. Buyer shall deposit the
Purchased Asset Files representing the Purchased Assets, or direct that the
Purchased Asset Files be deposited directly, with the Custodian. The Purchased
Asset Files shall be maintained in accordance with the Custodial Agreement. If a
Purchased Asset File is not delivered to Buyer or its designee (including the
Custodian), such Purchased Asset File shall be held in trust by Seller or its
designee for the benefit of Buyer as the owner thereof. Seller or its designee
shall maintain a copy of the Purchased Asset File and the originals of the
Purchased Asset File not delivered to Buyer or its designee. The possession of
the Purchased Asset File by Seller or its designee is at the will of Buyer for
the sole purpose of servicing the related Purchased Asset, and such retention
and possession by Seller or its designee is in a custodial capacity only. The
books and records (including, without limitation, any computer records or tapes)
of Seller or its designee shall be marked appropriately to reflect clearly the
sale of the related Purchased Asset to Buyer. Seller or its designee (including
the Custodian) shall release its custody of the Purchased Asset File only in
accordance with written instructions from Buyer, unless such release is required
as incidental to the servicing of the Purchased Assets, is in connection with a
repurchase of any Purchased Asset by Seller or as otherwise required by law.

(d) Subject to clause (f) below, Buyer hereby grants to Seller a revocable
option to direct Buyer with respect to the exercise of all voting and corporate
rights with respect to the Purchased Assets and to vote, take corporate actions
and exercise any rights in connection with the Purchased Assets, so long as no
monetary Default, material non-monetary Default, or Event of Default has
occurred and is continuing. Such revocable option is not evidence of any
ownership or other interest or right of Seller in any Purchased Asset. Upon the
occurrence and during the continuation of (i) a monetary or material
non-monetary Default, (ii) an Event of Default or (iii) the exercise of any
voting or corporate rights with respect to the Purchased Assets that could be
reasonably determined to materially impair the Market Value, and in each case
subject to the provisions of the Purchased Asset Documents, the revocable option
discussed above shall be deemed to automatically terminate and Buyer shall be
entitled to

 

46



--------------------------------------------------------------------------------

exercise all voting and corporate rights with respect to the Purchased Assets
without regard to Seller’s instructions (including, but not limited to, if an
Act of Insolvency shall occur with respect to Seller, to the extent Seller
controls or is entitled to control selection of any servicer, Buyer may transfer
any or all of such servicing to an entity satisfactory to Buyer).

(e) Notwithstanding the provisions of Article 7(b) above requiring the execution
of the Custodial Delivery Certificate and corresponding delivery of the
Purchased Asset File to the Custodian on or prior to the related Purchase Date,
with respect to each Transaction involving a Purchased Asset that is identified
in the related Confirmation as a “Table Funded” Transaction, Seller shall, in
lieu of effectuating the delivery of all or a portion of the Purchased Asset
File on or prior to the related Purchase Date, (i) deliver to the Custodian by
facsimile or email on or before the related Purchase Date for the Transaction
(A) the promissory note(s), original stock certificate or Participation
Certificate in favor of Seller evidencing the making of the Purchased Asset,
with Seller’s endorsement of such instrument to Buyer, (B) the mortgage,
security agreement or similar item creating the security interest in the related
collateral and the applicable assignment document evidencing the transfer to
Buyer, (C) such other components of the Purchased Asset File as Buyer may
require on a case by case basis with respect to the particular Transaction, and
(D) evidence satisfactory to Buyer that all documents necessary to perfect
Seller’s (and, by means of assignment to Buyer on the Purchase Date, Buyer’s)
interest in the Purchased Items for the Purchased Asset, (ii) deliver to Buyer
and Custodian a Bailee Letter from an Acceptable Attorney, Title Company or
other Person acceptable to Buyer on or prior to such Purchase Date and (iii) not
later than the third (3rd) Business Day following the Purchase Date, deliver to
Buyer the Custodial Delivery Certificate and to the Custodian the entire
Purchased Asset File.

(f) Notwithstanding the rights granted to Seller pursuant to clause (d) above,
Seller shall not, and shall not permit Servicer or any other servicer of any
Purchased Asset to extend, amend, waive, terminate, rescind, cancel, release or
otherwise modify the material terms of or any collateral, guaranty or indemnity
for, or exercise any material right or remedy of a holder (including all
lending, corporate and voting rights, remedies, consents, approvals and waivers)
of, any Purchased Asset or Purchased Asset Document, or consent to any
amendments, modifications, waivers, releases, sales, transfers, dispositions or
other resolutions relating to any Purchased Asset or Purchased Asset Document
(except to the extent contemplated or required by the related Purchased Asset
Documents) including, without limitation, the following actions set forth in
clauses (i) through (v) below, without the prior written consent of Buyer:

(i) any forbearance, extension or other loan modification with respect to any
Purchased Asset;

(ii) the release, discharge or reduction of any: (A) lien on any Mortgaged
Property or (B) lien or claim on any letters of credit and other non-cash
collateral that is required to be maintained pursuant to the underlying Mortgage
loan documents, if any;

(iii) the extension of credit (including increasing the terms of any existing
credit) to any Person with respect to any Purchased Asset;

 

47



--------------------------------------------------------------------------------

(iv) any sale or other disposition of any Purchased Asset (except as permitted
under Article 3(e) of this Agreement), Mortgaged Property or any other material
property or collateral related thereto; and

(v) the incurrence of any lien or other encumbrance other than as expressly
created hereunder or under any other Transaction Document.

ARTICLE 8.

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

(a) Title to all Purchased Items shall pass to Buyer on the applicable Purchase
Date, and Buyer shall have free and unrestricted use of all Purchased Items,
subject, however, to the terms of this Agreement. Nothing in this Agreement or
any other Transaction Document shall preclude Buyer from engaging in repurchase
transactions with the Purchased Items or otherwise selling, transferring,
pledging, repledging, hypothecating, or rehypothecating the Purchased Items on
terms and conditions that shall be in Buyer’s discretion (other than in the case
of a repurchase transaction, sale, transfer, pledge, repledge, hypothecation, or
rehypothecations to a Prohibited Transferee, which shall be subject to the
consent of Seller (such consent not to be unreasonably withheld, conditioned or
delayed), so long as no Default or Event of Default has occurred and is
continuing, in which case Seller’s consent shall not be required), but no such
transaction shall relieve Buyer of its obligations to transfer the Purchased
Assets to Seller pursuant to Article 3 of this Agreement, or of Buyer’s
obligation to credit or pay Income to, or apply Income to the obligations of,
Seller pursuant to Article 5 hereof.

(b) Nothing contained in this Agreement or any other Transaction Document shall
obligate Buyer to segregate any Purchased Assets delivered to Buyer by Seller.
Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, no Purchased Asset shall remain in the custody of Seller
or an Affiliate of Seller.

ARTICLE 9.

REPRESENTATIONS AND WARRANTIES

(a) Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any Governmental Authority required in connection
with this Agreement and the Transactions hereunder and such authorizations are
in full force and effect, (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any Requirement of Law
applicable to it or its organizational documents or any agreement by which it is
bound or by which any of its assets are affected and (vi) it has not dealt with
any broker, investment banker, agent, or

 

48



--------------------------------------------------------------------------------

other Person (other than Buyer or an Affiliate of Buyer in the case of Seller)
who may be entitled to any commission or compensation in connection with the
sale of Purchased Assets pursuant to any of the Transaction Documents. On the
Purchase Date for any Transaction for the purchase of any Purchased Assets by
Buyer from Seller and any Transaction hereunder at all times while this
Agreement and any Transaction thereunder is in effect, Buyer and Seller shall
each be deemed to repeat all the foregoing representations made by it.

(b) In addition to the representations and warranties in Article 9(a) above,
Seller represents and warrants to Buyer as of the date of this Agreement and
will be deemed to represent and warrant to Buyer as of the Purchase Date for the
purchase of any Purchased Assets by Buyer from Seller and any Transaction
thereunder and covenants that at all times while this Agreement and any
Transaction thereunder is in effect, unless otherwise stated herein:

(i) Organization. Seller is duly organized, validly existing and in good
standing under the laws and regulations of the jurisdiction of Seller’s
incorporation or organization, as the case may be, and is duly licensed,
qualified, and in good standing in every state where such licensing or
qualification is necessary for the transaction of Seller’s business, except
where failure to so qualify could not be reasonably likely to have a Material
Adverse Effect. Seller has the power to own and hold the assets it purports to
own and hold, and to carry on its business as now being conducted and proposed
to be conducted, and has the power to execute, deliver, and perform its
obligations under this Agreement and the other Transaction Documents.

(ii) Due Execution; Enforceability. The Transaction Documents have been or will
be duly executed and delivered by Seller, for good and valuable consideration.
The Transaction Documents constitute the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms
subject to bankruptcy, insolvency, and other limitations on creditors’ rights
generally and to equitable principles.

(iii) Ability to Perform. Seller does not believe, nor does it have any reason
or cause to believe, that it cannot perform each and every covenant contained in
the Transaction Documents applicable to it to which it is a party.

(iv) Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of the terms, conditions or
provisions of (A) the organizational documents of Seller, (B) any contractual
obligation to which Seller is now a party or the rights under which have been
assigned to Seller or the obligations under which have been assumed by Seller or
to which the assets of Seller are subject or constitute a default thereunder, or
result thereunder in the creation or imposition of any lien upon any of the
assets of Seller, other than pursuant to the Transaction Documents, (C) any
judgment or order, writ, injunction, decree or demand of any court applicable to
Seller, or (D) any applicable Requirement of Law, in the case of clauses (B),
(C) or (D) above, to the extent that such conflict or breach would have a
Material Adverse Effect upon Seller’s ability to perform its obligations
hereunder.

 

49



--------------------------------------------------------------------------------

(v) Litigation; Requirements of Law. As of the date hereof and as of the
Purchase Date for any Transaction hereunder, there is no action, suit,
proceeding, investigation, or arbitration pending or, to the actual knowledge of
Seller, threatened against Seller, any Affiliate of Seller or any of their
respective assets, nor is there any action, suit, proceeding, investigation, or
arbitration pending or threatened against Seller or any Affiliate of Seller that
may result in any Material Adverse Effect. Seller and Guarantor are each in
compliance in all material respects with all Requirements of Law, except to the
extent that, solely with respect to the Guarantor, such failure to comply would
not reasonably be expected to result in a Material Adverse Effect. Neither
Seller nor any of its Affiliates is in default in any material respect with
respect to any judgment, order, writ, injunction, decree, rule or regulation of
any arbitrator or Governmental Authority.

(vi) No Broker. Seller has not dealt with any broker, investment banker, agent,
or other Person (other than Buyer or an Affiliate of Buyer) who may be entitled
to any commission or compensation in connection with the sale of Purchased
Assets pursuant to any of the Transaction Documents.

(vii) Good Title to Purchased Assets. Immediately prior to the purchase of any
Purchased Assets by Buyer from Seller, such Purchased Assets are free and clear
of any lien, encumbrance or impediment to transfer (including any “adverse
claim” as defined in Article 8-102(a)(1) of the UCC), and Seller is the record
and beneficial owner of and has good and marketable title to and the right to
sell and transfer such Purchased Assets to Buyer and, upon transfer of such
Purchased Assets to Buyer, Buyer shall be the owner of such Purchased Assets
free of any adverse claim. In the event the related Transaction is
recharacterized as a secured financing of the Purchased Assets, the provisions
of this Agreement are effective to create in favor of Buyer a valid security
interest in all rights, title and interest of Seller in, to and under the
Purchased Assets and Buyer shall have a valid, perfected first priority security
interest in the Purchased Assets (and without limitation on the foregoing,
Buyer, as entitlement holder, shall have a “security entitlement” to the
Purchased Assets).

(viii) No Decline in Market Value; No Defaults. To Seller’s actual knowledge,
there are no facts or circumstances that are reasonably likely to cause or have
caused the market value of any Purchased Asset to decline. No Default or Event
of Default has occurred or exists under or with respect to the Transaction
Documents.

(ix) Authorized Representatives. The duly authorized representatives of Seller
are listed on, and true signatures of such authorized representatives are set
forth on, Exhibit II attached to this Agreement.

(x) Representations and Warranties Regarding Purchased Assets; Delivery of
Purchased Asset File.

 

50



--------------------------------------------------------------------------------

(A) As of the date hereof, Seller has not assigned, pledged, or otherwise
conveyed or encumbered any Purchased Asset to any other Person, and immediately
prior to the sale of such Purchased Asset to Buyer, Seller was the sole owner of
such Purchased Asset and had good and marketable title thereto, free and clear
of all liens, in each case except for (1) liens to be released simultaneously
with the sale to Buyer hereunder and (2) liens granted by Seller in favor of the
counterparty to any Hedging Transaction, solely to the extent such liens are
expressly subordinate to the rights and interests of Buyer hereunder.

(B) The provisions of this Agreement and the related Confirmation are effective
to either constitute a sale of Purchased Items to Buyer or to create in favor of
Buyer a legal, valid and enforceable security interest in all right, title and
interest of Seller in, to and under the Purchased Items.

(C) Upon receipt by the Custodian of each Mortgage Note, Mezzanine Note or
Participation Certificate, endorsed in blank by a duly authorized officer of
Seller, either a purchase shall have been completed by Buyer of such Mortgage
Note, Mezzanine Note or Participation Certificate, as applicable, or Buyer shall
have a valid and fully perfected first priority security interest in all right,
title and interest of Seller in the Purchased Items described therein.

(D) Each of the representations and warranties made in respect of the Purchased
Assets pursuant to Exhibit VI are true, complete and correct, except to the
extent disclosed in a Requested Exceptions Report. The review and inquiries made
on behalf of Seller in connection with the next preceding sentence have been
made by Persons having the requisite expertise, knowledge and background to
verify such representations and warranties.

(E) Upon the filing of financing statements on Form UCC-1 naming Buyer as
“Secured Party”, Seller as “Debtor” and describing the Purchased Items, in the
jurisdiction and recording office listed on Exhibit XI attached hereto, the
security interests granted hereunder in that portion of the Purchased Items
which can be perfected by filing under the UCC will constitute fully perfected
security interests under the UCC in all right, title and interest of Seller in,
to and under such Purchased Items.

(F) Upon execution and delivery of the Depository Agreement, Buyer shall either
be the owner of, or have a valid and fully perfected first priority security
interest in, the Depository Account and all amounts at any time on deposit
therein.

(G) Upon execution and delivery of the Depository Agreement, Buyer shall either
be the owner of, or have a valid and fully perfected first priority security
interest in, the “investment property” and all “deposit accounts” (each as
defined in the UCC) comprising Purchased Items or any after-acquired property
related to such Purchased Items. Except to the extent disclosed in a Requested
Exceptions Report, Seller or its designee is in possession of a complete, true
and accurate Purchased Asset File with respect to each Purchased Asset, except
for such documents the originals of which have been delivered to the Custodian.

 

51



--------------------------------------------------------------------------------

(H) Seller has complied with all requirements of the Custodial Agreement with
respect to each Purchased Asset, including delivery to Custodian of all required
Purchased Asset Documents. Seller has no knowledge of any fact that could
reasonably lead it to expect that any Purchased Asset will not be paid in full.

(I) The Purchased Assets constitute the following, as defined in the UCC: a
general intangible, instrument, investment property, security, deposit account,
financial asset, uncertificated security, securities account, or security
entitlement. Seller has not authorized the filing of and is not aware of any UCC
financing statements filed against Seller as debtor that include the Purchased
Assets, other than any financing statement that has been terminated or filed
pursuant to this Agreement.

(xi) Adequate Capitalization; No Fraudulent Transfer. Seller has, as of such
Purchase Date, adequate capital for the normal obligations foreseeable in a
business of its size and character and in light of its contemplated business
operations. Seller is generally able to pay, and as of the date hereof is
paying, its debts as they come due. Seller has not become, or is not presently,
financially insolvent nor will Seller be made insolvent by virtue of Seller’s
execution of or performance under any of the Transaction Documents within the
meaning of the bankruptcy laws or the insolvency laws of any jurisdiction.
Seller has not entered into any Transaction Document or any Transaction pursuant
thereto in contemplation of insolvency or with intent to hinder, delay or
defraud any creditor.

(xii) No Conflicts or Consents. Neither the execution and delivery of this
Agreement and the other Transaction Documents by Seller, nor the consummation of
any of the transactions by it herein or therein contemplated, nor compliance
with the terms and provisions hereof or with the terms and provisions thereof,
will contravene or conflict with or result in the creation or imposition of (or
the obligation to create or impose) any lien upon any of the property or assets
of Seller pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or instrument to which Seller is a party or by which Seller may
be bound, or to which Seller may be subject, other than liens created pursuant
to the Transaction Documents. No consent, approval, authorization, or order of
any third party is required in connection with the execution and delivery by
Seller of the Transaction Documents to which it is a party or to consummate the
transactions contemplated hereby or thereby which has not already been obtained
(other than consents, approvals and filings that have been obtained or made, as
applicable, or that, if not obtained or made, are not reasonably likely to have
a Material Adverse Effect).

(xiii) Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize, or is
required in connection with, (A) the execution, delivery and performance of any
Transaction Document to which Seller is or will be a party, (B) the legality,
validity, binding effect or enforceability of

 

52



--------------------------------------------------------------------------------

any such Transaction Document against Seller or (C) the consummation of the
transactions contemplated by this Agreement (other than the filing of certain
financing statements in respect of certain security interests).

(xiv) Organizational Documents. Seller has delivered to Buyer certified copies
of its organization documents, together with all amendments thereto, if any.

(xv) No Encumbrances. There are (i) no outstanding rights, options, warrants or
agreements on the part of Seller for a purchase, sale or issuance, in connection
with the Purchased Assets, (ii) no agreements on the part of Seller to issue,
sell or distribute the Purchased Assets, and (iii) no obligations on the part of
Seller (contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or interest therein, except as contemplated by the Transaction
Documents.

(xvi) Federal Regulations. (A) None of Seller, Parent or Guarantor is required
to register as an “investment company,” or a company “controlled by an
investment company,” within the meaning of the Investment Company Act and
(B) none of the provisions of this Agreement in any way violate any provision of
the Investment Company Act, including but not limited to Section 18 thereof or
any rules or regulations promulgated thereunder.

(xvii) Taxes. To Seller’s actual knowledge, Seller has timely filed or caused to
be filed all required federal and other material tax returns that would be
delinquent if they had not been filed on or before the date hereof and has paid
all Taxes imposed on it and any of its assets by any Governmental Authority
except for any such Taxes (A) as are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
provided in accordance with GAAP or (B) to the extent that the failure to pay
them could not reasonably be expected to result in a Material Adverse Effect. No
Tax liens have been filed against any of Seller’s assets and no claims are being
asserted in writing with respect to any such Taxes (except for liens and with
respect to Taxes not yet due and payable or liens or claims with respect to
Taxes that are being contested in good faith and for which adequate reserves
have been established in accordance with GAAP).

(xviii) Judgments/Bankruptcy. Except as disclosed in writing to Buyer, there are
no judgments against Seller unsatisfied of record or docketed in any court
located in the United States of America and no Act of Insolvency has ever
occurred with respect to Seller.

(xix) Solvency. Neither the Transaction Documents nor any Transaction thereunder
are entered into in contemplation of insolvency or with intent to hinder, delay
or defraud any of creditor of Seller, Parent or Guarantor. The transfer of the
Purchased Assets subject hereto and the obligation to repurchase such Purchased
Assets is not undertaken with the intent to hinder, delay or defraud any
creditor of Seller, Parent, or Guarantor. As of the Purchase Date, Seller is not
insolvent within the meaning of 11 U.S.C. Section 101(32) or any successor
provision thereof and the transfer and sale of the Purchased Assets pursuant
hereto and the obligation to repurchase such Purchased Asset

 

53



--------------------------------------------------------------------------------

(A) will not cause the liabilities of Seller to exceed the assets of Seller,
(B) will not result in Seller having unreasonably small capital, and (C) will
not result in debts that would be beyond Seller’s ability to pay as the same
mature. Seller received reasonably equivalent value in exchange for the transfer
and sale of the Purchased Assets and the Purchased Items subject hereto. No
petition in bankruptcy has been filed against Seller in the last ten (10) years,
and Seller has not in the last ten (10) years made an assignment for the benefit
of creditors or taken advantage of any debtors relief laws. Seller has only
entered into agreements on terms that would be considered arm’s length and
otherwise on terms consistent with other similar agreements with other similarly
situated entities.

(xx) Use of Proceeds; Margin Regulations. All proceeds of each Transaction shall
be used by Seller for purposes permitted under Seller’s governing documents,
provided that no part of the proceeds of any Transaction shall be used by Seller
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock. Neither the entering into of
any Transaction nor the use of any proceeds thereof will violate, or be
inconsistent with, any provision of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

(xxi) Full and Accurate Disclosure. No information contained in the Transaction
Documents, or any written statement furnished by or on behalf of Seller pursuant
to the terms of the Transaction Documents, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.

(xxii) Financial Information. All financial data concerning Seller and, to
Seller’s actual knowledge, the Purchased Assets that has been delivered by or on
behalf of Seller to Buyer is true, complete and correct in all material
respects. All financial data concerning Seller has been prepared fairly in
accordance with GAAP. All financial data concerning the Purchased Assets has
been prepared in accordance with standard industry practices. Since the delivery
of such data, except as otherwise disclosed in writing to Buyer, there has been
no change in the financial position of Seller or the Purchased Assets, or in the
results of operations of Seller, which change is reasonably likely to have a
Material Adverse Effect on Seller.

(xxiii) Hedging Transactions. To the actual knowledge of Seller, as of the
Purchase Date for any Purchased Asset that is subject to a Hedging Transaction,
each such Hedging Transaction is in full force and effect in accordance with its
terms, each counterparty thereto is an Affiliated Hedge Counterparty or a
Qualified Hedge Counterparty, and no “Termination Event”, “Event of Default”,
“Potential Event of Default” or any similar event, however denominated, has
occurred and is continuing with respect thereto.

(xxiv) Selection Process. The Purchased Assets under this Agreement were not
selected by Seller in a manner different from the manner in which Seller selects
assets with regard to any other facilities to which it is a party or, in any
event, so as to affect adversely the interests of Buyer.

 

54



--------------------------------------------------------------------------------

(xxv) Servicing Agreements. Seller has delivered to Buyer all servicing
agreements pertaining to the Purchased Assets and to the actual knowledge of
Seller, as of the date of this Agreement and as of the Purchase Date for the
purchase of any Purchased Assets subject to a servicing agreement, each such
servicing agreement is in full force and effect in accordance with its terms and
no default or event of default exists thereunder.

(xxvi) No Reliance. Seller has made its own independent decisions to enter into
the Transaction Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. Seller is not relying upon any advice
from Buyer as to any aspect of the Transactions, including without limitation,
the legal, accounting or tax treatment of such Transactions.

(xxvii) PATRIOT Act.

(a) Seller is in compliance, in all material respects, with the (A) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto, and (B) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of any Transaction will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

(b) Seller agrees that, from time to time upon the prior written request of
Buyer, it shall (A) execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure compliance with the provisions hereof
(including, without limitation, compliance with the USA Patriot Act of 2001 and
to fully effectuate the purposes of this Agreement) and (B) provide such
opinions of counsel concerning matters relating to this Agreement as Buyer may
reasonably request; provided, however, that nothing in this Article 9(b)(xxvii)
shall be construed as requiring Buyer to conduct any inquiry or decreasing
Seller’s responsibility for its statements, representations, warranties or
covenants hereunder. In order to enable Buyer and its Affiliates to comply with
any anti-money laundering program and related responsibilities including, but
not limited to, any obligations under the USA Patriot Act of 2001 and
regulations thereunder, Seller on behalf of itself and its Affiliates makes the
following representations and covenants to Buyer and its Affiliates (for
purposes of this Article 9(b)(xxvii), the “Seller Entities”) that neither
Seller, nor, to Seller’s actual knowledge, any of its Affiliates, is a
Prohibited Investor, and, to Seller’s actual knowledge, Seller is not

 

55



--------------------------------------------------------------------------------

acting on behalf of or for the benefit of any Prohibited Investor. Seller agrees
to promptly notify Buyer or a person appointed by Buyer to administer their
anti-money laundering program, if applicable, of any change in information
affecting this representation and covenant.

(xxviii) Ownership of Property. Seller does not own, and has not ever owned, any
assets other than (A) the Purchased Assets and (B) such incidental personal
property related thereto.

(xxix) Environmental Matters.

(a) No real properties owned or leased by Seller and no real properties formerly
owned or leased by Seller, its predecessors, or any former Subsidiaries or
predecessors thereof (the “Properties”), contain, or have previously contained,
any Materials of Environmental Concern in amounts or concentrations which
constitute or constituted a violation of, or reasonably could be expected to
give rise to liability under, Environmental Laws;

(b) Seller is in compliance with all applicable Environmental Laws, and there is
no violation of any Environmental Laws which reasonably would be expected to
interfere with the continued operations of Seller;

(c) Seller has not received any notice of violation, alleged violation,
non-compliance, liability or potential liability under any Environmental Law,
nor does Seller have knowledge that any such notice will be received or is being
threatened;

(d) Materials of Environmental Concern have not been transported or disposed by
Seller in violation of, or in a manner or to a location which reasonably would
be expected to give rise to liability under, any applicable Environmental Law,
nor has Seller generated, treated, stored or disposed of at, on or under any of
the Properties in violation of, or in a manner that reasonably would be expected
to give rise to liability under, any applicable Environmental Law;

(e) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of Seller, threatened, under any Environmental Law which
Seller is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements arising out of judicial proceedings or
governmental or administrative actions, outstanding under any Environmental Law
to which Seller is a party;

(f) There has been no release or threat of release of Materials of Environmental
Concern in violation of or in amounts or in a manner that reasonably would be
expected to give rise to liability under any Environmental Law for which Seller
may become liable; and

 

56



--------------------------------------------------------------------------------

(g) Each of the representations and warranties set forth in the preceding
clauses (a) through (f) is true and correct with respect to each parcel of real
property owned or operated by Seller.

(xxx) Insider. Seller is not an “executive officer,” “director,” or “person who
directly or indirectly or acting through or in concert with one or more persons
owns, Controls, or has the power to vote more than 10% of any class of voting
securities” (as those terms are defined in 12 U.S.C. § 375(b) or in regulations
promulgated pursuant thereto) of Buyer, of a bank holding company of which Buyer
is a Subsidiary, or of any Subsidiary, of a bank holding company of which Buyer
is a Subsidiary, of any bank at which Buyer maintains a correspondent account or
of any lender which maintains a correspondent account with Buyer.

(xxxi) Office of Foreign Assets Control. Seller warrants, represents and
covenants that neither Seller nor any of its Affiliates are or will be an entity
or person (A) that is listed in the Annex to, or is otherwise subject to the
provisions of, Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(B) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designed
National and Blocked Persons,” (C) who commits, threatens to commit or supports
“terrorism”, as that term is defined in EO 13224; or (D) who is otherwise
affiliated with any entity or person listed above (any and all parties or
persons described in (A) through (D) above are herein referred to as a
“Prohibited Person”). Seller covenants and agrees that none of Seller or any of
its Affiliates will knowingly (1) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person or (2) engage in or conspire
to engage in any transaction that evades or avoids or that the purpose of
evading or avoiding any of the prohibitions of EO13224. Seller further covenants
and agrees that (i) it shall not, directly or indirectly, use the proceeds of
any Transaction, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other Person or entity (x) to fund
any activities or business of or with any Prohibited Person, or in any country
or territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations, or (y) in any other manner that would
result in a violation of any Sanction Laws and Regulations by any party to this
Agreement and (ii) none of the funds or the assets of Seller that are used to
pay any amount due pursuant to this Agreement or any other Transaction Document
shall constitute funds obtained from transactions with or relating to Prohibited
Persons or countries or territories that are the subject of sanctions under any
Sanctions Laws and Regulations. Seller further covenants and agrees to deliver
to Buyer any such certification or other evidence as may be requested by Buyer
in its sole and absolute discretion, confirming that none of Seller or any of
the its Affiliates is a Prohibited Person and none of Seller, or any of its
Affiliates has engaged in any business transaction or dealings with a Prohibited
Person, including, but not limited to, the making or receiving of any
contribution of funds, goods or services to or for the benefit of a Prohibited
Person.

(xxxii) Notice Address; Jurisdiction of Organization. On the date of this
Agreement, Seller’s location (within the meaning of Article 9 of the UCC) and
address for notices is as specified on Annex I. Seller’s legal name is, and has
at all times been,

 

57



--------------------------------------------------------------------------------

CMC Loan Funding A, LLC. Seller’s sole jurisdiction of organization is, and at
all times has been, Delaware. The location where Seller keeps its books and
records (within the meaning of Article 9 of the UCC), including all computer
tapes and records relating to the Purchased Items, is its notice address. Seller
may change its address for notices and for the location of its books and records
by giving Buyer written notice of such change. Seller’s organizational
identification number is 5472966 and its tax identification number is
30-0807813. The fiscal year of Seller is the calendar year.

(xxxiii) Anti-Money Laundering Laws. Seller either (1) is entirely exempt from
or (2) has otherwise fully complied with all applicable anti-money laundering
laws and regulations (collectively, the “Anti-Money Laundering Laws”), by
(A) establishing an adequate anti-money laundering compliance program as
required by the Anti-Money Laundering Laws, (B) conducting the requisite due
diligence in connection with the origination of each Purchased Asset for
purposes of the Anti-Money Laundering Laws, including with respect to the
legitimacy of the related obligor (if applicable) and the origin of the assets
used by such obligor to purchase the property in question, and (C) maintaining
sufficient information to identify the related obligor (if applicable) for
purposes of the Anti-Money Laundering Laws.

(xxxiv) Ownership. Seller is and shall remain at all times a wholly owned direct
or indirect subsidiary of Guarantor.

(xxxv) Compliance with ERISA. (a) Seller has no employees as of the date of this
Agreement; (b) Seller either (i) qualifies as a VCOC or a REOC, (ii) complies
with an exception set forth in the Plan Asset Regulations such that the assets
of such Person would not be subject to Title I of ERISA and/or Section 4975 of
the Code, or (iii) does not hold any “plan assets” within the meaning of the
Plan Asset Regulations that are subject to ERISA; and (c) assuming that no
portion of the Purchased Assets are funded by Buyer with “plan assets” within
the meaning of the Plan Asset Regulations, none of the transactions contemplated
by the Repurchase Documents will constitute a nonexempt prohibited transaction
(as such term is defined in Section 4975 of the Code or Section 406 of ERISA)
that could subject the Buyer to any tax or penalty or prohibited transactions
imposed under Section 4975 of the Code or Section 502(i) of ERISA.

(xxxvi) Hedging Transactions. (a) Seller has entered into all Hedging
Transactions required hereunder, (b) each related agreement is in full force and
effect, (c) no termination event, default or event of default (however defined)
exists thereunder, and (d) Seller has effectively assigned to Buyer all Seller’s
rights (but none of its obligations) under such agreements.

(xxxvii) Chief Executive Office; Jurisdiction of Organization. On the Purchase
Date, Seller’s chief executive office, is, and has been, located at 2450
Broadway, 6th Floor, Santa Monica, California 90404. On the Purchase Date,
Seller’s jurisdiction of organization is Delaware. Seller shall provide Buyer
with thirty (30) days’ advance notice of any change in Seller’s principal office
or place of business or jurisdiction.

 

58



--------------------------------------------------------------------------------

(xxxviii) Servicing Agreements. Any servicing agreement related to a Purchased
Asset, including without limitation, the Servicing Agreement, may be terminated
at will by Seller without payment of any penalty or fee.

(xxxix) Cash Management. Each Cash Management Account Bank and Lockbox Account
Bank related to a Purchased Asset has executed a Cash Management Account Bank
Notice or Lockbox Account Bank Notice, as applicable. Seller has delivered to
Custodian, on behalf of Buyer, Re-direction Letters relating to each Purchased
Asset signed in blank in form and substance satisfactory to Buyer.

ARTICLE 10.

NEGATIVE COVENANTS OF SELLER

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller shall not without the
prior written consent of Buyer:

(a) take any action that would directly or indirectly impair or adversely affect
Buyer’s title to the Purchased Assets;

(b) transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Purchased Items (or any of them) to any Person other than Buyer,
or engage in repurchase transactions or similar transactions with respect to the
Purchased Items (or any of them) with any Person other than Buyer, unless and
until such Purchased Asset relating to such Purchased Item is repurchased by
Seller in accordance with this Agreement;

(c) modify in any material respect any servicing agreements to which it is a
party, without the consent of Buyer in its discretion, such discretion not to be
unreasonably withheld, conditioned or delayed;

(d) create, incur or permit to exist any lien, encumbrance or security interest
in or on any of its property, assets, revenue, the Purchased Assets, the other
Purchased Items, whether now owned or hereafter acquired, other than the liens
and security interest granted by Seller pursuant to Article 6 of this Agreement
and the lien and security interest granted by Parent under the Pledge and
Security Agreement;

(e) enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution), sell all or substantially all of its assets without the consent of
Buyer in its sole and absolute discretion;

(f) consent or assent to any amendment or supplement to, or termination of, any
note, loan agreement, mortgage or guarantee relating to the Purchased Assets or
other agreement or instrument relating to the Purchased Assets other than in
accordance with Article 27;

 

59



--------------------------------------------------------------------------------

(g) permit the organizational documents or organizational structure of Seller to
be amended without the prior written consent of Buyer, such consent not to be
unreasonably withheld, conditioned, or delayed, other than special purpose
entity provisions, for which such consent shall be at Buyer’s sole and absolute
discretion;

(h) acquire or maintain any right or interest in any Purchased Asset or
Underlying Mortgaged Property that is senior to or pari passu with the rights
and interests of Buyer therein under this Agreement and the other Transaction
Documents unless such right or interest becomes a Purchased Asset hereunder;

(i) use any part of the proceeds of any Transaction hereunder for any purpose
which violates, or would be inconsistent with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System;

(j) enter into any Hedging Transaction with respect to any Purchased Asset with
any entity that is not an Affiliated Hedge Counterparty or a Qualified Hedge
Counterparty;

(k) take any action, cause, allow, or permit any of the Seller, Parent or
Guarantor to be required to register as an “investment company,” or a company
“controlled by an investment company,” within the meaning of the Investment
Company Act, or to violate any provisions of the Investment Company Act,
including Section 18 thereof or any rules or regulations promulgated thereunder;

(l) permit, at any time, the number of Purchased Assets to be less than three
(3); or

(m) permit, at any time, a breach of the Concentration Limit.

ARTICLE 11.

AFFIRMATIVE COVENANTS OF SELLER

The following covenants shall be given independent effect (so that if a
particular action or condition is prohibited by any covenant, the fact that it
would be permitted by an exception to or be otherwise within the limitations of
another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists). On and as of the date
hereof and each Purchase Date and until this Agreement is no longer in force
with respect to any Transaction:

(a) Seller shall promptly notify Buyer of any material adverse change in its
business operations and/or financial condition; provided, however, that nothing
in this Article 11 shall relieve Seller of its obligations under this Agreement.

(b) Seller shall provide Buyer with copies of such documents as Buyer may
reasonably request evidencing the truthfulness of the representations set forth
in Article 9.

(c) Seller shall (1) defend the right, title and interest of Buyer in and to the
Purchased Items against, and take such other action as is necessary to remove,
the Liens, security interests, claims and demands of all Persons (other than
security interests by or

 

60



--------------------------------------------------------------------------------

through Buyer) and (2) at Buyer’s reasonable request, take all action necessary
to ensure that Buyer will have a first priority security interest in the
Purchased Assets subject to any of the Transactions in the event such
Transactions are recharacterized as secured financings.

(d) Seller shall (i) notify Buyer and the Depository of the occurrence of any
Default or Event of Default with respect to Seller and (ii) notify Buyer of any
material default under or related to a Purchased Asset, in each case, as soon as
possible but in no event later than the second (2nd) Business Day after
obtaining actual knowledge of such event; provided, however, that, with respect
to an imminent foreclosure on any collateral for a Purchased Asset or a material
default under or related to a Purchased Asset that could have a material adverse
effect on the related collateral, Seller shall notify as soon as possible but in
no event later than the immediately succeeding Business Day after obtaining
actual knowledge of such event.

(e) Seller shall cause the special servicer rating of the special servicer with
respect to all mortgage loans underlying Purchased Assets to be no lower than
“average” by S&P to the extent Seller controls or is entitled to control the
selection of the special servicer. In the event the special servicer rating with
respect to any Person acting as special servicer for any mortgage loans
underlying Purchased Assets shall be below “average” by S&P, or if an Act of
Insolvency occurs with respect to Seller or Guarantor, Buyer shall be entitled
to transfer special servicing with respect to all Purchased Assets to an entity
satisfactory to Buyer, to the extent Seller controls or is entitled to control
the selection of the special servicer.

(f) Seller shall promptly (and in any event not later than two (2) Business Days
following receipt) deliver to Buyer (i) any notice of the occurrence of an event
of default under or report received by Seller pursuant to the Purchased Asset
Documents; (ii) any notice of transfer of servicing under the Purchased Asset
Documents and (iii) any other information with respect to the Purchased Assets
that may be requested by Buyer from time to time and within Seller’s possession
or control or are obtainable by Seller.

(g) Seller will permit Buyer or its designated representative upon reasonable
prior written notice from Buyer, at reasonable times not to exceed twice per
calendar year unless a Default or Event of Default has occurred and is
continuing, at Buyer’s sole cost and expense, to inspect Seller’s records with
respect to the Purchased Items and the conduct and operation of its business
related thereto, subject to the terms of any confidentiality agreement between
Buyer and Seller and applicable law, and if no such confidentiality agreement
then exists between Buyer and Seller, Buyer and Seller shall act in accordance
with customary market standards regarding confidentiality and applicable law.
Buyer shall act in a commercially reasonable manner in requesting and conducting
any inspection relating to the conduct and operation of Seller’s business.

(h) If Seller shall at any time become entitled to receive or shall receive any
rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for a Purchased Asset, or otherwise in respect thereof, Seller shall
accept the same as Buyer’s agent, hold the same in trust for Buyer and deliver
the same forthwith to Buyer (or the Custodian, as appropriate) in the exact form
received, duly endorsed by Seller to Buyer, if required, together with all
related necessary transfer documents, to be held by Buyer hereunder as
additional collateral security for the Transactions. If any sums of money or
property are paid or

 

61



--------------------------------------------------------------------------------

distributed in respect of the Purchased Assets and received by Seller, Seller
shall, until such money or property is paid or delivered to Buyer, hold such
money or property in trust for Buyer, segregated from other funds of Seller, as
additional collateral security for the Transactions.

(i) At any time from time to time upon the reasonable request of Buyer, at the
sole expense of Seller, Seller will (i) promptly and duly execute and deliver
such further instruments and documents and take such further actions as Buyer
may request for the purposes of obtaining or preserving the full benefits of
this Agreement including the perfected, first priority security interest
required hereunder, (ii) ensure that such security interest remains fully
perfected at all times and remains at all times first in priority as against all
other creditors of such Seller (whether or not existing as of the Closing Date,
any Purchase Date or in the future) and (iii) obtain or preserve the rights and
powers herein granted (including, among other things, filing such UCC financing
statements as Buyer may request). If any amount payable under or in connection
with any of the Purchased Items shall be or become evidenced by any promissory
note, other instrument or certificated security, such note, instrument or
certificated security shall be immediately delivered to Buyer, duly endorsed in
a manner satisfactory to Buyer, to be itself held as a Purchased Item pursuant
to this Agreement, and the documents delivered in connection herewith.

(j) Seller shall provide, or to cause to be provided, to Buyer the following
financial and reporting information:

(i) Within fifteen (15) calendar days after each month-end, a monthly reporting
package substantially in the form of Exhibit III-A attached hereto (the “Monthly
Reporting Package”);

(ii) Within forty-five (45) calendar days after the last day of each of the
first three fiscal quarters in any fiscal year, a quarterly reporting package
substantially in the form of Exhibit III-B attached hereto (the “Quarterly
Reporting Package”);

(iii) Within ninety (90) calendar days after the last day of its fiscal year, an
annual reporting package substantially in the form of Exhibit III-C attached
hereto (the “Annual Reporting Package”); and

(iv) Upon Buyer’s request:

(A) a listing of any changes in Hedging Transactions with Qualified Hedge
Counterparties, the names of the Qualified Hedge Counterparties and the material
terms of such Hedging Transactions, delivered within ten (10) days after Buyer’s
request;

(B) copies of Seller’s Federal Income Tax returns, if any, delivered within
thirty (30) days after the earlier of (A) filing or (B) the last filing
extension period; and

 

62



--------------------------------------------------------------------------------

(C) such other information regarding the financial condition, operations or
business of Seller, Guarantor or any Mortgagor in respect of a Purchased Asset
as Buyer may reasonably request; provided, however that the failure of Seller to
timely deliver any such information regarding a Mortgagor as a result of the
failure of such Mortgagor to timely deliver to Seller such information so
requested of Mortgagor by Seller shall not be an Event of Default.

Notwithstanding anything to the contrary in Article 12, if Seller fails to
deliver the complete Monthly Reporting Package described in clause (j)(i) above
as a result of the failure of the related borrower to deliver any information as
required by the underlying loan documents, then Seller shall have a period of
thirty (30) calendar days from the date upon which the related Mortgagor is
required to deliver such information to the lender under the related Purchased
Asset Documents to provide any missing information, and if such information is
not delivered, Seller shall repurchase the related Purchased Asset pursuant to
Article 3(e).

(k) Seller shall make a representative available to Buyer every month for
attendance at a telephone conference, the date of which to be mutually agreed
upon by Buyer and Seller, regarding the status of each Purchased Asset, Seller’s
compliance with the requirements of Articles 11 and 12, and any other matters
relating to the Transaction Documents or Transactions that Buyer wishes to
discuss with Seller.

(l) Seller shall and shall cause Guarantor to at all times (i) comply with all
material contractual obligations, (ii) comply in all respects with all
Requirements of Law, laws, ordinances, rules, regulations and orders (including,
without limitation, environmental laws) of any Governmental Authority or any
other federal, state, municipal or other public authority having jurisdiction
over Seller and Guarantor or any of its assets and Seller and Guarantor shall do
or cause to be done all things necessary to preserve and maintain in full force
and effect its legal existence, and all licenses material to its business and
(iii) maintain and preserve its legal existence and all of its material rights,
privileges, licenses and franchises necessary for the operation of its business
(including, without limitation, preservation of all lending licenses held by
Seller and of Seller’s status as a “qualified transferee” (however denominated)
under all documents which govern the Purchased Assets), except to the extent
that, solely with respect to the Guarantor, such failure to comply or maintain
and preserve would not reasonably be expected to result in a Material Adverse
Effect.

(m) Seller shall at all times keep proper books of records and accounts in which
full, true and correct entries shall be made of its transactions fairly in
accordance with GAAP, and set aside on its books from its earnings for each
fiscal year all such proper reserves in accordance with GAAP.

(n) Seller shall observe, perform and satisfy all the terms, provisions,
covenants and conditions required to be observed, performed or satisfied by it,
and shall pay when due all costs, fees and expenses required to be paid by it,
under the Transaction Documents. Seller will continue to be a U.S. Person that
is a partnership for U.S. federal income tax purposes, or a disregarded entity
of a U.S. Person for U.S. federal income tax purposes. Seller shall pay and
discharge all Taxes on its assets and on the Purchased Items that, in each case,
in any manner would create any Lien upon the Purchased Items, except for Liens
created pursuant to the Transaction Documents and other than any Liens with
respect to Taxes, such taxes that are being appropriately contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been provided in accordance with GAAP or Taxes that are
not yet due and payable.

 

63



--------------------------------------------------------------------------------

(o) Seller shall advise Buyer in writing of the opening of any new chief
executive office or the closing of any such office of Seller and of any change
in Seller’s name or jurisdiction of organization not less than thirty (30) days
prior to taking any such action. Seller shall not (A) change its name,
organizational number, tax identification number, fiscal year, method of
accounting, identity, corporate structure or jurisdiction of organization (or
have more than one such jurisdiction), move the location of its principal place
of business and chief executive office (as defined in the UCC) from its location
as of the Purchase Date or the places where the books and records pertaining to
the Purchased Assets are held not less than fifteen (15) Business Days prior to
taking any such action, or (B) move, or consent to Custodian moving, the
Purchased Asset Documents from the location thereof on the applicable Purchase
Date for the related Purchased Asset, unless in each case Seller has given at
least ten (10) days’ prior notice to Buyer and has taken all actions required
under the UCC to continue the first priority perfected security interest of
Buyer in the Purchased Assets.

(p) Seller will maintain records with respect to the Purchased Items and the
conduct and operation of its business with no less a degree of prudence than if
the Purchased Items were held by Seller for its own account and will furnish
Buyer, upon reasonable request by Buyer or its designated representative, with
reasonable information obtainable by Seller with respect to the Purchased Items
and the conduct and operation of its business.

(q) Seller shall provide Buyer and its Affiliates with reasonable access plus
any such additional reports as Buyer may reasonably request. Upon reasonable
prior notice (unless a Default or an Event of Default shall have occurred and is
continuing, in which case, no prior notice shall be required), during normal
business hours, Seller shall allow Buyer to (i) review any operating statements,
occupancy status and other property level information with respect to the
underlying real estate directly or indirectly securing or supporting the
Purchased Assets that either is in Seller’s possession or is available to
Seller, (ii) examine, copy (at Buyer’s expense) and make extracts from its books
and records, to inspect any of its properties, and (iii) discuss Seller’s
business and affairs with its officers.

(r) Seller shall enter into Hedging Transactions with respect to each of the
Hedge-Required Assets to the extent necessary to hedge interest rate risk
associated with the Purchase Price on such Hedge-Required Assets, in a manner
reasonably acceptable to Buyer. Seller shall take such actions as Buyer deems
necessary to perfect the security interest granted in each Hedging Transaction,
and shall assign to Buyer, which assignment shall be consented to in writing by
each Affiliated Hedge Counterparty or Qualified Hedge Counterparty, all of
Seller’s rights (but none of the obligations) in, to and under each Hedging
Transaction. The documents relating to each Hedging Transaction shall contain
provisions acceptable to Buyer for additional credit support in the event the
rating of any Rating Agency assigned to the Qualified Hedge Counterparty (other
than an Affiliated Hedge Counterparty) is downgraded or withdrawn, in which
event Seller shall ensure that such additional credit support is provided or
promptly, subject to the approval of Buyer, enter into new Hedging Transactions
with respect to the related Purchased Assets with a replacement Qualified Hedge
Counterparty.

 

64



--------------------------------------------------------------------------------

(s) Seller shall take all such steps as Buyer deems necessary to perfect the
security interest granted pursuant to Article 6 in the Hedging Transactions,
shall take such action as shall be necessary or advisable to preserve and
protect Seller’s interest under all such Hedging Transactions (including,
without limitation, requiring the posting of any required additional collateral
thereunder), and hereby authorizes Buyer to take any such action that Seller
fails to take after demand therefor by Buyer. Seller shall provide the Custodian
with copies of all documentation relating to Hedging Transactions with Qualified
Hedge Counterparties promptly after entering into same. All Hedging
Transactions, if any, entered into by Seller with Buyer or any of its Affiliates
in respect of any Purchased Asset shall be terminated contemporaneously with the
repurchase of such Purchased Asset on the Repurchase Date therefor.

(t) Seller shall:

(i) continue to engage in business of the same general type as now conducted by
it or otherwise as approved by Buyer prior to the date hereof and maintain and
preserve its legal existence and all of its material rights, privileges,
licenses and franchises necessary for the operation of its business (including,
without limitation, preservation of all lending licenses held by Seller and of
Seller’s status as a “qualified transferee” (however denominated) under all
documents which govern the Purchased Assets) to the extent that failure to do so
would have a Material Adverse Effect;

(ii) comply with all material contractual obligations and with the requirements
of all applicable laws, rules, regulations and orders of Governmental
Authorities (including, without limitation, all environmental laws) if failure
to comply with such requirements would be reasonably likely (either individually
or in the aggregate) to have a Material Adverse Effect;

(iii) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied; and

(iv) pay and discharge all Taxes imposed on it or on its income or profits or on
any of its Property prior to the date on which penalties attach thereto, except
for any such Taxes the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained.

(u) Seller shall cause each servicer of a Purchased Asset to provide to Buyer
and to the Custodian via electronic transmission, promptly upon request by Buyer
a Servicing Tape for the month (or any portion thereof) prior to the date of
Buyer’s request; provided that, to the extent any servicer does not provide any
such Servicing Tape, Seller shall prepare and provide to Buyer and the Custodian
via electronic transmission a remittance report containing the servicing
information that would otherwise be set forth in the Servicing Tape; provided,
further, that regardless of whether Seller at any time delivers any such
remittance report, Seller shall at all times use commercially reasonable efforts
to cause each servicer to provide each Servicing Tape in accordance with this
Article 11(u).

 

65



--------------------------------------------------------------------------------

(v) Seller’s organizational documents shall at all times include the following
provisions: (a) at all times there shall be, and Seller shall cause there to be,
at least one (1) Independent Director; (b) Seller shall not, without the
unanimous written consent of its board of directors including the Independent
Director, take any Material Action or any action that might cause such entity to
become insolvent; (c) no Independent Director may be removed or replaced other
than in accordance with the terms of Seller’s Limited Liability Company
Agreement unless Seller provides Buyer with not less than five (5) Business
Days’ prior written notice of (i) any proposed removal of an Independent
Director, together with a statement as to the reasons for such removal, and
(ii) the identity of the proposed replacement Independent Director, together
with a certification that such replacement satisfies the requirements set forth
in the organizational documents for an Independent Director; provided, that any
removal or replacement shall not be effective until the replacement Independent
Director has accepted his or her appointment; (d) to the fullest extent
permitted by applicable law, including Section 18-1101(c) of the Bankruptcy Code
and notwithstanding any duty otherwise existing at law or in equity, the
Independent Director shall consider only the interests of Seller, including its
creditors in acting or otherwise voting with respect to a Material Action;
(e) except for duties to Seller as set forth in clause (d) above (including
duties to its equity owners and its creditors solely to the extent of their
respective economic interests in Seller but excluding (i) all other interests of
the equity owners, (ii) the interests of other Affiliates of Seller, and
(iii) the interests of any group of Affiliates of which Seller is a part), the
Independent Director shall not have any fiduciary duties to any Person bound by
its organizational documents; (f) the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing under applicable law; and
(g) to the fullest extent permitted by applicable law, including
Section 18-1101(e) of the Bankruptcy Code, an Independent Director shall not be
liable to Seller or any other Person for breach of contract or breach of duties
(including fiduciary duties), unless the Independent Director acted in bad faith
or engaged in willful misconduct. No consent by Buyer shall be required for the
removal of any Independent Director for Cause. “Cause” means, with respect to an
Independent Director, (i) acts or omissions by such Independent Director that
constitute willful disregard of such Independent Director’s duties as set forth
in Seller’s organizational documents, (ii) that such Independent Director has
engaged in or has been charged with, or has been convicted of, fraud or other
acts constituting a crime under any law applicable to such Independent Director,
(iii) that such Independent Director is unable to perform his or her duties as
Independent Director due to death, disability or incapacity, or (iv) that such
Independent Director no longer meets the definition of Independent Director.

(w) Seller has not, and will not, except in connection with the obligations
contemplated under the Transaction Documents:

(i) engage in any business or activity other than the entering into and
performing its obligations under the Transaction Documents, and activities
incidental thereto;

(ii) acquire or own any assets other than (A) the Purchased Assets and (B) such
incidental personal property related thereto;

 

66



--------------------------------------------------------------------------------

(iii) merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

(iv) (A) fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the applicable laws of the jurisdiction of its organization or
formation, or (B) amend, modify, terminate or fail to comply with the provisions
of its organizational documents, in each case without the prior written consent
of Buyer;

(v) own any subsidiary, or make any investment in, any Person;

(vi) commingle its assets with the assets of any other Person (excluding any
consolidation of its financials with those of an Affiliate in accordance with
GAAP), or permit any Affiliate or constituent party independent access to its
bank accounts;

(vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the debt incurred pursuant to this
Agreement and the other Transaction Documents and unsecured trade debt in an
unpaid amount less than $250,000;

(viii) fail to maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person; except that Seller’s financial position, assets,
liabilities, net worth and operating results may be included in the consolidated
financial statements of an Affiliate, provided that (A) appropriate notation
shall be made on such consolidated financial statements to indicate the separate
identity of Seller from such Affiliate and that Seller’s assets and credit are
not available to satisfy the debts and other obligations of such Affiliate or
any other Person, and (B) Seller’s assets, liabilities and net worth shall also
be listed on Seller’s own separate balance sheet;

(ix) except for capital contributions or capital distributions permitted under
the terms and conditions of Seller’s organizational documents and properly
reflected on its books and records, enter into any transaction, contract or
agreement with any general partner, member, shareholder, principal, guarantor of
the obligations of Seller, or any Affiliate of the foregoing, except upon terms
and conditions that are intrinsically fair, commercially reasonable and
substantially similar to those that would be available on an arm’s-length basis
with unaffiliated third parties;

(x) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person and not maintain its properties, assets and accounts separate from those
of any Affiliate or any other Person;

(xi) assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets to
secure the obligations of any other Person or hold out its credit or assets as
being available to satisfy the obligations of any other Person or enter into any
transaction with an Affiliate of Seller except on commercially reasonable terms
similar to those available to unaffiliated parties in an arm’s length
transaction;

 

67



--------------------------------------------------------------------------------

(xii) make any loans or advances to any Person, or own any stock or securities
of, any Person;

(xiii) fail to (A) file its own tax returns separate from those of any other
Person, except to the extent Seller is treated as a “disregarded entity” for tax
purposes and is not required to file tax returns under applicable Legal
Requirements, and (B) pay any taxes required to be paid under applicable law;
provided, however, that Seller shall not have any obligation to reimburse its
equityholders or their Affiliates for any taxes that such equityholders or their
Affiliates may incur as a result of any profits or losses of Seller;

(xiv) fail to (A) hold itself out to the public as a legal entity separate and
distinct from any other Person, (B) conduct its business solely in its own name
or (C) correct any known misunderstanding regarding its separate identity;

(xv) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, provided that the foregoing shall not require
any member, partner or shareholder of Seller to make any additional capital
contributions to Seller;

(xvi) if it is a partnership or limited liability company, without the unanimous
written consent of all of its partners or members, as applicable, and the
written consent of one hundred percent (100%) of all directors or managers of
Seller, including, without limitation, the Independent Director, take any
Material Action or any action that might cause such entity to become insolvent;

(xvii) fail to allocate shared expenses (including, without limitation, shared
office space and services performed by an employee of an Affiliate) among the
Persons sharing such expenses and to use separate stationery, invoices and
checks bearing its own name;

(xviii) fail to remain solvent or pay its own liabilities only from its own
funds; provided that the foregoing shall not require any member, partner or
shareholder of Seller to make any additional capital contributions to Seller;

(xix) acquire obligations or securities of its partners, members, shareholders
or other Affiliates, as applicable;

(xx) have any employees;

(xxi) fail to maintain and use separate stationery, invoices and checks bearing
its own name;

(xxii) have any of its obligations guaranteed by an Affiliate except for the
Guarantee Agreement;

 

68



--------------------------------------------------------------------------------

(xxiii) identify itself as a department or division of any other Person; or

(xxiv) buy or hold evidence of indebtedness issued by any other Person (other
than the Purchased Assets, cash or investment-grade securities).

(x) With respect to each Eligible Asset to be purchased hereunder, Seller shall
notify Buyer in writing of the creation of any right or interest in such
Eligible Asset or related Underlying Mortgaged Property that is senior to or
pari passu with the rights and interests that are to be transferred to Buyer
under this Agreement and the other Transaction Documents, and whether any such
interest will be held or obtained by Seller or an Affiliate of Seller.

(y) Seller shall obtain estoppels and agreements reasonably acceptable to Buyer
for each Purchased Asset that is subject to a ground lease.

(z) Seller shall be solely responsible for the fees and expenses of the
Custodian, Depository and each servicer (including, without limitation, the
Servicer) of any or all of the Purchased Assets.

(aa) Seller shall notify Buyer in writing of any event or occurrence that, to
Seller’s actual knowledge, could be reasonably determined to cause Guarantor to
breach any of the covenants contained in paragraph 9 of the Guarantee Agreement.

(bb) With respect to each Purchased Asset, Seller shall take all action
necessary or required by the Repurchase Documents, Purchased Asset Documents and
each and every Requirement of Law, or requested by Buyer, to perfect, protect
and more fully evidence Buyer’s ownership of and first priority perfected
security interest in such Purchased Asset and related Purchased Asset Documents,
including executing or causing to be executed such other instruments or notices
as may be necessary or appropriate and filing and maintaining effective UCC
financing statements, continuation statements and assignments and amendments
thereto. Seller shall not assign, sell, transfer, pledge, hypothecate, grant,
create, incur, assume or suffer or permit to exist any security interest in or
Lien on any Purchased Asset to or in favor of any Person other than Buyer.
Notwithstanding the foregoing, if Seller grants a Lien on any Purchased Asset in
violation hereof or any other Repurchase Document, Seller shall be deemed to
have simultaneously granted an equal and ratable Lien on such Purchased Asset in
favor of Buyer to the extent such Lien has not already been granted to Buyer;
provided, that such equal and ratable Lien shall not cure any resulting Event of
Default. Seller shall not take any action to cause any Purchased Asset that is
not evidenced by an instrument or chattel paper (as defined in the UCC) to be so
evidenced. If a Purchased Asset becomes evidenced by an instrument or chattel
paper, the same shall be immediately delivered to Custodian on behalf of Buyer,
together with endorsements required by Buyer.

(cc) Seller shall, and, pursuant to Cash Management Account Bank Notices or
Re-direction Letters (if applicable), shall cause the related Cash Management
Account Bank to remit any amounts received in the related Cash Management
Account from time to time, as and when payable to the lender under the related
Cash Management Agreement or otherwise as instructed by Buyer in accordance with
the terms of the related Cash Management Agreement, into the Depository Account
on the day the related payments are due. Seller (a) shall, and shall

 

69



--------------------------------------------------------------------------------

cause Servicer to, comply with and enforce each Lockbox Account Bank Notice,
Cash Management Account Bank Notice and Re-direction Letter and all other
instructions delivered in connection with the related origination, as
applicable, (b) shall not amend, modify, waive, terminate or revoke the
Depository Agreement, any Lockbox Account Bank Notice, any Cash Management
Account Bank Notice, any Re-direction Letter, or any such instructions, as
applicable, without Buyer’s consent, and (c) shall take all reasonable steps to
enforce each Lockbox Account Bank Notice, Cash Management Account Bank Notice
and Re-direction Letter, the Depository Agreement and all other instructions, as
applicable, and shall take no any action that interferes with the delivery of a
Lockbox Account Bank Notice, Cash Management Account Bank Notice or Re-direction
Letter, as applicable. In connection with each principal payment or prepayment
under a Purchased Asset, Seller shall provide or cause to be provided to Buyer
sufficient detail to enable Buyer to identify the Purchased Asset to which such
payment applies. If Seller receives any rights, whether in addition to, in
substitution of, as a conversion of, or in exchange for any Purchased Assets, or
otherwise in respect thereof, Seller shall accept the same as Buyer’s agent,
hold the same in trust for Buyer and immediately deliver the same to Buyer or
its designee in the exact form received, together with duly executed instruments
of transfer, stock powers or assignment in blank and such other documentation as
Buyer shall reasonably request.

(dd) Seller shall promptly notify Buyer of the occurrence of any of the
following of which Seller has actual knowledge, together with a certificate of a
Responsible Officer of Seller setting forth details of such occurrence and any
action Seller has taken or proposes to take with respect thereto:

(i) a breach of any representation contained herein;

(ii) any of the following: (A) with respect to any Purchased Asset or related
Underlying Mortgaged Property, a material change in value, material loss or
damage, material licensing or permit issues, violation of any Requirement of
Law, violation of any Environmental Law or any other actual or expected event or
change in circumstances that could reasonably be expected to result in a default
or material decline in value or cash flow, and (B) with respect to Seller, a
violation of any Requirement of Law or other event or circumstance that could
reasonably be expected to have a Material Adverse Effect;

(iii) the resignation or termination of any servicer under any servicing
agreement (including the Servicer under the Servicing Agreement) with respect to
any Purchased Asset;

(iv) the establishment of a rating by any Rating Agency applicable to Guarantor
and any downgrade in or withdrawal of such rating once established;

(v) the commencement of, settlement of or material judgment in any litigation,
action, suit, arbitration, investigation or other legal or arbitration
proceedings before any Governmental Authority that (i) affects Guarantor,
Parent, Seller or any Mortgagor on an Underlying Mortgaged Property,
(ii) questions or challenges the validity or enforceability of any Transaction,
Purchased Asset or Purchased Asset Document, or (iii) individually or in the
aggregate, if adversely determined, could reasonably be likely to have a
Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

ARTICLE 12.

EVENTS OF DEFAULT; REMEDIES

(a) Each of the following events shall constitute an “Event of Default” under
this Agreement:

(i) Seller or Guarantor shall fail to repurchase (A) Purchased Assets upon the
applicable Repurchase Date or (B) a Purchased Asset that is no longer an
Eligible Asset or with respect to which there has been any failure to comply
with the terms of a Cash Management Account Bank Notice or Lockbox Account Bank
Notice in accordance with Article 12(c);

(ii) Buyer shall fail to receive within one (1) Business Day after any
Remittance Date the accreted value of the Price Differential (less any amount of
such Price Differential previously paid by Seller to Buyer) (including, without
limitation, in the event the Income paid or distributed on or in respect of the
Purchased Assets is insufficient to make such payment and Seller does not make
such payment or cause such payment to be made) (except that such failure shall
not be an Event of Default by Seller if sufficient Income, including Principal
Proceeds which would otherwise be remitted to Seller pursuant to Article 5 of
this Agreement, is on deposit in the Depository Account and the Depository fails
to remit such funds to Buyer);

(iii) Seller or Guarantor shall fail to cure any Margin Deficit, to the extent
such Margin Deficit equals or exceeds the Minimum Transfer Amount, in accordance
with Article 4 of this Agreement;

(iv) Seller or Guarantor shall fail to make any payment not otherwise addressed
under this Article 12(a) owing to Buyer that has become due, whether by
acceleration or otherwise under the terms of this Agreement or the terms of the
Pledge and Security Agreement, or the Guarantee Agreement or any other
Transaction Document, which failure is not remedied within five (5) Business
Days of notice thereof;

(v) Seller shall default in the observance or performance of its obligation in
Article 7(e) hereof or any agreement contained in Article 10 or 11 of this
Agreement and, such default shall not be cured within the earlier of (A) five
(5) Business Days after notice by Buyer to Seller thereof or (B) actual
knowledge on the part of Seller of such breach or failure to perform;

(vi) an Act of Insolvency occurs with respect to Seller or Guarantor;

(vii) a Change of Control occurs with respect to Seller or Guarantor;

(viii) Seller or Guarantor shall admit to any Person its inability to, or its
intention not to, perform any of its obligations hereunder;

 

71



--------------------------------------------------------------------------------

(ix) the Custodial Agreement, the Depository Agreement, the Pledge and Security
Agreement, the Guarantee Agreement or any other Transaction Document or a
replacement therefor acceptable to Buyer shall for whatever reason be terminated
or cease to be in full force and effect, or the enforceability thereof shall be
contested by Seller;

(x) Seller or Guarantor shall be in default under (A) any Indebtedness of Seller
or Guarantor (other than Indebtedness of Guarantor constituting (x) Non-Recourse
Indebtedness (as defined in the Credit Agreement of Guarantor referred to in the
Guarantee Agreement), (y) obligations of the type described in clause (g) of the
definition of Indebtedness or (z) obligations in respect of the acquisition
price of property or services that do not constitute obligations in respect of
deferred purchase price), as applicable, which default (1) involves the failure
to pay a matured obligation in excess of $250,000, with respect to Seller or
$25,000,000, with respect to Guarantor or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary with respect to
such Indebtedness, if the aggregate amount of the Indebtedness in respect of
which such default or defaults shall have occurred is at least $250,000, with
respect to Seller or $25,000,000, with respect to Guarantor; or (B) any other
material contract to which Seller is a party which default (1) involves the
failure to pay a matured obligation in excess of $250,000 or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
of such contract if the aggregate amount of such obligations is $250,000;

(xi) Guarantor, Colony Mortgage Capital, LLC, Parent or Seller shall be in
default under any Indebtedness (other than any Indebtedness of Guarantor, Colony
Mortgage Capital, LLC or Parent constituting Non-Recourse Indebtedness) of
Guarantor, Colony Mortgage Capital LLC, Parent or Seller, as applicable, to
Buyer or any of its present or future Affiliates, which default (A) involves the
failure to pay a matured obligation, or (B) permits the acceleration of the
maturity of obligations by any other party to or beneficiary with respect to
such Indebtedness;

(xii) (A) Seller or an ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that is not exempt from such Sections of ERISA and the Code,
(B) any material “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the Pension Benefit Guaranty Corporation or a Plan shall arise on
the assets of Seller or any ERISA Affiliate, (C) a Reportable Event (as
referenced in Section 4043(b)(3) of ERISA) shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Plan, which Reportable Event (as
so defined) or commencement of proceedings or appointment of a trustee is, in
the reasonable opinion of Buyer, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (D) any Plan shall terminate for
purposes of Title IV of ERISA, (E) Seller or any ERISA Affiliate shall, or in
the reasonable opinion of Buyer is likely to, incur any liability in connection
with a withdrawal from, or the insolvency or reorganization of, a Multiemployer
Plan or (F) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (A) through (F) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect;

 

72



--------------------------------------------------------------------------------

(xiii) either (A) the Transaction Documents shall for any reason not cause, or
shall cease to cause, Buyer to be the owner free of any adverse claim of any of
the Purchased Assets, and such condition is not cured by Seller within three
(3) Business Days after notice thereof from Buyer to Seller, or (B) if a
Transaction is recharacterized as a secured financing, and the Transaction
Documents with respect to any Transaction shall for any reason cease to create
and maintain a valid first priority security interest in favor of Buyer in any
of the Purchased Assets;

(xiv) an “Event of Default,” “Termination Event,” “Potential Event of Default”
or other default or breach, however defined therein, occurs under any Hedging
Transaction on the part of Seller, or the counterparty to Seller on any such
Hedging Transaction with a Qualified Hedge Counterparty ceases to be a Qualified
Hedge Counterparty, that is otherwise not cured within any applicable cure
period thereunder or, if no cure period exists thereunder, which is not cured by
Seller within three (3) Business Days after notice thereof from an Affiliated
Hedge Counterparty or Qualified Hedge Counterparty to Seller;

(xv) any governmental, regulatory, or self-regulatory authority shall have taken
any action to remove, limit, restrict, suspend or terminate the rights,
privileges, or operations of Seller or Guarantor, which suspension has a
Material Adverse Effect in the determination of Buyer;

(xvi) the breach by Parent of any term or condition set forth in the Pledge and
Security Agreement or of any representation, warranty, certification or covenant
made or deemed made in the Pledge and Security Agreement by Parent;

(xvii) any representation (other than the representations and warranties of
Seller set forth in Exhibit VI and Article 9(b)(x)(D)) made by Seller to Buyer
shall have been incorrect or untrue in any material respect when made or
repeated or deemed to have been made or repeated and such incorrect or untrue
representation exists and continues unremedied for ten (10) calendar days after
the earlier of receipt of written notice thereof from Buyer or Seller’s actual
knowledge of such incorrect or untrue representation;

(xviii) a final non-appealable judgment by any competent court in the United
States of America for the payment of money (a) rendered against Seller in an
amount greater than $250,000 or (b) rendered against Guarantor in an amount
greater than $25,000,000, and remained undischarged or unpaid for a period of
sixty (60) days, during which period execution of such judgment is not
effectively stayed by bonding over or other means reasonably acceptable to
Buyer;

(xix) if Seller shall breach or fail to perform any of the terms, covenants,
obligations or conditions of this Agreement, other than as specifically
otherwise referred to in this Article 12(a), and such breach or failure to
perform is not remedied within the earlier of five (5) days after (A) delivery
of notice thereof to Seller by Buyer, or

 

73



--------------------------------------------------------------------------------

(B) actual knowledge on the part of Seller of such breach or failure to perform;
provided, that, if Buyer determines, in its sole discretion, that any such
breach is capable of being cured and Seller is diligently and continuously
pursuing such a cure in good faith but is not able to do so on a timely basis,
Seller shall have an additional period of time, not to exceed thirty
(30) additional days, within which to complete such cure; provided further, that
such additional (thirty) 30-day period shall not apply to any breach of or other
failure to comply with the terms of Article 10(k) of this Agreement;

(xx) the Guarantee Agreement or a replacement therefor acceptable to Buyer shall
for whatever reason be terminated or cease to be in full force and effect, or
the enforceability thereof shall be contested by Guarantor or Seller;

(xxi) the breach by Guarantor of any term or condition set forth in the
Guarantee Agreement or of any representation, warranty, certification or
covenant made or deemed made in the Guarantee Agreement by Guarantor or if any
certificate furnished by Guarantor to Buyer pursuant to the provisions hereof or
thereof or any information with respect to the Purchased Assets furnished in
writing on behalf of Guarantor shall prove to have been false or misleading in
any material respect as of the time made or furnished; provided, however, that
any such default, failure to perform or breach shall not constitute an Event of
Default if Guarantor cures such default or failure to perform, as the case may
be, within the grace notice and/or cure period, if any, provided under the
applicable agreement;

(xxii) notwithstanding any other provision of this Article 12(a), if Seller
engages in any conduct or action where Buyer’s prior consent is required by any
Repurchase Document and Seller fails to obtain such consent;

(xxiii) Seller, Parent or Guarantor are required to register as an “investment
company” (as defined in the Investment Company Act), or any of the terms of this
Agreement violate any requirement of the Investment Company Act, including
without limitation Section 18 thereof or any rules or regulations promulgated
thereunder;

(xxiv) any servicer fails to deposit all Income or any other amounts as required
by the provisions of this Agreement when due, or an event of default has
occurred under any servicing agreement (including the Servicing Agreement);
provided that no Event of Default under this clause (xxvi) shall occur if
(x) with respect to any failure to make a deposit as set forth above, or with
respect to any monetary default under the servicing agreement (including, if
applicable, the Servicing Agreement), such failure or event of default is cured
within three (3) Business Days of notice to Seller or Seller otherwise becoming
aware thereof and the related servicer (including, if applicable, the Servicer)
is immediately removed and replaced with a replacement servicer, or (y) with
respect to a non-monetary event of default, such failure or event of default is
cured within ten (10) Business Days of notice to Seller or Seller otherwise
becoming aware thereof and the related servicer (including, if applicable, the
Servicer) is removed and replaced with a replacement servicer within thirty
(30) days of such date;

 

74



--------------------------------------------------------------------------------

(xxv) Guarantor’s audited annual financial statements or the notes thereto or
other opinions or conclusions stated therein are qualified or limited by
reference to the status of Guarantor as a “going concern” or a reference of
similar import, other than a qualification or limitation expressly related to
Buyer’s rights in the Purchased Assets or with respect to an upcoming maturity
date under the Credit Agreement;

(b) After the occurrence and during the continuance of an Event of Default,
Seller hereby appoints Buyer as attorney-in-fact of Seller for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing or endorsing any instruments that Buyer may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. If an Event of
Default shall occur and be continuing with respect to Seller, the following
rights and remedies shall be available to Buyer:

(i) At the option of Buyer, exercised by written notice to Seller (which option
shall be deemed to have been exercised, even if no notice is given, immediately
upon the occurrence of an Act of Insolvency with respect to Seller or
Guarantor), the Repurchase Date for each Transaction hereunder shall, if it has
not already occurred, be deemed immediately to occur (the date on which such
option is exercised or deemed to have been exercised being referred to
hereinafter as the “Accelerated Repurchase Date”).

(ii) If Buyer exercises or is deemed to have exercised the option referred to in
Article 12(b)(i) of this Agreement:

(A) Seller’s obligations hereunder to repurchase all Purchased Assets shall
become immediately due and payable on and as of the Accelerated Repurchase Date;
and

(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Buyer by the Depository or
Seller from time to time pursuant to Article 5 of this Agreement and applied to
such Repurchase Price, and (II) any amounts applied to the Repurchase Price
pursuant to Article 12(b)(iii) of this Agreement); and

(C) the Custodian shall, upon the request of Buyer, deliver to Buyer all
instruments, certificates and other documents then held by the Custodian
relating to the Purchased Assets.

(iii) Upon the occurrence of an Event of Default with respect to Seller, Buyer
may (A) immediately sell on a servicing released basis, at a public or private
sale in a commercially reasonable manner and at such price or prices as Buyer
may deem

 

75



--------------------------------------------------------------------------------

satisfactory any or all of the Purchased Assets, and/or (B) in its sole
discretion elect, in lieu of selling all or a portion of such Purchased Assets,
to give Seller credit for such Purchased Assets in an amount equal to the Market
Value of such Purchased Assets against the aggregate unpaid Repurchase Price for
such Purchased Assets and any other amounts owing by Seller under the
Transaction Documents. The proceeds of any disposition of Purchased Assets
effected pursuant to this Article 12(b)(iii) shall be applied, (v) first, to the
costs and expenses incurred by Buyer in connection with Seller’s default;
(w) second, to actual, out-of-pocket damages incurred by Buyer in connection
with Seller’s default (including, but not limited to, costs of cover and/or
Hedging Transactions, if any), (x) third, to the Repurchase Price; (y) fourth,
to any Breakage Costs; and (z) fifth, to return any excess to Seller.

(iv) The parties recognize that it may not be possible to purchase or sell all
of the Purchased Assets on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such Purchased
Assets may not be liquid. In view of the nature of the Purchased Assets, the
parties agree that liquidation of a Transaction or the Purchased Assets does not
require a public purchase or sale and that a good faith private purchase or sale
shall be deemed to have been made in a commercially reasonable manner.
Accordingly, Buyer may elect, in its sole discretion, the time and manner of
liquidating any Purchased Assets, and nothing contained herein shall
(A) obligate Buyer to liquidate any Purchased Assets on the occurrence and
during the continuance of an Event of Default or to liquidate all of the
Purchased Assets in the same manner or on the same Business Day or
(B) constitute a waiver of any right or remedy of Buyer.

(v) Seller shall be liable to Buyer and its Affiliates and shall indemnify Buyer
and its Affiliates for (A) the amount (including in connection with the
enforcement of this Agreement) of all losses, costs and expenses, including
reasonable legal fees and expenses, actually incurred by Buyer in connection
with or as a consequence of an Event of Default with respect to Seller and
(B) all costs incurred by Buyer in connection with Hedging Transactions in the
event that Seller, from and after an Event of Default, takes any action to
impede or otherwise affect Buyer’s remedies under this Agreement.

(vi) Buyer shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC of the State of New York,
to the extent that the UCC is applicable, and the right to offset any mutual
debt and claim), in equity, and under any other agreement between Buyer and
Seller. Without limiting the generality of the foregoing, Buyer shall be
entitled to set off the proceeds of the liquidation of the Purchased Assets
against all of Seller’s obligations to Buyer under this Agreement, without
prejudice to Buyer’s right to recover any deficiency.

(vii) Subject to the applicable notice and cure periods set forth herein, Buyer
may exercise any or all of the remedies available to Buyer immediately upon the
occurrence of an Event of Default with respect to Seller and at any time during
the

 

76



--------------------------------------------------------------------------------

continuance thereof. All rights and remedies arising under the Transaction
Documents, as amended from time to time, are cumulative and not exclusive of any
other rights or remedies that Buyer may have.

(viii) Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Buyer to enforce its rights by judicial
process. Seller also waives, to the extent permitted by law, any defense Seller
might otherwise have arising from the use of nonjudicial process, disposition of
any or all of the Purchased Assets, or from any other election of remedies.
Seller recognizes that nonjudicial remedies are consistent with the usages of
the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.

(c) If at any time Buyer determines that (a) any Purchased Asset is not an
Eligible Asset, including, without limitation, a Purchased Asset that violates
the Concentration Limit, or (b) with respect to any Purchased Asset (x) Seller,
Cash Management Account Bank or the related originating lender fails to comply
with the terms of the related Cash Management Account Bank Notice (including,
without limitation, failing to remit amounts on deposit in the related Cash
Management Account to the Depository Account at the times and in accordance with
the provisions set forth in the related Cash Management Account Bank Notice)
and/or (y) Seller, Lockbox Account Bank or the related originating lender fails
to comply with the terms of the related Lockbox Account Bank Notice (including,
without limitation, failure to remit amounts on deposit in the related Lockbox
Account to the related Cash Management Account at the times and in accordance
with the provisions set forth in the related Lockbox Agreement and the related
Lockbox Account Bank Notice), then, in each case, the related Transaction shall
terminate and Seller shall repurchase such Purchased Asset. No later than
three (3) Business Days after receiving notice or Seller becoming otherwise
aware that such Purchased Asset is not an Eligible Asset or that there has been
any failure to comply with the terms of a Cash Management Account Bank Notice or
Lockbox Account Bank Notice, Seller shall repurchase the affected Purchased
Asset and Seller shall pay the applicable Repurchase Price for such Purchased
Asset to Buyer by depositing such amount in immediately available funds at the
direction of Buyer.

ARTICLE 13.

SINGLE AGREEMENT

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

77



--------------------------------------------------------------------------------

ARTICLE 14.

RECORDING OF COMMUNICATIONS

EACH OF BUYER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM TIME
TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY. EACH OF BUYER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH TAPE RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREES THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE
RECORDING SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’
AGREEMENT.

ARTICLE 15.

NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of delivery, (b) certified or registered United States mail, postage
prepaid, (c) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or (d) by email, provided that
such email notice must also be delivered by one of the means set forth above, to
the address specified in Annex I hereto or at such other address and person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Article 15. A notice shall be deemed to have been given: (w) in the case of
hand delivery, at the time of delivery, (x) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (y) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day, or (z) in the case of email, upon receipt of
confirmation, provided that such email notice was also delivered as required in
this Article 15. A party receiving a notice that does not comply with the
technical requirements for notice under this Article 15 may elect to waive any
deficiencies and treat the notice as having been properly given.

ARTICLE 16.

ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

78



--------------------------------------------------------------------------------

ARTICLE 17.

NON-ASSIGNABILITY

(a) Subject to Article 17(b) below, Seller may not assign any of its rights or
obligations under this Agreement without the prior written consent of Buyer (not
to be unreasonably withheld or delayed) and any attempt by Seller to assign any
of its rights or obligations under this Agreement without the prior written
consent of Buyer shall be null and void. Buyer may, without consent of Seller,
sell participating interests in any Transaction, its interest in the Purchased
Assets, or any other interest of Buyer under this Agreement to one or more
banks, financial institutions or other entities (“Participants”); provided,
that, notwithstanding the foregoing, any such sale to a Participant that is a
Prohibited Transferee shall require the prior consent of Seller, such consent
not to be unreasonably withheld, conditioned or delayed; provided further, that,
if a Default or an Event of Default has occurred and is continuing, Seller’s
consent shall not be required. Buyer may, without consent of the Seller, at any
time and from time to time, assign to any Person other than a Prohibited
Transferee and to a Prohibited Transferee with the consent of Seller, such
consent not to be unreasonably withheld, conditioned or delayed; provided that,
if a Default or an Event of Default has occurred and is continuing, Seller’s
consent shall not be required in connection with an assignment to a Prohibited
Transferee (an “Assignee” and together with Participants, each a “Transferee”
and collectively, the “Transferees”) all or any part of its rights its interest
in the Purchased Assets, or any other interest of Buyer under this Agreement. In
connection with any sale, assignment, transfer or participation by Buyer
hereunder, other than a sale, assignment, transfer or participation by Buyer of
one hundred percent (100%) of its rights and obligations under the Transaction
Documents, (i) Buyer shall retain control and authority over its rights and
obligations under the Transaction Documents and any Transaction, (ii) Seller
shall not be obligated or required to deal directly or indirectly with any
Person other than Buyer, and (iii) Seller shall not be charged for, incur or be
required to reimburse Buyer or any other Person for any costs or expense
relating to any such sale, assignment, transfer or participation. Seller agrees
to, and to cause Guarantor to, cooperate with Buyer, at Buyer’s sole cost and
expense, in connection with any such assignment, transfer or sale of
participating interest and to enter into such restatements of, and amendments,
supplements and other modifications to, this Agreement in order to give effect
to such assignment, transfer or sale.

(b) Title to all Purchased Assets and Purchased Items shall pass to Buyer and
Buyer shall have free and unrestricted use of all Purchased Assets. Nothing in
this Agreement shall preclude Buyer from engaging in repurchase transactions
with the Purchased Assets and Purchased Items or otherwise selling, pledging,
repledging, transferring, hypothecating, or rehypothecating the Purchased Assets
and Purchased Items to any Person other than a Prohibited Transferee and to a
Prohibited Transferee with the consent of Seller, such consent not to be
unreasonably withheld, conditioned or delayed; provided that, if a Default or an
Event of Default has occurred and is continuing, Seller’s consent shall not be
required, all on terms that Buyer may determine in its sole discretion;
provided, however, that Buyer shall transfer the Purchased Assets to Seller on
the applicable Repurchase Date free and clear of any pledge,

 

79



--------------------------------------------------------------------------------

lien, security interest, encumbrance, charge or other adverse claim on any of
the Purchased Assets. Nothing contained in this Agreement shall obligate Buyer
to segregate any Purchased Assets or Purchased Items transferred to Buyer by
Seller.

(c) Buyer, acting for this purpose as an agent of Seller, shall maintain at one
of its offices a register for the recordation of the names and addresses of
Buyer, and the percentage of the rights and obligations under this Agreement
owing to, Buyer and each Transferee pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and
Seller, Buyer, and each Transferee shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Buyer or Transferee,
as applicable, hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by Seller
at any reasonable time and from time to time upon reasonable prior notice;
provided that Buyer shall have no obligation to disclose all or any portion of
the Register regarding Participants (including the identity of any Participant
or any information relating to a Participant’s beneficial interest in this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such beneficial interest in this Agreement or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Register shall be conclusive absent manifest
error, and Buyer shall treat each Person whose name is recorded in the Register
as the owner of its respective interest for all purposes of this Agreement
notwithstanding any notice to the contrary. No sale, assignment, transfer or
participation pursuant to this Article 17 shall be effective until reflected in
the Register.

ARTICLE 18.

GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

ARTICLE 19.

NO WAIVERS, ETC.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation of any of the foregoing, the failure to give
a notice pursuant to Articles 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.

 

80



--------------------------------------------------------------------------------

ARTICLE 20.

USE OF EMPLOYEE PLAN ASSETS

(a) If assets of an employee benefit plan subject to any provision of ERISA are
intended to be used by either party hereto (the “Plan Party”) in a Transaction,
the Plan Party shall so notify the other party prior to the Transaction. The
Plan Party shall represent in writing to the other party that the Transaction
does not constitute a prohibited transaction under ERISA or is otherwise exempt
therefrom, and the other party may proceed in reliance thereon but shall not be
required so to proceed.

(b) Subject to the last sentence of subparagraph (a) of this Article 20, any
such Transaction shall proceed only if Seller furnishes or has furnished to
Buyer its most recent available audited statement of its financial condition and
its most recent subsequent unaudited statement of its financial condition.

(c) By entering into a Transaction, pursuant to this Article 20, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition that Seller has not disclosed to Buyer, and (ii) to agree to
provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is Seller in any outstanding
Transaction involving a Plan Party.

ARTICLE 21.

INTENT

(a) The parties intend and recognize that each Transaction is a “repurchase
agreement” as that term is defined in Section 101(47) of the Bankruptcy Code
(except insofar as the type of Assets subject to such Transaction or the term of
such Transaction would render such definition inapplicable), and a “securities
contract” as that term is defined in Section 741 of the Bankruptcy Code (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable). The parties intend (a) for each Transaction to qualify
for the safe harbor treatment provided by the Bankruptcy Code and for Buyer to
be entitled to all of the rights, benefits and protections afforded to Persons
under the Bankruptcy Code with respect to a “repurchase agreement” as defined in
Section 101(47) of the Bankruptcy Code and a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code and that payments under this Agreement are
deemed “margin payments” or “settlement payments,” as defined in Section 741 of
the Bankruptcy Code, (b) for the grant of a security interest set forth in
Article 6 to also be a “securities contract” as defined in Section 741(7)(A)(xi)
of the Bankruptcy Code and a “repurchase agreement” as that term is defined in
Section 101(47)(A)(v) of the Bankruptcy Code, and (c) that each party (for so
long as each is either a “financial institution,” “financial participant,” “repo
participant,” “master netting participant” or other entity listed in
Section 546, 555, 559, 561, 362(b)(6) or 362(b)(7) of the Bankruptcy Code) shall
be entitled to the “safe harbor” benefits and protections afforded under the
Bankruptcy Code with respect to a “repurchase agreement” and a “securities
contract,” and a “master netting agreement,” including (x) the rights, set forth
in Article 12 and in Section 555, 559 and 561 of the Bankruptcy Code, to
liquidate the Purchased Assets and terminate this Agreement, and (y) the right
to offset or net out as set forth in Article 12 and in Sections 362(b)(6), 362
(b)(7), 362(b)(27), 362(o) and 546 of the Bankruptcy Code.

 

81



--------------------------------------------------------------------------------

(b) It is understood that either party’s right to accelerate or terminate this
Agreement or to liquidate Assets delivered to it in connection with the
Transactions hereunder or to exercise any other remedies pursuant to Article 12
hereof is a contractual right to accelerate, terminate or liquidate this
Agreement or the Transactions as described in Sections 555 and 559 of the
Bankruptcy Code. It is further understood and agreed that either party’s right
to cause the termination, liquidation or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with this Agreement or the Transactions hereunder is a
contractual right to cause the termination, liquidation or acceleration of, or
to offset net termination values, payment amounts or other transfer obligations
arising under or in connection with this Agreement as described in Section 561
of the Bankruptcy Code.

(c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to such Transaction would render such definition inapplicable).

(d) Each party hereto hereby further agrees that it shall not challenge the
characterization of (i) this Agreement or any Transaction as a “repurchase
agreement,” “securities contract” and/or “master netting agreement,” or
(ii) each party as a “repo participant” within the meaning of the Bankruptcy
Code except insofar as the type of Asset subject to the Transactions or, in the
case of a “repurchase agreement,” the term of the Transactions, would render
such definition inapplicable.

(e) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

(f) It is understood that this Agreement constitutes a “master netting
agreement” as defined in Section 101(38A) of the Bankruptcy Code, and as used in
Section 561 of the Bankruptcy Code.

(g) It is the intention of the parties that, for U.S. Federal, state and local
income and franchise tax purposes and for accounting purposes, each Transaction
constitute a financing, and that Seller be (except to the extent that Buyer
shall have exercised its remedies following an Event of Default) the owner of
the Purchased Assets for such purposes. Unless prohibited by applicable law,
Seller and Buyer shall treat the Transactions as described in the preceding
sentence (including on any and all filings with any U.S. Federal, state, or
local taxing authority and agree not to take any action inconsistent with such
treatment).

 

82



--------------------------------------------------------------------------------

ARTICLE 22.

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934, the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the Exchange Act, SIPA will not provide protection to the
other party with respect to any Transaction hereunder; and

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

(d) In the case of Transactions in which one of the parties is an “insured
depository institution”, as that term is defined in Section 1813(c)(2) of
Title 12 of the United States Code, funds held by the financial institution
pursuant to a Transaction are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation, the Savings Association Insurance Fund or
the Bank Insurance Fund, as applicable.

ARTICLE 23.

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

(a) Each party irrevocably and unconditionally (i) submits to the non-exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile.

(b) To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

 

83



--------------------------------------------------------------------------------

(c) The parties hereby irrevocably waive, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified herein. The parties hereby agree that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Article 23 shall affect the right of Buyer to
serve legal process in any other manner permitted by law or affect the right of
Buyer to bring any action or proceeding against Seller or its property in the
courts of other jurisdictions.

(d) SELLER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR
THEREUNDER.

ARTICLE 24.

NO RELIANCE

Each of Buyer and Seller hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:

(a) It is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

(b) It has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based upon its own
judgment and upon any advice from such advisors as it has deemed necessary and
not upon any view expressed by the other party;

(c) It is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Transaction
Documents and each Transaction thereunder and is capable of assuming and willing
to assume (financially and otherwise) those risks;

(d) It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its assets or liabilities and not for purposes of speculation; and

(e) It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guarantee or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

 

84



--------------------------------------------------------------------------------

ARTICLE 25.

INDEMNITY

Seller hereby agrees to indemnify Buyer, Buyer’s Affiliates and each of its
officers, directors, employees and agents (“Indemnified Parties”) from and
against any and all actual out-of-pocket liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, fees, costs, expenses (including
attorneys’ fees and disbursements) or disbursements (all of the foregoing,
collectively “Indemnified Amounts”) that may at any time (including, without
limitation, such time as this Agreement shall no longer be in effect and the
Transactions shall have been repaid in full) be imposed on or asserted against
any Indemnified Party in any way whatsoever arising out of or in connection
with, or relating to, this Agreement or any Transactions hereunder or any action
taken or omitted to be taken by any Indemnified Party under or in connection
with any of the foregoing; provided, that Seller shall not be liable for
Indemnified Amounts resulting from the gross negligence or willful misconduct of
any Indemnified Party. Without limiting the generality of the foregoing, Seller
agrees to hold Buyer harmless from and indemnify Buyer against all Indemnified
Amounts with respect to all Purchased Assets relating to or arising out of any
violation or alleged violation of any environmental law, rule or regulation or
any consumer credit laws, including without limitation ERISA, the Truth in
Lending Act and/or the Real Estate Settlement Procedures Act that, in each case,
results from anything other than Buyer’s or an Indemnified Party’s gross
negligence or willful misconduct. In any suit, proceeding or action brought by
Buyer in connection with any Purchased Asset for any sum owing thereunder, or to
enforce any provisions of any Purchased Asset, Seller will save, indemnify and
hold Buyer harmless from and against all expense (including reasonable
attorneys’ fees of outside counsel), loss or damage suffered by reason of any
defense, set-off, counterclaim, recoupment or reduction or liability whatsoever
of the account debtor or obligor thereunder, arising out of a breach by Seller
of any obligation thereunder or arising out of any other agreement, indebtedness
or liability at any time owing to or in favor of such account debtor or obligor
or its successors from Seller. Seller also agrees to reimburse Buyer as and when
billed by Buyer for all Buyer’s reasonable costs and out-of-pocket expenses
incurred in connection with Buyer’s due diligence reviews with respect to the
Purchased Assets (including, without limitation, those incurred pursuant to
Article 26 and Article 3 (including, without limitation, all Pre-Purchase Legal
Expenses, even if the underlying prospective Transaction for which they were
incurred does not take place for any reason) and the enforcement or the
preservation of Buyer’s rights under this Agreement, any Transaction Documents
or Transaction contemplated hereby, including without limitation the reasonable
fees and disbursements of its outside counsel. Seller hereby acknowledges that
the obligations of Seller hereunder are a recourse obligation of Seller. This
Article 25 shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

ARTICLE 26.

DUE DILIGENCE

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Purchased Assets, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and Seller agrees that upon reasonable prior notice to
Seller, Buyer or its authorized representatives will be

 

85



--------------------------------------------------------------------------------

permitted during normal business hours to examine, inspect, and make copies and
extracts of, the Purchased Asset Files, Servicing Records and any and all
documents, records, agreements, instruments or information relating to such
Purchased Assets in the possession or under the control of Seller, Servicer, any
other servicer or sub-servicer and/or the Custodian. Seller agrees to reimburse
Buyer for any and all reasonable out-of-pocket costs and expenses incurred by
Buyer with respect to continuing due diligence on the Purchased Assets during
the term of this Agreement, which shall be paid by Seller to Buyer within five
(5) days after receipt of an invoice therefor. Seller also shall make available
to Buyer a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the Purchased Asset Files and the Purchased
Assets. Without limiting the generality of the foregoing, Seller acknowledges
that Buyer may enter into Transactions with Seller based solely upon the
information provided by Seller to Buyer and the representations, warranties and
covenants contained herein, and that Buyer, at its option, has the right at any
time to conduct a partial or complete due diligence review on some or all of the
Purchased Assets. Buyer may underwrite such Purchased Assets itself or engage a
third party underwriter to perform such underwriting. Seller agrees to cooperate
with Buyer and any third party underwriter in connection with such underwriting,
including, but not limited to, providing Buyer and any third party underwriter
with access to any and all documents, records, agreements, instruments or
information relating to such Purchased Assets in the possession, or under the
control, of Seller. Seller further agrees that Seller shall reimburse Buyer for
any and all attorneys’ fees, costs and expenses incurred by Buyer in connection
with continuing due diligence on Eligible Assets and Purchased Assets.

ARTICLE 27.

SERVICING

(a) Each servicer of any Purchased Asset (including the Servicer) shall service
the Purchased Assets for the benefit of Buyer and Buyer’s successors and
assigns. Seller shall cause each such servicer (including the Servicer) to
service the Purchased Assets at Seller’s sole cost and for the benefit of Buyer
in accordance with Accepted Servicing Practices; provided that, without prior
written consent of Buyer in its sole discretion as required by Article 7(d), no
servicer (including the Servicer) of any of the Purchased Assets shall take any
action with respect to any Purchased Asset described in Article 7(d).

(b) Seller agrees that Buyer is the owner of all servicing records, including,
but not limited to, any and all servicing agreements and pooling and servicing
agreements (including, without limitation, the Servicing Agreement or any other
servicing agreement relating to the servicing of any or all of the Purchased
Assets), files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of Purchased Assets (the “Servicing
Records”), so long as the Purchased Assets are subject to this Agreement. Seller
covenants to safeguard such Servicing Records and to deliver them promptly to
Buyer or its designee (including the Custodian) at Buyer’s request.

(c) Upon the occurrence and during the continuance of an Event of Default, Buyer
may, in its sole discretion, (i) sell its right to the Purchased Assets on a
servicing released basis and/or (ii) terminate Seller (as the servicer),
Servicer or any other servicer or sub-servicer of the Purchased Assets with or
without cause, in each case without payment of any termination fee.

 

86



--------------------------------------------------------------------------------

(d) Seller shall not employ sub-servicers or any other servicer other than
Servicer pursuant to the Servicing Agreement to service the Purchased Assets
without the prior written approval of Buyer, in Buyer’s sole discretion. If the
Purchased Assets are serviced by a sub-servicer or any other servicer, Seller
shall, irrevocably assign all rights, title and interest (if any) in the
servicing agreements in the Purchased Assets to Buyer. Seller shall cause all
servicers (other than the Servicer) and sub-servicers engaged by Seller to
execute the Servicer Notice with Buyer acknowledging Buyer’s ownership of the
Purchased Assets and Servicing Rights and Buyer’s security interest and agreeing
that each servicer and/or sub servicer shall immediately transfer all Income and
other amounts with respect to the Purchased Assets to Buyer in accordance with
the Servicing Agreement and so long as any Purchased Asset is owned by Buyer
hereunder, following notice from Buyer to Seller and each such servicer of an
Event of Default under this Agreement, each such servicer (including the
Servicer) or sub-servicer shall take no action with regard to such Purchased
Asset other than as specifically directed by Buyer. Seller shall cause each
servicing agreement (including the Servicing Agreement) to be consistent with
the terms of this Agreement and each Servicer (including the Servicer) to comply
with such terms.

(e) The payment of servicing fees shall be subordinate to payment of amounts
outstanding under any Transaction and this Agreement.

(f) For the avoidance of doubt, Seller retains no economic rights to the
servicing of the Purchased Assets. As such, Seller expressly acknowledges that
the Purchased Assets are sold to Buyer on a “servicing released” basis with such
servicing retained by Buyer.

ARTICLE 28.

MISCELLANEOUS

(a) Seller hereby acknowledges and agrees that Buyer may either securitize
or participate, syndicate or otherwise sell interests in the Transactions, any
Transaction and/or any portion thereof (any such transaction, a “Secondary
Market Transaction”); provided that, prior to a Default or an Event of Default,
Buyer shall not knowingly sell securities, participations or syndicated
interests at initial issuance of such securities, participation, or syndicated
interests to Prohibited Transferees without the prior consent of Seller, such
consent not to be unreasonably withheld, conditioned or delayed. Seller
expressly acknowledges and agrees that such restriction shall only apply to the
initial sale at issuance of such instruments and Buyer shall not have any
obligations with respect to any subsequent sale of such instruments. To the
extent Buyer desires to implement any Secondary Market Transaction, Seller
agrees to reasonably cooperate with Buyer, at Buyer’s sole cost and expense
(including, without limitation, Buyer’s attorneys’ fees and costs and Seller’s
reasonable attorneys’ fees and costs), to plan, structure, negotiate, implement
and execute such Secondary Market Transaction; provided that such Secondary
Market Transaction has no material adverse tax consequence on Seller or their
direct or indirect owners. Seller hereby further acknowledges and agrees that
(i) Buyer reserves the right to convert any Transaction or Transactions (or any
portion thereof) at any time (including in connection with a Secondary Market
Transaction) to

 

87



--------------------------------------------------------------------------------

components, pari passu financing or subordinate financing, including one or more
tranches of preferred equity, subordinate debt, multiple notes, or participation
interests, each subordinate to such loan (“Subordinate Financing”, and the
senior portion of any such Subordinate Financing, the “Senior Tranche”), and
(ii) any such Subordinate Financing shall have individual coupon rates that,
when blended with the Senior Tranche in the aggregate, shall initially equal the
Price Differential. Seller acknowledges and agrees that the terms of any such
Subordinate Financing will provide that a default under the Senior Tranche shall
be a default under the respective Subordinate Financing. Seller consents to
disclosure by Buyer or any of its Affiliates of the Purchased Assets, collateral
therefor and Seller’s and its Affiliates’ and/or principals’ operating and
financial statements in connection with the servicing of any Purchased Assets
and any Secondary Market Transaction.

(b) All rights, remedies and powers of Buyer hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Buyer whether
under law, equity or agreement. In addition to the rights and remedies granted
to it in this Agreement, to the extent this Agreement is determined to create a
security interest, Buyer shall have all rights and remedies of a secured party
under the UCC.

(c) The Transaction Documents may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument.

(d) The headings in the Transaction Documents are for convenience of reference
only and shall not affect the interpretation or construction of the Transaction
Documents.

(e) Without limiting the rights and remedies of Buyer under the Transaction
Documents, Seller shall pay Buyer’s reasonable actual out-of-pocket costs and
expenses, including reasonable fees and expenses of accountants, attorneys and
advisors, incurred in connection with the preparation, negotiation, execution
and consummation of, and any amendment, supplement or modification to, the
Transaction Documents and the Transactions thereunder, whether or not such
Transaction Document (or amendment thereto) or Transaction is ultimately
consummated. Seller agrees to pay Buyer on demand all costs and expenses
(including reasonable expenses for legal services of every kind) of any
subsequent enforcement of any of the provisions hereof, or of the performance by
Buyer of any obligations of Seller in respect of the Purchased Assets, or any
actual or attempted sale, or any exchange, enforcement, collection, compromise
or settlement in respect of any of the Purchased Items and for the custody, care
or preservation of the Purchased Items (including insurance costs) and defending
or asserting rights and claims of Buyer in respect thereof, by litigation or
otherwise. In addition, Seller agrees to pay Buyer on demand all reasonable
costs and expenses (including reasonable expenses for legal services) incurred
in connection with the maintenance of the Depository Account and registering the
Purchased Items in the name of Buyer or its nominee. All such expenses shall be
recourse obligations of Seller to Buyer under this Agreement. This Article 28(e)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.

 

88



--------------------------------------------------------------------------------

(f) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of such rights, Seller hereby grants to
Buyer and its Affiliates a right of offset, to secure repayment of all amounts
owing to Buyer or its Affiliates by Seller under the Transaction Documents, upon
any and all monies, securities, collateral or other property of Seller and the
proceeds therefrom, now or hereafter held or received by Buyer or its Affiliates
or any entity under the Control of Buyer or its Affiliates and its respective
successors and assigns (including, without limitation, branches and agencies of
Buyer, wherever located), for the account of Seller, whether for safekeeping,
custody, pledge, transmission, collection, or otherwise, and also upon any and
all deposits (general or specified) and credits of Seller at any time existing.
Buyer and its Affiliates are hereby authorized at any time and from time to time
upon the occurrence and during the continuance of an Event of Default, without
notice to Seller, to offset, appropriate, apply and enforce such right of offset
against any and all items hereinabove referred to against any amounts owing to
Buyer or its Affiliates by Seller thereof under the Transaction Documents or any
other agreement, irrespective of whether Buyer or its Affiliates shall have made
any demand hereunder and although such amounts, or any of them, shall be
contingent or unmatured and regardless of any other collateral securing such
amounts. Seller shall be deemed directly indebted to Buyer and its Affiliates in
the full amount of all amounts owing to Buyer and its Affiliates by Seller under
the Transaction Documents or any other agreement, and Buyer and its Affiliates
shall be entitled to exercise the rights of offset provided for above. ANY AND
ALL RIGHTS TO REQUIRE BUYER OR ITS AFFILIATES TO EXERCISE THEIR RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL OR PURCHASED ITEMS THAT SECURE THE
AMOUNTS OWING TO BUYER OR ITS AFFILIATES BY SELLER UNDER THE TRANSACTION
DOCUMENTS, PRIOR TO EXERCISING THEIR RIGHT OF OFFSET WITH RESPECT TO SUCH
MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF SELLER,
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER.

(g) Each provision of this Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

(h) This Agreement contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.

(i) The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.

(j) Should any provision of this Agreement require judicial interpretation, it
is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of

 

89



--------------------------------------------------------------------------------

construction that a document is to be construed more strictly against the Person
who itself or through its agent prepared the same, it being agreed that all
parties have participated in the preparation of this Agreement.

(k) Wherever pursuant to this Agreement, Buyer exercises any right given to it
to consent or not consent, or to approve or disapprove, or any arrangement or
term is to be satisfactory to, Buyer in its sole discretion, Buyer shall decide
to consent or not consent, or to approve or disapprove or to decide that
arrangements or terms are satisfactory or not satisfactory, in its sole and
absolute discretion and such decision by Buyer shall be final and conclusive.

[REMAINDER OF PAGE LEFT BLANK]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.

 

BUYER:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association

By:   /s/ Thomas M. Cassino   Name: Thomas M. Cassino   Title: Vice President



--------------------------------------------------------------------------------

SELLER:

CMC LOAN FUNDING A, LLC, a Delaware limited liability company

By:   /s/ Mark M. Hedstrom   Name: Mark M. Hedstrom   Title: Vice President



--------------------------------------------------------------------------------

ANNEXES, SCHEDULES AND EXHIBITS

 

ANNEX I    Names and Addresses for Communications between Parties EXHIBIT I   
Form of Confirmation EXHIBIT II    Authorized Representatives of Seller EXHIBIT
III-A    Monthly Reporting Package EXHIBIT III-B    Quarterly Reporting Package
EXHIBIT III-C    Annual Reporting Package EXHIBIT IV    Form of Custodial
Delivery Certificate EXHIBIT V    Form of Power of Attorney EXHIBIT VI   
Representations and Warranties Regarding Individual Purchased Assets EXHIBIT VII
   Asset Information EXHIBIT VIII    Advance Procedures EXHIBIT IX    Form of
Bailee Letter EXHIBIT X    Form of Margin Deficit Notice EXHIBIT XI    UCC
Filing Jurisdictions EXHIBIT XII    Form of Servicer Notice EXHIBIT XIII    Form
of Release Letter EXHIBIT XIV    Covenant Compliance Certificate EXHIBIT XV   
Form of Re-direction Letter EXHIBIT XVI    Forms of Tax Compliance Certificates
EXHIBIT XVII    Form of Cash Management Account Bank Notice EXHIBIT XVIII   
Form of Lockbox Account Bank Notice



--------------------------------------------------------------------------------

ANNEX I

NAMES AND ADDRESSES FOR COMMUNICATIONS BETWEEN PARTIES

Buyer:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

383 Madison Avenue

New York, New York 10179

Attention:     Ms. Nancy S. Alto

Telephone:   (212) 623-7109

Telecopy:     (212) 623-7714

With copies to:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

383 Madison Avenue, 31st Floor,

New York, New York 10179

Attention:     Charles Y. Lee

Telephone:   (212) 834-9328

Telecopy:     (347) 438-2992

and

Cadwalader Wickersham & Taft LLP

227 West Trade Street

Charlotte, North Carolina 28202

Attention:      Stuart N. Goldstein, Esq.

Telephone:    (704) 348-5258

Telecopy:      (704) 348-5200

Seller:

CMC LOAN FUNDING A, LLC

2450 Broadway, 6th Floor

Santa Monica, California 90404

Attention: Linda Bodenstein, Todd Sammann and Christian Fuqua

Telephone:    (310) 282-8820

Telecopy:      (310) 407-7380

With copies to:

Sidley Austin LLP

787 7th Avenue

New York, New York 10019

Attention: Brian Krisberg, Esq.

Telephone:    (212) 839-8735

Telecopy:      (212) 839-5599



--------------------------------------------------------------------------------

EXHIBIT I

CONFIRMATION STATEMENT

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

Ladies and Gentlemen:

Seller is pleased to deliver our written CONFIRMATION of our agreement to enter
into the Transaction pursuant to which JPMorgan Chase Bank, National Association
shall purchase from us the Purchased Assets identified on the attached
Schedule 1 pursuant to the Master Repurchase Agreement, dated as of February 5,
2014 (the “Agreement”), between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
(“Buyer”) and CMC LOAN FUNDING A, LLC (“Seller”) on the following terms.
Capitalized terms used herein without definition have the meanings given in the
Agreement.

 

Purchase Date:                        , 20         Purchased Assets:   
[                    Name]: As identified on attached Schedule 1 Aggregate
Principal Amount of Purchased Assets:    $[                ] Repurchase Date:   
Purchase Price:    $[                ] Change in Purchase Price   
$[                ] Pricing Rate:    one month LIBOR plus                 %
Advance Rate:    Credit Event Loan:    Yes ¨ No ¨ (please check) Governing
Agreements:    As identified on attached Schedule 1 Requested Wire Amount:   
Requested Fund Date:    Type of Funding:    [Table/Non-table] Wiring
Instructions:    Name and address for communications:   

Buyer:      JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention:      Ms. Nancy S. Alto

Telephone:    (212) 623-1989

Telecopy:      (917) 546-2564



--------------------------------------------------------------------------------

  With a copy to:   

JPMorgan Chase Bank, National Association

383 Madison Avenue, 31st Floor

     New York, New York 10179      Attention:      Charles Y. Lee     
Telephone:    (212) 834-9328      Telecopy:      (347) 438-2992   Seller:    CMC
LOAN FUNDING A, LLC     

2450 Broadway, 6th Floor

Santa Monica, California 90404

Attention: Linda Bodenstein, Todd Sammann

and Christian Fuqua

Telephone:     (310) 282-8820

Telecopy:       (310) 407-7380

  With copies to:   

Sidley Austin LLP

787 7th Avenue

New York, New York 10019

Attention:       Brian Krisberg, Esq.

Telephone:     (212) 839-8735

Telecopy:       (212) 839-5599

 

CMC LOAN FUNDING A, LLC

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

By:       Name:   Title:



--------------------------------------------------------------------------------

Schedule 1 to Confirmation Statement

 

 

Purchased Assets:

Aggregate Principal Amount:



--------------------------------------------------------------------------------

EXHIBIT II

AUTHORIZED REPRESENTATIVES OF SELLER

[SELLER TO PROVIDE]

 

Name

 

Specimen Signature



--------------------------------------------------------------------------------

EXHIBIT III-A

MONTHLY REPORTING PACKAGE

The Monthly Reporting Package shall include, inter alia, the following:

 

•   Any and all financial statements, rent rolls or other material information
received from the borrowers related to each Purchased Asset. To the extent that
Seller fails, after diligent efforts, to obtain on a monthly basis such
financial statements, rent rolls and other material information from the
borrowers, Seller shall provide such information to Buyer on a quarterly basis.

 

•   A remittance report containing servicing information, including without
limitation, the amount of each periodic payment due, the amount of each periodic
payment received, the date of receipt, the date due, and whether there has been
any material adverse change to the real property, on a loan by loan basis and in
the aggregate, with respect to the Purchased Assets serviced by any servicer
(such remittance report, a “Servicing Tape”), or to the extent any servicer does
not provide any such Servicing Tape, a remittance report containing the
servicing information that would otherwise be set forth in the Servicing Tape.

 

•   A listing of all Purchased Assets reflecting the payment status of each
Purchased Asset and any material changes in the financial or other condition of
each Purchased Asset.

 

•   With respect to a Purchased Asset that is a Junior Mortgage Loan or a
Participation Interest, the related securitization report.

 

•   A listing of any existing Defaults.

 

•   Trustee remittance reports.

 

•   All other information as Buyer, from time to time, may reasonably request
with respect to Seller or any Purchased Asset, obligor or Underlying Mortgaged
Property.



--------------------------------------------------------------------------------

EXHIBIT III-B

QUARTERLY REPORTING PACKAGE

The Quarterly Reporting Package shall include, inter alia, the following:

 

•   Consolidated unaudited financial statements of Guarantor and Seller
presented fairly in all material respects in accordance with GAAP or, if such
financial statements being delivered have been filed with the SEC pursuant to
the requirements of the Exchange Act, or similar state securities laws,
presented in accordance with applicable statutory and/or regulatory requirements
and delivered to Buyer within the same time frame as are required to be filed in
accordance with such applicable statutory or regulatory requirements, in either
case accompanied by a certificate substantially in the form attached hereto as
Exhibit XIV to this Agreement (the “Covenant Compliance Certificate”), from a
Responsible Officer of Guarantor or Seller, as applicable, including a statement
of operations and a statement of changes in cash flows for such quarter and
statement of net assets as of the end of such quarter, and certified as being
true and correct by a Covenant Compliance Certificate.



--------------------------------------------------------------------------------

EXHIBIT III-C

ANNUAL REPORTING PACKAGE

The Annual Reporting Package shall include, inter alia, the following:

 

•   (i) Guarantor’s consolidated audited financial statements, prepared by a
nationally recognized independent certified public accounting firm and
(ii) Seller’s consolidated unaudited financial statements, each presented fairly
in accordance with GAAP or, if such financial statements being delivered have
been filed with the SEC pursuant to the requirements of the Exchange Act, or
similar state securities laws, presented in accordance with applicable statutory
and/or regulatory requirements and delivered to Buyer within the same time frame
as are required to be filed in accordance with such applicable statutory and/or
regulatory requirements, in either case accompanied by a Covenant Compliance
Certificate from a Responsible Officer of Guarantor or Seller, as applicable,
including a statement of operations and a statement of changes in cash flows for
such year and statement of net assets as of the end of such year accompanied by
an unqualified report of the nationally recognized independent certified public
accounting firm that prepared them.



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF CUSTODIAL DELIVERY CERTIFICATE

On this             of             , 20    , CMC LOAN FUNDING A, LLC, a Delaware
limited liability company (“Seller”) under that certain Master Repurchase
Agreement, dated as of February 5, 2014 (the “Repurchase Agreement”) between
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (“Buyer”) and Seller, does hereby
deliver to Wells Fargo Bank, National Association. (“Custodian”), as custodian
under that certain Custodial Agreement, dated as of February 5, 2014 (the
“Custodial Agreement”), among Buyer, Custodian and Seller, the Purchased Asset
Files with respect to the Purchased Assets to be purchased by Buyer pursuant to
the Repurchase Agreement, which Purchased Assets are listed on the Purchased
Asset Schedule attached hereto and which Purchased Assets shall be subject to
the terms of the Custodial Agreement on the date hereof.

With respect to the Purchased Asset Files delivered hereby, for the purposes of
issuing the Trust Receipt, the Custodian shall review the Purchased Asset Files
to ascertain delivery of the documents listed in Section 3 to the Custodial
Agreement.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.

IN WITNESS WHEREOF, Seller has caused its name to be signed hereto by its
officer thereunto duly authorized as of the day and year first above written.

 

CMC LOAN FUNDING A, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Purchased Asset Schedule to Custodial Delivery

Purchased Assets



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF POWER OF ATTORNEY

Know All Men by These Presents, that CMC LOAN FUNDING A, LLC, a Delaware limited
liability company (“Seller”), does hereby appoint JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION (“Buyer”), its attorney-in-fact to act in Seller’s name, place and
stead in any way that Seller could do with respect to (i) the completion of the
endorsements of the Purchased Assets, including without limitation the Mortgage
Notes, Assignments of Mortgages, Mezzanine Notes, Participation Certificates and
assignments of Participation Interests and any transfer documents related
thereto, (ii) the recordation of the Assignments of Mortgages, (iii) the
preparation and filing, in form and substance satisfactory to Buyer, of such
financing statements, continuation statements, and other uniform commercial code
forms, as Buyer may from time to time, reasonably consider necessary to create,
perfect, and preserve Buyer’s security interest in the Purchased Assets and
(iv) the enforcement of Seller’s rights under the Purchased Assets purchased by
Buyer pursuant to the Master Repurchase Agreement, dated as of February 5, 2014
(the “Repurchase Agreement”), between Buyer and Seller, and to take such other
steps as may be necessary or desirable to enforce Buyer’s rights against such
Purchased Assets, the related Purchased Asset Files and the Servicing Records to
the extent that Seller is permitted by law to act through an agent.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this 5th day of February, 2014

[SIGNATURES ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

CMC LOAN FUNDING A, LLC By:  

 

  Name:   Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT VI

REPRESENTATIONS AND WARRANTIES

REGARDING EACH INDIVIDUAL PURCHASED ASSET THAT IS A

SENIOR MORTGAGE LOAN

(OTHER THAN A PARTICIPATION INTEREST)

(a) As applicable, each Purchased Asset is either a whole loan and not a
participation interest in a whole loan or an A-note interest in a whole loan.
The sale of the Purchased Assets to Buyer or its designee does not require
Seller to obtain any governmental or regulatory approval or consent that has not
been obtained. It being understood that “B-notes” secured by the same Mortgage
as a Senior Mortgage Loan are not subordinate mortgages or junior liens, there
are no subordinate mortgages or junior liens encumbering the related Underlying
Mortgaged Property. Seller has no knowledge of any mezzanine debt related to the
Underlying Mortgaged Property and secured directly by the ownership interests in
the Mortgagor.

(b) No Purchased Asset is 30 days or more delinquent in payment of principal and
interest (without giving effect to any applicable grace period) and no Purchased
Asset has been 30 days or more (without giving effect to any applicable grace
period in the related Mortgage Note) past due.

(c) Except with respect to the ARD Loans, which provide that the rate at which
interest accrues thereon increases after the Anticipated Repayment Date, the
Purchased Assets (exclusive of any default interest, late charges or prepayment
premiums) are fixed rate mortgage loans or floating rate mortgage loans with
terms to maturity, at origination or as of the most recent modification, as set
forth in the Purchased Asset Schedule.

(d) The information pertaining to each Purchased Asset set forth on the
Purchased Asset Schedule is true and correct in all material respects as of the
Purchase Date.

(e) At the time of the assignment of the Purchased Assets to Buyer, Seller had
good and marketable title to and was the sole owner and holder of, each
Purchased Asset, free and clear of any pledge, lien, encumbrance or security
interest and such assignment validly and effectively transfers and conveys all
legal and beneficial ownership of the Purchased Assets to Buyer free and clear
of any pledge, lien, charge, encumbrance, participation or security interest,
any other ownership interests and other interests on, in or to such Senior
Mortgage Loan. Seller has full right and authority to sell, assign and transfer
each Senior Mortgage Loan, and the assignment to Buyer constitutes a legal,
valid and binding assignment of such Senior Mortgage Loan free and clear of any
and all liens, pledges, charges or security interests of any nature encumbering
such Senior Mortgage Loan subject to the rights and obligations of Seller
pursuant to the Agreement.

(f) To the extent required under applicable law, Seller is authorized to
transact and do business in the jurisdiction in which each Underlying Mortgaged
Property is located, or the failure to be so authorized does not materially and
adversely affect the enforceability of such Senior Mortgage Loan.



--------------------------------------------------------------------------------

(g) In respect of each Purchased Asset, (A) the related Mortgagor is an entity
organized under the laws of a state of the United States of America, the
District of Columbia or the Commonwealth of Puerto Rico and (B) the Mortgagor is
not a debtor in any bankruptcy, receivership, conservatorship, reorganization,
insolvency, moratorium or similar proceeding.

(h) Each Purchased Asset is secured by (or in the case of a Participation
Interest, the Underlying Mortgage Loan is secured by) a Mortgage that
establishes and creates a valid and subsisting first priority lien on the
Underlying Mortgaged Property, free and clear of any liens, claims,
encumbrances, participation interests, pledges, charges or security interests
subject only to Permitted Encumbrances. Such Mortgage, together with any
separate security agreement, UCC financing statement or similar agreement, if
any, establishes and creates a first priority security interest in favor of
Seller in all personal property owned by the Mortgagor that is used in, and is
reasonably necessary to, the operation of the Underlying Mortgaged Property and,
to the extent a security interest may be created therein and perfected by the
filing of a UCC financing statement under the Uniform Commercial Code as in
effect in the relevant jurisdiction, the proceeds arising from the Underlying
Mortgaged Property and other collateral securing such Purchased Asset, subject
only to Permitted Encumbrances. Each UCC financing statement, if any, filed with
respect to personal property constituting a part of the Underlying Mortgaged
Property and each UCC financing statement assignment, if any, filed with respect
to such financing statement was in suitable form for filing in the filing office
in which such financing statement was filed. There exists with respect to such
Underlying Mortgaged Property an assignment of leases and rents provision,
either as part of the related Mortgage or as a separate document or instrument,
which establishes and creates a first priority security interest in and to
leases and rents arising in respect of the Underlying Mortgaged Property subject
only to Permitted Encumbrances. No person other than the related Mortgagor and
the mortgagee owns any interest in any payments due under the related leases.
The related Mortgage or such assignment of leases and rents provision provides
for the appointment of a receiver for rents or allows the holder of the related
Mortgage to enter into possession of the Underlying Mortgaged Property to
collect rent or provides for rents to be paid directly to the holder of the
related Mortgage in the event of a default beyond applicable notice and grace
periods, if any, under the related Purchased Asset Documents. As of the
origination date, there are no mechanics’ or other similar liens or claims that
have been filed for work, labor or materials affecting the Underlying Mortgaged
Property that are or may be prior or equal to the lien of the Mortgage, except
those that are insured against pursuant to the applicable Title Policy (as
defined below). As of the Purchase Date, there are no mechanics’ or other
similar liens or claims that have been filed for work, labor or materials
affecting the Underlying Mortgaged Property that are or may be prior or equal in
priority to the lien of the Mortgage, except those that are insured against
pursuant to the applicable Title Policy (as defined below). No (a) Underlying
Mortgaged Property secures any mortgage loan not represented on the Purchased
Asset Schedule, (b) Purchased Asset is cross-defaulted with any other mortgage
loan, other than a mortgage loan listed on the Purchased Asset Schedule, or
(c) Purchased Asset is secured by property that is not an Underlying Mortgaged
Property.

(i) The Purchased Asset Documents for each Senior Mortgage Loan that is secured
by a hospitality property operated pursuant to a franchise agreement includes an
executed comfort letter or similar agreement signed by the Mortgagor and
franchisor of such property enforceable by the Trust against such franchisor,
either directly or as an assignee of the



--------------------------------------------------------------------------------

originator. The Mortgage or related security agreement for each Mortgage Loan
secured by a hospitality property creates a security interest in the revenues of
such property for which a UCC financing statement has been filed in the
appropriate filing office.

(j) The related Mortgagor under each Purchased Asset has good and indefeasible
fee simple or, with respect to those Purchased Assets described in clause (ee)
hereof, leasehold title to the Underlying Mortgaged Property comprising real
estate subject to any Permitted Encumbrances.

(k) Seller has received an American Land Title Association (ALTA) lender’s title
insurance policy or a comparable form of lender’s title insurance policy (or
escrow instructions binding on the Title Insurer (as defined below) and
irrevocably obligating the Title Insurer to issue such title insurance policy, a
title policy commitment or pro-forma “marked up” at the closing of the related
Purchased Asset and countersigned by the Title Insurer or its authorized agent)
as adopted in the applicable jurisdiction (the “Title Policy”), which was issued
by a nationally recognized title insurance company (the “Title Insurer”)
qualified to do business in the jurisdiction where the Underlying Mortgaged
Property is located, covering the portion of each Underlying Mortgaged Property
comprised of real estate and insuring that the related Mortgage is a valid first
lien in the original principal amount of the related Purchased Asset on the
Mortgagor’s fee simple interest (or, if applicable, leasehold interest) in such
Underlying Mortgaged Property comprised of real estate subject only to Permitted
Encumbrances. Such Title Policy was issued in connection with the origination of
the related Purchased Asset. No claims have been made under such Title Policy.
Such Title Policy is in full force and effect and all premiums thereon have been
paid and will provide that the insured includes the owner of the Purchased Asset
and its successors and/or assigns. No holder of the related Mortgage has done,
by act or omission, anything that would, and Seller has no actual knowledge of
any other circumstance that would, impair the coverage under such Title Policy.
Each Title Policy contains no exclusion for, or affirmatively insures (except
for any Underlying Mortgaged Property located in a jurisdiction where such
affirmative insurance is not available in which case such exclusion may exist),
(i) that the Underlying Mortgaged Property shown on the Survey is the same as
the property legally described in the Mortgage, and (i) to the extent that the
Underlying Mortgaged Property consists of two or more adjoining parcels, such
parcels are contiguous.

(l) The related Assignment of Mortgage and the related assignment of the
Assignment of Leases and Rents executed in connection with each Mortgage, if
any, have been recorded in the applicable jurisdiction (or, if not recorded,
have been submitted for recording or are in recordable form) and constitute the
legal, valid and binding assignment of such Mortgage and the related assignment
of leases and rents from Seller to Buyer. The endorsement of the related
Mortgage Note by Seller constitutes the legal, valid, binding and enforceable
(except as such enforcement may be limited by anti-deficiency laws or
bankruptcy, receivership, conservatorship, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law)) assignment of
such Mortgage Note, and together with such Assignment of Mortgage and the
related assignment of assignment of leases and rents, legally and validly
conveys all right, title and interest in such Purchased Asset and (except in the
case of an A-note or a Participation Interest) the Purchased Asset Documents to
Buyer.



--------------------------------------------------------------------------------

(m) The Purchased Asset Documents for each Purchased Asset (or in the case of a
Participation Interest, the Underlying Mortgage Loan) provide that such
Purchased Asset (or Underlying Mortgage Loan) is non-recourse except that the
related Mortgagor and guarantor that has assets other than equity in the
Underlying Mortgaged Property that are not de minimis and at least one
individual or entity shall be fully liable for actual losses, liabilities, costs
and damages arising from at least the following acts of the related Mortgagor
and/or its principals: (i) if any petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by, consented to, or acquiesced in by, the
Mortgagor; (ii) Mortgagor or guarantor shall have colluded with other creditors
to cause an involuntary bankruptcy filing with respect to the Mortgagor or
(iii) transfers of either the Underlying Mortgaged Property or equity interests
in Mortgagor made in violation of the Mortgage Loan documents; and (b) contains
provisions providing for recourse against the Mortgagor and guarantor (which is
a natural person or persons, or an entity distinct from the Mortgagor (but may
be affiliated with the Mortgagor) that has assets other than equity in the
Underlying Mortgaged Property that are not de minimis), for losses and damages
sustained in the case of (i) (A) misapplication, misappropriation or conversion
of rents, insurance proceeds or condemnation awards, or (B) any security
deposits not delivered to lender upon foreclosure or action in lieu thereof
(except to the extent applied in accordance with leases prior to a Mortgage Loan
event of default); (ii) the Mortgagor’s fraud or intentional misrepresentation;
(iii) willful misconduct by the Mortgagor or guarantor; (iv) breaches of the
environmental covenants in the Mortgage Loan documents; or (v) commission of
material physical waste at the Underlying Mortgaged Property, which may, with
respect to this clause (v), in certain instances, be limited to acts or
omissions of the related Mortgagor, guarantor, property manager or their
affiliates, employees or agents.

(n) The Purchased Asset Documents for each Purchased Asset contain enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the practical realization against the Underlying Mortgaged Property
of the principal benefits of the security intended to be provided thereby,
including realization by judicial or, if applicable, non-judicial foreclosure,
and there is no exemption available to the related Mortgagor that would
interfere with such right of foreclosure except (i) any statutory right of
redemption or (ii) any limitation arising under anti deficiency laws or by
bankruptcy, receivership, conservatorship, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

(o) Each of the related Mortgage Notes and Mortgages are the legal, valid and
binding obligations of the related Mortgagor named on the Purchased Asset
Schedule and each of the other related Purchased Asset Documents is the legal,
valid and binding obligation of the parties thereto (subject to any non-recourse
provisions therein), enforceable in accordance with its terms, except as such
enforcement may be limited by anti-deficiency laws or bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law), and



--------------------------------------------------------------------------------

except that certain provisions of such Purchased Asset Documents are or may be
unenforceable in whole or in part under applicable state or federal laws, but
the inclusion of such provisions does not render any of the Purchased Asset
Documents invalid as a whole, and such Purchased Asset Documents taken as a
whole are enforceable to the extent necessary and customary for the practical
realization of the principal rights and benefits afforded thereby.

(p) The terms of the Purchased Assets or the related Purchased Asset Documents,
(including, in the case of a Participation Interest, the documents evidencing
the Underlying Mortgage Loan) have not been altered, impaired, modified or
waived in any material respect, except prior to the Purchase Date by written
instrument duly submitted for recordation, to the extent required, and as
specifically set forth by a document in the related Purchased Asset File.

(q) With respect to each Mortgage that is a deed of trust, a trustee, duly
qualified under applicable law to serve as such, currently so serves and is
named in the deed of trust or has been substituted in accordance with the
Mortgage and applicable law or may be substituted in accordance with the
Mortgage and applicable law by the related mortgagee, and no fees or expenses
are or will become payable to the trustee under the deed of trust, except in
connection with a trustee’s sale after default by the Mortgagor other than de
minimis fees paid in connection with the full or partial release of the
Underlying Mortgaged Property or related security for such Purchased Asset
following payment of such Purchased Asset in full. The material terms of such
Mortgage and related Purchased Asset Documents have not been waived, impaired,
modified, altered, satisfied, canceled, subordinated or rescinded in any
respect.

(r) No Purchased Asset has been satisfied, canceled, subordinated, released or
rescinded, in whole or in part, and the related Mortgagor has not been released,
in whole or in part, from its obligations under any related Purchased Asset
Document.

(s) Except with respect to the enforceability of any provisions requiring the
payment of default interest, late fees, additional interest, prepayment premiums
or yield maintenance charges, neither the Purchased Asset nor any of the related
Purchased Asset Documents is subject to any right of rescission, set-off,
abatement, diminution, valid counterclaim or defense, including the defense of
usury, including, without limitation, any valid offset, defense, counterclaim or
right based on intentional fraud by Seller in connection with the origination of
the Senior Mortgage Loan, nor will the operation of any of the terms of any such
Purchased Asset Documents, or the exercise (in compliance with procedures
permitted under applicable law) of any right thereunder, render any Purchased
Asset Documents subject to any right of rescission, set-off, abatement,
diminution, valid counterclaim or defense, including the defense of usury
(subject to anti-deficiency or one form of action laws and to bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditor’s rights generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law)), and no such right of
rescission, set-off, abatement, diminution, valid counterclaim or defense has
been asserted with respect thereto. None of the Purchased Asset Documents
provides for a release of a portion of the Underlying Mortgaged Property from
the lien of the Mortgage except upon payment or defeasance in full of all
obligations under the Mortgage, provided that, notwithstanding the foregoing,
certain of the Purchased Assets may allow partial release (a) upon payment or
defeasance of an allocated loan amount which may be formula based, but in no
event less than 125% of the allocated loan amount, or (b) in the event the
portion of the Underlying Mortgaged Property being released was not given any
material value in connection with the underwriting or appraisal of the related
Purchased Asset.



--------------------------------------------------------------------------------

(t) There is no payment default, giving effect to any applicable notice and/or
grace period, and there is no other material default under any of the related
Purchased Asset Documents, giving effect to any applicable notice and/or grace
period; no such material default or breach has been waived by Seller or on its
behalf or, by Seller’s predecessors in interest with respect to the Purchased
Assets; and no event has occurred that, with the passing of time or giving of
notice would constitute a material default or breach under the related Purchased
Asset Documents. No Purchased Asset has been accelerated and no foreclosure or
power of sale proceeding has been initiated in respect of the related Mortgage.
Seller has not waived any material claims against the related Mortgagor under
any non-recourse exceptions contained in the Mortgage Note.

(u) The principal amount of the Purchased Asset stated on the Purchased Asset
Schedule has been fully disbursed as of the Purchase Date (except for certain
amounts that were fully disbursed by the mortgagee, but escrowed pursuant to the
terms of the related Purchased Asset Documents) and there are no future advances
required to be made by the mortgagee under any of the related Purchased Asset
Documents. Any requirements under the related Purchased Asset Documents
regarding the completion of any on-site or off-site improvements and to
disbursements of any escrow funds therefor have been or are being complied with
or such escrow funds are still being held. The value of the Underlying Mortgaged
Property relative to the value reflected in the most recent appraisal thereof is
not materially impaired by any improvements that have not been completed. Seller
has not, nor, have any of its agents or predecessors in interest with respect to
the Purchased Assets, in respect of such Purchased Asset, directly or
indirectly, advanced funds or induced, solicited or knowingly received any
advance of funds by a party other than the Mortgagor other than (a) interest
accruing on such Purchased Asset from the date of such disbursement of such
Purchased Asset to the date which preceded by thirty (30) days the first payment
date under the related Mortgage Note and (b) application and commitment fees,
escrow funds, points and reimbursements for fees and expenses, incurred in
connection with the origination and funding of the Purchased Asset.

(v) No Purchased Asset has capitalized interest included in its principal
balance, or provides for any shared appreciation rights or other equity
participation therein and no contingent or additional interest contingent on
cash flow or, except for ARD Loans, negative amortization accrues or is due
thereon.

(w) Each Purchased Asset identified in the Purchased Asset Schedule as an ARD
Loan substantially fully amortizes over its stated term, which term is at least
60 months after the related Anticipated Repayment Date. Each ARD Loan has an
Anticipated Repayment Date not less than seven years following the origination
of such Purchased Asset. If the related Mortgagor elects not to prepay its ARD
Loan in full on or prior to the Anticipated Repayment Date pursuant to the
existing terms of the Purchased Asset or a unilateral option (as defined in
Treasury Regulations under Article 1001 of the Code) in the Purchased Asset
exercisable during the term of the mortgage loan, (i) the Purchased Asset’s
interest rate will step up to an interest rate per annum as specified in the
related Purchased Asset Documents; provided, however, that payment



--------------------------------------------------------------------------------

of such Excess Interest shall be deferred until the principal of such ARD Loan
has been paid in full; (ii) all or a substantial portion of the Excess Cash Flow
collected after the Anticipated Repayment Date shall be applied towards the
prepayment of such ARD Loan and once the principal balance of an ARD Loan has
been reduced to zero all Excess Cash Flow will be applied to the payment of
accrued Excess Interest; and (iii) if the property manager for the Underlying
Mortgaged Property can be removed by or at the direction of the mortgagee on the
basis of a debt service coverage test, the subject debt service coverage ratio
shall be calculated without taking account of any increase in the related
Mortgage Interest Rate on such Purchased Asset’s Anticipated Repayment Date. No
ARD Loan provides that the property manager for the Underlying Mortgaged
Property can be removed by or at the direction of the mortgagee solely because
of the passage of the related Anticipated Repayment Date.

(x) Each Purchased Asset identified in the Purchased Asset Schedule as an ARD
Loan with a hard lockbox requires that tenants at the Underlying Mortgaged
Property shall (and each Purchased Asset identified in the Purchased Asset
Schedule as an ARD Loan with a springing lockbox requires that tenants at the
Underlying Mortgaged Property shall, upon the occurrence of a specified trigger
event, including, but not limited to, the occurrence of the related Anticipated
Repayment Date) make rent payments into a lockbox controlled by the holder of
the Purchased Asset and to which the holder of the Purchased Asset has a first
perfected security interest; provided however, with respect to each ARD Loan
that is secured by a multi-family property with a hard lockbox, or with respect
to each ARD Loan that is secured by a multi-family property with a springing
lockbox, upon the occurrence of a specified trigger event, including, but not
limited to, the occurrence of the related Anticipated Repayment Date, tenants
either pay rents to a lockbox controlled by the holder of the mortgage loan or
deposit rents with the property manager who will then deposit the rents into a
lockbox controlled by the holder of the Purchased Asset.

(y) The servicing and collection practices used by Seller in respect of each
Senior Mortgage Loan and the terms of the Purchased Asset Documents evidencing
such Purchased Asset comply in all material respects with all applicable local,
state and federal laws, and regulations and Seller has complied with all
material requirements pertaining to the origination, funding and servicing of
the Purchased Assets, including but not limited to, usury and any and all other
material requirements of any federal, state or local law to the extent
non-compliance would have a Material Adverse Effect on the Purchased Asset and
was in all material respects legal, proper and prudent, in accordance with
Seller’s customary commercial mortgage servicing practices.

(z) The Underlying Mortgaged Property is, in all material respects, in
compliance with, and is used and occupied in accordance with, all restrictive
covenants of record applicable to such Underlying Mortgaged Property and
applicable zoning laws and all material inspections, licenses, permits and
certificates of occupancy required by law, ordinance or regulation to be made or
issued with regard to the Underlying Mortgaged Property governing the occupancy,
use, and operation of such Underlying Mortgaged Property have been obtained and
are in full force and effect, except to the extent (a) any material
non-compliance with applicable zoning laws is insured by an ALTA lender’s title
insurance policy (or binding commitment therefor), or the equivalent as adopted
in the applicable jurisdiction, or a law and ordinance insurance policy that
provides coverage for additional costs to rebuild and/or repair the property to
current zoning



--------------------------------------------------------------------------------

regulations, the inability to restore the Underlying Mortgaged Property to the
full extent of the use or structure immediately prior to the casualty would not
materially and adversely affect the use or operation of such Underlying
Mortgaged Property, or title insurance coverage has been obtained for such
nonconformity, the failure to obtain or maintain such inspections, licenses,
permits or certificates of occupancy does not materially impair or materially
and adversely affect the use and/or operation of the Underlying Mortgaged
Property as it was used and operated as of the date of origination of the
Purchased Asset or the rights of a holder of the related Purchased Asset, or
(b) no improvements encroach upon any easements except for encroachments the
removal of which would not materially and adversely affect the value or current
use of such Underlying Mortgaged Property or are insured by applicable
provisions of the Title Policy.

(aa) All (a) taxes, water charges, sewer rents, assessments or other similar
outstanding governmental charges and governmental assessments that became due
and owing prior to the Purchase Date in respect of the Underlying Mortgaged
Property (excluding any related personal property), and that if left unpaid,
would be, or might become, a lien on such Underlying Mortgaged Property having
priority over the related Mortgage and (b) insurance premiums or ground rents
that became due and owing prior to the Purchase Date in respect of the
Underlying Mortgaged Property (excluding any related personal property), have
been paid, or if any such items are disputed, an escrow of funds in an amount
sufficient (together with escrow payments required to be made prior to
delinquency) to cover such taxes and assessments and any late charges due in
connection therewith has been established. As of the date of origination, the
Underlying Mortgaged Property consisted of one or more separate and complete tax
parcels. For purposes of this representation and warranty, the items identified
herein shall not be considered due and owing until the date on which interest or
penalties would be first payable thereon.

(bb) None of the improvements that were included for the purpose of determining
the appraised value of the Underlying Mortgaged Property at the time of the
origination of such Purchased Asset lies outside the boundaries and building
restriction lines of such Underlying Mortgaged Property, except to the extent
that they are legally nonconforming as contemplated by the representation in
clause (yy) below, and no improvements on adjoining properties encroach upon
such Underlying Mortgaged Property, with the exception in each case of
(a) immaterial encroachments that do not materially adversely affect the
security intended to be provided by the related Mortgage or the use, enjoyment,
value or marketability of such Underlying Mortgaged Property or
(b) encroachments affirmatively covered by the related Title Policy. With
respect to each Purchased Asset, the property legally described in the Survey,
if any, obtained for the Underlying Mortgaged Property for purposes of the
origination thereof is the same as the property legally described in the
Mortgage. Seller has no knowledge of any material issues with the physical
condition of the Underlying Mortgaged Property that Seller believes would have a
material adverse effect on the use, operation or value of the Underlying
Mortgaged Property other than those disclosed in the engineering report and
those addressed in sub-clauses (a) and (b) of the preceding sentence.

(cc) As of the date of the applicable engineering report (which was performed
within 12 months prior to the Purchase Date) related to the Underlying Mortgaged
Property and, as of the Purchase Date, the Underlying Mortgaged Property is
either (i) in good repair, free and clear of any damage that would materially
adversely affect the value of such Underlying Mortgaged Property as security for
such Purchased Asset or the use and operation of the Underlying



--------------------------------------------------------------------------------

Mortgaged Property as it was being used or operated as of the origination date
or (ii) escrows in an amount consistent with the standard utilized by Seller
with respect to similar loans it holds for its own account have been
established, which escrows will in all events be not less than 100% of the
estimated cost of the required repairs. The Underlying Mortgaged Property has
not been damaged by fire, wind or other casualty or physical condition
(including, without limitation, any soil erosion or subsidence or geological
condition), which damage has not either been fully repaired or fully insured, or
for which escrows in an amount consistent with the standard utilized by Seller
with respect to loans it holds for its own account have not been established.

(dd) There are no proceedings pending or threatened, for the partial or total
condemnation of the Underlying Mortgaged Property.

(ee) The Purchased Assets that are identified as being secured in whole or in
part by a leasehold estate (a “Ground Lease”) (except with respect to any
Purchased Asset also secured by the related fee interest in the Underlying
Mortgaged Property), satisfy the following conditions:

 

  I. such Ground Lease or a memorandum thereof has been or will be duly recorded
or submitted for recordation in a form that is acceptable for recording in the
applicable jurisdiction; such Ground Lease, or other agreement received by the
originator of the Purchased Asset from the ground lessor, provides that the
interest of the lessee thereunder may be encumbered by the related Mortgage and
does not restrict the use of the Underlying Mortgaged Property by such lessee,
its successors or assigns, in a manner that would adversely affect the security
provided by the Mortgage; as of the date of origination of the Purchased Asset
(or in the case of a Participation Interest, the Underlying Mortgage Loan),
there was no material change of record in the terms of such Ground Lease with
the exception of written instruments that are part of the related Purchased
Asset File and there has been no material change in the terms of such Ground
Lease since the recordation of the related Purchased Asset, with the exception
of written instruments that are part of the related Purchased Asset File;

 

  II. such Ground Lease is not subject to any liens or encumbrances superior to,
or of equal priority with, the related Mortgage, other than the related fee
interest and Permitted Encumbrances and such Ground Lease is, and shall remain,
prior to any mortgage or other lien upon the related fee interest unless a
nondisturbance agreement is obtained from the holder of any mortgage on the fee
interest that is assignable to or for the benefit of the related lessee and the
related mortgagee;

 

  III. such Ground Lease provides that upon foreclosure of the related Mortgage
or assignment of the Mortgagor’s interest in such Ground Lease in lieu thereof,
the mortgagee under such Mortgage is entitled to become the owner of such
interest upon notice to, but without the consent of, the lessor thereunder and,
in the event that such mortgagee becomes the owner of such interest, such
interest is further assignable by such mortgagee and its successors and assigns
upon notice to such lessor, but without a need to obtain the consent of such
lessor;



--------------------------------------------------------------------------------

  IV. such Ground Lease is in full force and effect and no default of tenant or
ground lessor was in existence at origination, or is currently in existence
under such Ground Lease, nor at origination was, or is there any condition that,
but for the passage of time or the giving of notice, would result in a default
under the terms of such Ground Lease; either such Ground Lease or a separate
agreement contains the ground lessor’s covenant that it shall not amend, modify,
cancel or terminate such Ground Lease without the prior written consent of the
mortgagee under such Mortgage and any amendment, modification, cancellation or
termination of the Ground Lease without the prior written consent of the related
mortgagee, or its successors or assigns is not binding on such mortgagee, or its
successor or assigns;

 

  V. such Ground Lease or other agreement requires that the lessor thereunder
will supply an estoppel and give written notice of any material default by the
lessee to the mortgagee under the related Mortgage, provided that such mortgagee
has provided the lessor with notice of its lien in accordance with the
provisions of such Ground Lease; and such Ground Lease or other agreement
provides that no such notice of default and no termination of the Ground Lease
in connection with such notice of default shall be effective against such
mortgagee unless such notice of default has been given to such mortgagee and any
related Ground Lease contains the ground lessor’s covenant that it will give to
the related mortgagee, or its successors or assigns, any notices it sends to the
Mortgagor;

 

  VI. either (i) the related ground lessor has subordinated its interest in the
Underlying Mortgaged Property to the interest of the holder of the Purchased
Asset (or in the case of a Participation Interest, the Underlying Mortgage Loan)
or (ii) such Ground Lease or other agreement provides that (A) the mortgagee
under the related Mortgage is permitted a reasonable opportunity to cure any
default under such Ground Lease that is curable, including reasonable time to
gain possession of the interest of the lessee under the Ground Lease, after the
receipt of notice of any such default before the lessor thereunder may terminate
such Ground Lease; (B) in the case of any such default that is not curable by
such mortgagee, or in the event of the bankruptcy or insolvency of the lessee
under such Ground Lease, such mortgagee has the right, following termination of
the existing Ground Lease or rejection thereof by a bankruptcy trustee or
similar party, to enter into a new ground lease with the lessor on substantially
the same terms as the existing Ground Lease; and (C) all rights of the Mortgagor
under such Ground Lease may be exercised by or on behalf of such mortgagee under
the related Mortgage upon foreclosure or assignment in lieu of foreclosure;

 

  VII. such Ground Lease has an original term (or an original term plus one or
more optional renewal terms that under all circumstances may be exercised, and
will be enforceable, by the mortgagee or its assignee) that extends not less
than 20 years beyond the stated maturity date of the related Purchased Asset (or
in the case of a Participation Interest, of the Underlying Mortgage Loan);



--------------------------------------------------------------------------------

  VIII. under the terms of such Ground Lease and the related Mortgage, taken
together, any related insurance proceeds or the portion of the condemnation
award allocable to the ground lessee’s interest (other than in respect of a
total or substantially total loss or taking or the portion of the condemnation
award allocable to the ground lessee’s interest (other than in respect of a
total or substantially total loss or taking as addressed in subpart (IX))) will
be applied either to the repair or restoration of all or part of the Underlying
Mortgaged Property, with the mortgagee under such Mortgage or a financially
responsible institution acting as trustee appointed by it, or consented to by
it, or by the lessor having the right to hold and disburse such proceeds as the
repair or restoration progresses (except in such cases where a provision
entitling another party to hold and disburse such proceeds would not be viewed
as commercially unreasonable by a prudent institutional lender), or to the
payment in whole or in part of the outstanding principal balance of such
Purchased Asset together with any accrued and unpaid interest thereon;

 

  IX. in the case of a total or substantial taking or loss, under the terms of
the Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to ground lessee’s interest in respect of a total or substantially
total loss or taking of the Underlying Mortgaged Property to the extent not
applied to restoration, will be applied first to the payment of the outstanding
principal balance of the Senior Mortgage Loan, together with any accrued
interest;

 

  X. Seller has not received any written notice of default under or notice of
termination of such ground lease. To Seller’s knowledge, there is no default
under such ground lease and no condition that, but for the passage of time or
giving of notice, would result in a default under the terms of such ground lease
and such ground lease is in full force and effect; and

 

  XI. such Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by Seller; such Ground Lease
contains a covenant (or applicable laws provide) that the lessor thereunder is
not permitted, in the absence of an uncured default, to disturb the possession,
interest or quiet enjoyment of any lessee in the relevant portion of such
Underlying Mortgaged Property subject to such Ground Lease for any reason, or in
any manner, which would materially adversely affect the security provided by the
related Mortgage.

(ff) An Environmental Site Assessment meeting ASTM requirements conducted by a
reputable environmental consultant relating to each Underlying Mortgaged
Property and prepared no earlier than 12 months prior to the Purchase Date was
obtained and reviewed by Seller in connection with the origination of such
Purchased Asset and a copy is included in the Purchased Asset File.

(gg) There are no adverse circumstances or conditions with respect to or
affecting the Underlying Mortgaged Property that would constitute or result in a
material violation of any applicable federal, state or local environmental laws,
rules and regulations (collectively,



--------------------------------------------------------------------------------

“Environmental Laws”) and such ESA (i) did not reveal any known circumstance or
condition that rendered the Underlying Mortgaged Property at the date of the ESA
in material noncompliance with applicable Environmental Laws or the existence of
recognized environmental conditions (as such term is defined in ASTM E1527-05 or
its successor, hereinafter “Environmental Condition”) or the need for further
investigation, or (ii) if any material noncompliance with Environmental Laws or
the existence of an Environmental Condition or need for further investigation
was indicated in any such ESA, other than with respect to an Underlying
Mortgaged Property (A) for which environmental insurance is maintained, or
(B) that would require (x) any expenditure less than or equal to 5% of the
outstanding principal balance of the mortgage loan to achieve or maintain
compliance in all material respects with any Environmental Laws or (y) any
expenditure greater than 5% of the outstanding principal balance of such
Purchased Asset to achieve or maintain compliance in all material respects with
any Environmental Laws for which, in connection with this clause (y), adequate
sums, but in no event less than 125% of the estimated cost as set forth in the
Environmental Site Assessment, were reserved in connection with the origination
of the Purchased Asset and for which the related Mortgagor has covenanted to
perform, or (iii) as to which the related Mortgagor or one of its affiliates is
currently taking or required to take such actions, if any, with respect to such
conditions or circumstances as have been recommended by the Environmental Site
Assessment or required by the applicable Governmental Authority, or (iv) as to
which another responsible party not related to the Mortgagor with assets
reasonably estimated by Seller at the time of origination to be sufficient to
effect all necessary or required remediation identified in a notice or other
action from the applicable Governmental Authority is currently taking or
required to take such actions, if any, with respect to such regulatory
authority’s order or directive, or (v) as to which the conditions or
circumstances identified in the Environmental Site Assessment were investigated
further and based upon such additional investigation, an environmental
consultant recommended no further investigation or remediation, or (vi) as to
which a party with financial resources reasonably estimated to be adequate to
cure the condition or circumstance that would give rise to such material
violation provided a guarantee or indemnity to the related Mortgagor or to the
mortgagee to cover the costs of any required investigation, testing, monitoring
or remediation, or (vii) as to which the related Mortgagor or other responsible
party obtained a “No Further Action” letter or other evidence reasonably
acceptable to a prudent commercial mortgage lender that applicable federal,
state, or local Governmental Authorities had no current intention of taking any
action, and are not requiring any action, in respect of such condition or
circumstance, or (viii) that would not require substantial cleanup, remedial
action or other extraordinary response under any Environmental Laws reasonably
estimated to cost in excess of 5% of the outstanding principal balance of such
Purchased Asset;

(hh) Such Senior Mortgage Loan is the subject of an environmental insurance
policy, issued by the issuer set forth on Schedule I (the “Policy Issuer”) and
effective as of the date thereof (the “Environmental Insurance Policy”), (ii) as
of the Cut-off Date the Environmental Insurance Policy is in full force and
effect, there is no deductible and the trustee is a named insured under such
policy, (iii)(a) a property condition or engineering report was prepared, if the
Underlying Mortgaged Property was constructed prior to 1985, with respect to
asbestos-containing materials (“ACM”) and, if the Underlying Mortgaged Property
is a multifamily property, with respect to radon gas (“RG”) and lead-based paint
(“LBP”), and (b) if such report disclosed the existence of a material and
adverse LBP, ACM or RG environmental condition or



--------------------------------------------------------------------------------

circumstance affecting the Underlying Mortgaged Property, the related Mortgagor
(A) was required to remediate the identified condition prior to closing the
Mortgage Loan or provide additional security or establish with the mortgagee a
reserve in an amount deemed to be sufficient by the Mortgage Loan Seller, for
the remediation of the problem, and/or (B) agreed in the Mortgage Loan documents
to establish an operations and maintenance plan after the closing of the
Mortgage Loan that should reasonably be expected to mitigate the environmental
risk related to the identified LBP, ACM or RG condition, (iv) on the effective
date of the Environmental Insurance Policy, the Mortgage Loan Seller as
originator had no knowledge of any material and adverse environmental condition
or circumstance affecting the Underlying Mortgaged Property (other than the
existence of LBP, ACM or RG) that was not disclosed to the Policy Issuer in one
or more of the following: (a) the application for insurance, (b) a Mortgagor
questionnaire that was provided to the Policy Issuer, or (c) an engineering or
other report provided to the Policy Issuer, and (v) the premium of any
Environmental Insurance Policy has been paid through the maturity of the
policy’s term and the term of such policy extends at least five years beyond the
maturity of the Mortgage Loan.

(ii) Except for any hazardous materials being handled in accordance with
applicable Environmental Laws, (A) there exists either (i) environmental
insurance with respect to such Underlying Mortgaged Property or (ii) an amount
in an escrow account pledged as security for such Purchased Asset under the
relevant Purchased Asset Documents equal to no less than 125% of the amount
estimated in such Environmental Site Assessment as sufficient to pay the cost of
such remediation or other action in accordance with such Environmental Site
Assessment or (B) one of the statements set forth in clause (A)(ii) above is
true, (i) such Underlying Mortgaged Property is not being used for the treatment
or disposal of hazardous materials; (ii) no hazardous materials are being used
or stored or generated for off-site disposal or otherwise present at such
Underlying Mortgaged Property other than hazardous materials of such types and
in such quantities as are customarily used or stored or generated for off-site
disposal or otherwise present in or at properties of the relevant property type;
and (iii) such Underlying Mortgaged Property is not subject to any environmental
hazard (including, without limitation, any situation involving hazardous
materials) that under the Environmental Laws would have to be eliminated before
the sale of, or that could otherwise reasonably be expected to adversely affect
in more than a de minimis manner the value or marketability of, such Underlying
Mortgaged Property.

(jj) The related Mortgage or other Purchased Asset Documents contain covenants
on the part of the related Mortgagor requiring its compliance with any present
or future federal, state and local Environmental Laws and regulations in
connection with the Underlying Mortgaged Property. The related Mortgagor (or an
affiliate thereof) has agreed to indemnify, defend and hold Seller, and its
successors and assigns (or in the case of a Participation Interest, the lender
of record), harmless from and against any and all losses, liabilities, damages,
penalties, fines, expenses and claims of whatever kind or nature (including
attorneys’ fees and costs) imposed upon or incurred by or asserted against any
such party resulting from a breach of the environmental representations,
warranties or covenants given by the related Mortgagor in connection with such
Purchased Asset.

(kk) For each of the Purchased Assets that is covered by environmental
insurance, each environmental insurance policy is in an amount equal to 125% of
the outstanding principal balance of the related Purchased Asset and has a term
ending no sooner than the date that is five



--------------------------------------------------------------------------------

years after the maturity date (or, in the case of an ARD Loan, the final
maturity date) of the related Purchased Asset. All environmental assessments or
updates that were in the possession of Seller and that relate to an Underlying
Mortgaged Property as being insured by an environmental insurance policy have
been delivered to or disclosed to the environmental insurance carrier issuing
such policy prior to the issuance of such policy.

(ll) As of the date of origination of the related Purchased Asset, and, as of
the Purchase Date, the Underlying Mortgaged Property is covered by insurance
policies providing the coverage described below and the Purchased Asset
Documents permit the mortgagee to require the coverage described below. All
premiums with respect to the insurance policies insuring each Underlying
Mortgaged Property have been paid in a timely manner or escrowed to the extent
required by the Purchased Asset Documents, and Seller has not received any
notice of cancellation or termination. The relevant Purchased Asset File
contains the insurance policy required for such Purchased Asset or a certificate
of insurance for such insurance policy. Each Mortgage requires that the
Underlying Mortgaged Property and all improvements thereon be covered by
insurance policies providing (a) coverage in the amount of the lesser of full
replacement cost of such Underlying Mortgaged Property and the outstanding
principal balance of the related Purchased Asset (subject to customary
deductibles) for fire and extended perils included within the classification
“All Risk of Physical Loss” in an amount sufficient to prevent the Mortgagor
from being deemed a co-insurer and to provide coverage on a full replacement
cost basis of such Underlying Mortgaged Property (in some cases exclusive of
foundations and footings) with an agreed amount endorsement to avoid application
of any coinsurance provision; such policies contain a standard mortgagee clause
naming mortgagee and its successor in interest as additional insureds or loss
payee, as applicable; (b) business interruption or rental loss insurance in an
amount at least equal to (i) 12 months of operations, with an extended indemnity
for twelve (12) additional months after the Underlying Mortgaged Property is
repaired or rebuilt as a result of casualty or condemnation or (ii) in some
cases all rents and other amounts customarily insured under this type of
insurance of the Underlying Mortgaged Property; (c) flood insurance (if any
portion of the improvements on the Underlying Mortgaged Property is located in
an area identified by the Federal Emergency Management Agency (“FEMA”), with
respect to certain Purchased Assets and the Secretary of Housing and Urban
Development with respect to other mortgage loans, as having special flood
hazards) in an amount not less than amounts prescribed by FEMA; (d) workers’
compensation, if required by law; (e) comprehensive general liability insurance
in an amount equal to not less than $1,000,000; all such insurance policies
contain clauses providing they are not terminable and may not be terminated
without thirty (30) days prior written notice to the mortgagee (except where
applicable law requires a shorter period or except for nonpayment of premiums,
in which case not less than ten (10) days prior written notice to the mortgagee
is required). In addition, each Mortgage permits the related mortgagee to make
premium payments to prevent the cancellation thereof and shall entitle such
mortgagee to reimbursement therefor. Any insurance proceeds in respect of a
casualty, loss or taking will be applied either to the repair or restoration of
all or part of the Underlying Mortgaged Property or the payment of the
outstanding principal balance of the related Purchased Asset together with any
accrued interest thereon. The Underlying Mortgaged Property is insured by an
insurance policy, issued by an insurer meeting the requirements of such
Purchased Asset (or in the case of a Participation Interest, of the Underlying
Mortgage Loan) and having a claims-paying or financial strength rating of at
least A:X from A.M. Best Company or “A” (or the equivalent) from S&P, Fitch or
Moody’s. An architectural or engineering consultant has performed an



--------------------------------------------------------------------------------

analysis of each of the Mortgaged Properties located in seismic zones 3 or 4 in
order to evaluate the structural and seismic condition of such property, for the
sole purpose of assessing the probable maximum loss (“PML”) for the Underlying
Mortgaged Property in the event of an earthquake. In such instance, the PML was
based on a return period of not less than 100 years, an exposure period of 50
years and a 10% probability of exceedence. If the resulting report concluded
that the PML would exceed 20% of the amount of the replacement costs of the
improvements, earthquake insurance on such Underlying Mortgaged Property was
obtained by an insurer rated at least A:X by A.M. Best Company or “A” (or the
equivalent) from S&P, Fitch or Moody’s. The insurer issuing each of the
foregoing insurance policies is qualified to write insurance in the jurisdiction
where the Underlying Mortgaged Property is located.

(mm) All amounts required to be deposited by each Mortgagor at origination under
the related Purchased Asset Documents have been deposited at origination and
there are no deficiencies with regard thereto.

(nn) Whether or not a Purchased Asset was originated by Seller, with respect to
each Purchased Asset originated by Seller and each Purchased Asset originated by
any Person other than Seller, as of the date of origination of the related
Purchased Asset, and, with respect to each Purchased Asset originated by Seller
and any subsequent holder of the Purchased Asset, as of the Purchase Date, there
are no actions, suits, arbitrations or governmental investigations or
proceedings by or before any court or other Governmental Authority or agency now
pending against or affecting the Mortgagor or guarantor under any Purchased
Asset or any of the Mortgaged Properties that, if determined against such
Mortgagor or such Underlying Mortgaged Property, would materially and adversely
affect the value of such Underlying Mortgaged Property, the security intended to
be provided with respect to the related Purchased Asset, the ability of such
Mortgagor and/or the current use or operation of such Underlying Mortgaged
Property to generate net cash flow to pay principal, interest and other amounts
due under the related Purchased Asset, title to the Underlying Mortgaged
Property, the validity or enforceability of the Mortgage, such guarantor’s
ability to perform under the related guaranty; and there are no such actions,
suits or proceedings threatened against such Mortgagor.

(oo) Each Purchased Asset complied at origination, in all material respects,
with all of the terms, conditions and requirements of Seller’s underwriting
standards applicable to such Purchased Asset and since origination, the
Purchased Asset has been serviced in all material respects in a legal manner in
conformance with Seller’s servicing standards.

(pp) The originator of the Purchased Asset or Seller has inspected or caused to
be inspected each Underlying Mortgaged Property within the 12 months prior to
the Purchase Date.

(qq) The Purchased Asset Documents require the Mortgagor to provide the holder
of the Purchased Asset with quarterly and annual operating statements, financial
statements and quarterly (other than for single-tenant properties) rent rolls
for Underlying Mortgaged Properties that have leases contributing more than 5%
of the in-place base rent and annual financial statements, which annual
financial statements (i) with respect to each Senior Mortgage Loan with more
than one Mortgagor are in the form of an annual combined balance sheet of the
Mortgagor entities (and no other entities), together with the related combined
statements of operations, members’ capital and cash flows, including a combining
balance sheet and statement



--------------------------------------------------------------------------------

of income for the Underlying Mortgaged Properties on a combined basis and
(ii) for each Senior Mortgage Loan with an original principal balance greater
than $50 million shall be audited by an independent certified public accountant
upon the request of the owner or holder of the Mortgage.

(rr) All escrow deposits and payments required by the terms of each Purchased
Asset are in the possession, or under the control of Seller (or in the case of a
participation interest, the servicer of the related mortgage loan), and all
amounts required to be deposited by the applicable Mortgagor under the related
Purchased Asset Documents have been deposited, and there are no deficiencies
with regard thereto (subject to any applicable notice and cure period). All of
Seller’s interest in such escrows and deposits will be conveyed by Seller to
Buyer hereunder.

(ss) Each Mortgagor with respect to a Purchased Asset is an entity whose
organizational documents or related Purchased Asset Documents provide that it
is, and at least so long as the Purchased Asset is outstanding will continue to
be, a Single Purpose Entity. Both the Purchased Asset Documents and the
organizational documents of the Mortgagor with respect to each Senior Mortgage
Loan with a principal balance as of the Purchase Date in excess of $5,000,000
provide that the Mortgagor is a Single Purpose Entity, and each Senior Mortgage
Loan with a principal balance as of the Purchase Date of $20,000,000 or more has
a counsel’s opinion regarding non-consolidation of the Mortgagor. For this
purpose, “Single Purpose Entity” shall mean a Person, other than an individual,
whose organizational documents provide that it shall engage solely in the
business of owning and operating the Underlying Mortgaged Property and that does
not engage in any business unrelated to such property and the financing thereof,
does not have any assets other than those related to its interest in the
Underlying Mortgaged Property or the financing thereof or any indebtedness other
than as permitted by the related Mortgage or other Purchased Asset Documents,
and the organizational documents of which require that it have its own separate
books and records and its own accounts, in each case that are separate and apart
from the books and records and accounts of any other Person, except as permitted
by the related Mortgage or other Purchased Asset Documents, and that it holds
itself out as a legal entity, separate and apart from any other person or
entity.

(tt) Each of the Purchased Assets contain a “due on sale” clause, which provides
for the acceleration of the payment of the unpaid principal balance of the
Purchased Asset (or in the case of a Participation Interest, of the related
mortgage loan) if, without the prior written consent of the holder of the
Purchased Asset (or in the case of an A-note or a Participation Interest, of the
holder of title to the Underlying Mortgage Loan), the property subject to the
Mortgage, or any controlling interest therein, is directly or indirectly
transferred or sold (except that it may provide for transfers by devise, descent
or operation of law upon the death of a member, manager, general partner or
shareholder of a Mortgagor and that it may provide for assignments subject to
the Purchased Asset holder’s approval of transferee, transfers to affiliates,
transfers to family members for estate planning purposes, transfers among
existing members, partners or shareholders in Mortgagors or transfers of passive
interests so long as the key principals or general partner retains control). The
Purchased Asset Documents contain a “due on encumbrance” clause, which provides
for the acceleration of the payment of the unpaid principal balance of the
Purchased Asset if the property subject to the Mortgage or any controlling
interest in the Mortgagor is further pledged or encumbered, unless the prior
written consent of the holder of the Purchased Asset is obtained (except that it
may provide for assignments subject to the Purchased Asset holder’s approval of
transferee, transfers to affiliates or transfers of passive



--------------------------------------------------------------------------------

interests so long as the key principals or general partner retains control). The
Mortgage requires the Mortgagor to pay, to the extent any Rating Agency fees are
incurred in connection with the review of and consent to any transfer or
encumbrance, such fees, along with all other reasonable fees and expenses
incurred by the Mortgagee relative to such transfer or encumbrance all
reasonable fees and expenses associated with securing the consent or approval of
the holder of the Mortgage for a waiver of a “due on sale” or “due on
encumbrance” clause or a defeasance provision. As of the Purchase Date, Seller
holds no preferred equity interest in any Mortgagor and Seller holds no
mezzanine debt related to such Underlying Mortgaged Property.

(uu) Each Purchased Asset containing provisions for defeasance of mortgage
collateral requires either (a) the prior written consent of, and compliance with
the conditions set by, the holder of the Purchased Asset to any defeasance, or
(b)(i) the replacement collateral consist of U.S. “government securities,”
within the meaning of Treasury Regulations Article 1.860 G-2(a)(8)(i), in an
amount sufficient to make all scheduled payments under the Mortgage Note when
due (up to the maturity date for the related Purchased Asset, the Anticipated
Repayment Date for ARD Loans or the date on which the Mortgagor may prepay the
related Purchased Asset without payment of any prepayment penalty); (ii) the
loan may be assumed by a Single Purpose Entity approved by the holder of the
Purchased Asset; (iii) counsel provide an opinion that the trustee has a
perfected security interest in such collateral prior to any other claim or
interest; and (iv) such other documents and certifications as the mortgagee may
reasonably require, which may include, without limitation, (A) a certification
that the purpose of the defeasance is to facilitate the disposition of the
mortgaged real property or any other customary commercial transaction and not to
be part of an arrangement to collateralize a REMIC offering with obligations
that are not real estate mortgages and (B) a certification from an independent
certified public accountant that the collateral is sufficient to make all
scheduled payments under the Mortgage Note when due. Each Purchased Asset
containing provisions for defeasance provides that, in addition to any cost
associated with defeasance, the related Mortgagor shall pay, as of the date the
mortgage collateral is defeased, all scheduled and accrued interest and
principal due as well as an amount sufficient to defease in full the Purchased
Asset. In addition, if the related Purchased Asset permits defeasance, then the
mortgage loan documents provide that the related Mortgagor shall (x) pay all
reasonable fees associated with the defeasance of the Purchased Asset and all
other reasonable expenses associated with the defeasance, or (y) provide all
opinions required under the related Purchased Asset Documents, including a REMIC
opinion, and any applicable rating agency letters confirming that no downgrade
or qualification shall occur as a result of the defeasance. If the Senior
Mortgage Loan permits partial releases of the Underlying Mortgaged Property in
connection with partial defeasance, the revenues from the collateral will be
sufficient to pay all such scheduled payments calculated on a principal amount
equal to a specified percentage at least equal to 115% of the allocated loan
amount for the Underlying Mortgaged Property to be released and the defeasance
collateral is not permitted to be subject to prepayment, call, or early
redemption. If the Mortgagor would continue to own assets in addition to the
defeasance collateral, the portion of the Senior Mortgage Loan secured by
defeasance collateral is required to be assumed by a Single-Purpose Entity
and the Mortgagor is required to deliver an opinion of counsel that Buyer has a
perfected security interest in such collateral prior to any other claim or
interest.



--------------------------------------------------------------------------------

(vv) In the event that a Purchased Asset is secured by more than one Underlying
Mortgaged Property, then, in connection with a release of less than all of such
Mortgaged Properties, an Underlying Mortgaged Property may not be released as
collateral for the related Purchased Asset unless, in connection with such
release, an amount equal to not less than 125% of the Allocated Loan Amount for
such Underlying Mortgaged Property is prepaid or, in the case of a defeasance,
an amount equal to 125% of the Allocated Loan Amount is defeased through the
deposit of replacement collateral (as contemplated in clause (vv) hereof)
sufficient to make all scheduled payments with respect to such defeased amount,
or such release is otherwise in accordance with the terms of the Purchased Asset
Documents. With respect to any partial release, either: (x) such release of
collateral (i) would not constitute a “significant modification” of the Senior
Mortgage Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2)
and (ii) would not cause the subject Mortgage Loan or AB Whole Loan to fail to
be a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the
Code; or (y) the mortgagee or servicer can, in accordance with the related
Purchased Asset Documents, condition such release of collateral on the related
Mortgagor’s delivery of an opinion of tax counsel to the effect specified in the
immediately preceding clause (x). For purposes of the preceding clause (x), for
any Senior Mortgage Loan originated after December 6, 2010, if the fair market
value of the real property constituting such Underlying Mortgaged Property after
the release is not equal to at least 80% of the principal balance of the Senior
Mortgage Loan outstanding after the release, the Mortgagor is required to make a
payment of principal in an amount not less than the amount required by the REMIC
Provisions.

In the case of any Senior Mortgage Loan originated after December 6, 2010, in
the event of a taking of any portion of an Underlying Mortgaged Property by a
State or any political subdivision or authority thereof, whether by legal
proceeding or by agreement, the Mortgagor can be required to pay down the
principal balance of the Senior Mortgage Loan in an amount not less than the
amount required by the REMIC Provisions and, to such extent, the award for any
such taking may not be required to be applied to the restoration of the
Underlying Mortgaged Property or released to the Mortgagor, if, immediately
after the release of such portion of the Underlying Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Underlying
Mortgaged Property is not equal to at least 80% of the remaining principal
balance of the Senior Mortgage Loan.

In the case of any Senior Mortgage Loan originated after December 6, 2010, no
such Senior Mortgage Loan that is secured by more than one Underlying Mortgaged
Property or that is cross-collateralized with another Senior Mortgage Loan
permits the release of cross-collateralization of the Underlying Mortgaged
Properties or a portion thereof, including due to a partial condemnation, other
than in compliance with the loan-to-value ratio and other requirements of the
REMIC provisions of the Code.

(ww) Each Underlying Mortgaged Property is owned in fee by the related
Mortgagor, with the exception of (i) Mortgaged Properties that are secured in
whole or in a part by a Ground Lease and (ii) out-parcels, and is used and
occupied for commercial or multifamily residential purposes in accordance with
applicable law.

(xx) Any material non-conformity with applicable zoning laws constitutes a legal
non-conforming use or structure that, in the event of casualty or destruction,
may be restored or repaired to the full extent of the use or structure at the
time of such casualty, or for which law and ordinance insurance coverage has
been obtained in amounts consistent with the standards utilized by Seller.



--------------------------------------------------------------------------------

(yy) Neither Seller nor any affiliate thereof has any obligation to make any
capital contributions to the related Mortgagor under the Purchased Asset. The
Purchased Asset was not originated for the sole purpose of financing the
construction of incomplete improvements on the Underlying Mortgaged Property.

(zz) If the related Mortgage or other Purchased Asset Documents provide for a
grace period for delinquent monthly payments, such grace period is no longer
than ten (10) day from the applicable payment date.

(aaa) The following statements are true with respect to the Underlying Mortgaged
Property: (a) the Underlying Mortgaged Property is located on or adjacent to a
dedicated road or has access to an irrevocable easement permitting ingress and
egress and (b) the Underlying Mortgaged Property is served by public or private
utilities, water and sewer (or septic facilities) and otherwise appropriate for
the use in which the Underlying Mortgaged Property is currently being utilized.

(bbb) None of the Purchased Asset Documents contain any provision that expressly
excuses the related borrower from obtaining and maintaining insurance coverage
for acts of terrorism and, in circumstances where terrorism insurance is not
expressly required, the mortgagee is not prohibited from requesting that the
related borrower maintain such insurance, in each case, to the extent such
insurance coverage is generally available for like properties in such
jurisdictions at commercially reasonable rates. Each Underlying Mortgaged
Property is insured by an “all-risk” casualty insurance policy that does not
contain an express exclusion for (or, alternatively, is covered by a separate
policy that insures against property damage resulting from) acts of terrorism.

(ccc) An appraisal of the Underlying Mortgaged Property was conducted in
connection with the origination of such Purchased Asset (or in the case of a
participation interest, the date of origination of the Underlying Mortgage
Loan), and such appraisal satisfied the guidelines in Title XI of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, in either case as in
effect on the date such Purchased Asset (or in the case of a participation
interest, the Underlying Mortgage Loan) was originated. The appraisal date is
within six (6) months of the Senior Mortgage Loan origination date, and within
twelve (12) months of the Purchase Date. The appraisal is signed by an appraiser
who is a Member of the Appraisal Institute (“MAI”) and, to Seller’s knowledge,
had no interest, direct or indirect, in the Underlying Mortgaged Property or the
Mortgagor or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Senior Mortgage Loan. Each
appraiser has represented in such appraisal or in a supplemental letter that the
appraisal satisfies the requirements of the “Uniform Standards of Professional
Appraisal Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation.

(ddd) [Reserved].



--------------------------------------------------------------------------------

(eee) The Senior Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Senior Mortgage Loan to the related Mortgagor at origination did not exceed
the non-contingent principal amount of the Senior Mortgage Loan and (B) either:
(a) such Senior Mortgage Loan is secured by an interest in real property
(including buildings and structural components thereof, but excluding personal
property) having a fair market value (i) at the date the Senior Mortgage Loan
was originated at least equal to 80% of the adjusted issue price of the Senior
Mortgage Loan on such date or (ii) at the Closing Date at least equal to 80% of
the adjusted issue price of the Senior Mortgage Loan on such date, provided that
for purposes hereof, the fair market value of the real property interest must
first be reduced by (A) the amount of any lien on the real property interest
that is senior to the Senior Mortgage Loan and (B) a proportionate amount of any
lien that is in parity with the Senior Mortgage Loan; or (b) substantially all
of the proceeds of such Senior Mortgage Loan were used to acquire, improve or
protect the real property which served as the only security for such Senior
Mortgage Loan (other than a recourse feature or other third-party credit
enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)). If the Senior Mortgage Loan was “significantly
modified” prior to the Closing Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Senior Mortgage Loan or (y) satisfies
the provisions of either sub-clause (B)(a)(i) above (substituting the date of
the last such modification for the date the Senior Mortgage Loan was originated)
or sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium
and yield maintenance charges applicable to the Senior Mortgage Loan constitute
“customary prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-(b)(2). All terms used in this paragraph shall have the same
meanings as set forth in the related Treasury Regulations.

(fff) Seller has obtained a rent roll other than with respect to hospitality
properties certified by the related Mortgagor or the related guarantor(s) as
accurate and complete in all material respects as of a date within one hundred
eighty (180) days of the date of origination of the related Senior Mortgage
Loan. Seller has obtained operating histories with respect to each Underlying
Mortgaged Property certified by the related Mortgagor or the related
guarantor(s) as accurate and complete in all material respects as of a date
within one hundred eighty (180) days of the date of origination of the related
Senior Mortgage Loan. The operating histories collectively report on operations
for a period equal to (a) at least a continuous three-year period or (b) in the
event the Underlying Mortgaged Property was owned, operated or constructed by
the Mortgagor or an affiliate for less than three years then for such shorter
period of time, it being understood that for Mortgaged Properties acquired with
the proceeds of a Senior Mortgage Loan, operating histories may not have been
available.

(ggg) Seller has obtained an organizational chart or other description of each
Mortgagor which identifies all beneficial controlling owners of the Mortgagor
(i.e., managing members, general partners or similar controlling person for such
Mortgagor) (the “Controlling Owner”) and all owners that hold a 20% or greater
direct ownership share (i.e., the “Major Sponsors”). Seller (1) required
questionnaires to be completed by each Controlling Owner and guarantor or
performed other processes designed to elicit information from each Controlling
Owner and guarantor regarding such Controlling Owner’s or guarantor’s prior
history for at least ten (10)



--------------------------------------------------------------------------------

years regarding any bankruptcies or other insolvencies, any felony convictions,
and (2) performed or caused to be performed searches of the public records or
services such as Lexis/Nexis, or a similar service designed to elicit
information about each Controlling Owner, Major Sponsor and guarantor regarding
such Controlling Owner’s, Major Sponsor’s or guarantor’s prior history for at
least 10 years regarding any bankruptcies or other insolvencies, any felony
convictions, and provided, however, that records searches were limited to the
last ten (10) years. ((1) and (2) collectively, the “Sponsor Diligence”). Based
solely on the Sponsor Diligence, to the knowledge of Seller, no Major Sponsor or
guarantor (i) was in a state of federal bankruptcy or insolvency proceeding,
(ii) had a prior record of having been in a state of federal bankruptcy or
insolvency, or (iii) had been convicted of a felony.

(hhh) With respect to each Senior Mortgage Loan predominantly secured by a
retail, office or industrial property leased to a single tenant, the Mortgage
Loan Seller reviewed such estoppel obtained from such tenant no earlier than 90
days prior to the origination date of the related Mortgage Loan, and to the
Mortgage Loan Seller’s knowledge based solely on the related estoppel
certificate, the related lease is in full force and effect or if not in full
force and effect the related space was underwritten as vacant, subject to
customary reservations of tenant’s rights, such as, without limitation, with
respect to CAM and pass-through audits and verification of landlord’s compliance
with co-tenancy provisions. With respect to each Mortgage Loan predominantly
secured by a retail, office or industrial property, the Mortgage Loan Seller has
received lease estoppels executed within 90 days of the origination date of the
related Mortgage Loan that collectively account for at least 65% of the in-place
base rent for the Underlying Mortgaged Property or set of cross-collateralized
properties that secure a Mortgage Loan that is represented on the Certified Rent
Roll. To the Mortgage Loan Seller’s knowledge, each lease represented on the
Certified Rent Roll is in full force and effect, subject to customary
reservations of tenant’s rights, such as with respect to CAM and pass-through
audits and verification of landlord’s compliance with co-tenancy provisions.

(iii) Such Senior Mortgage Loan is not cross-collateralized or cross-defaulted
with any other Asset that is not subject to a Transaction.

(jjj) No advance of funds has been made by Seller to the related Mortgagor, and
no funds have been received from any person other than the related Mortgagor or
an affiliate, directly, or, to the knowledge of Seller, indirectly for, or on
account of, payments due on the Senior Mortgage Loan. Neither Seller nor any
Affiliate thereof has any obligation to make any capital contribution to any
Mortgagor under the Senior Mortgage Loan, other than contributions made on or
prior to the Purchase Date.

(kkk) Seller has complied with its internal procedures with respect to all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 in connection with the origination of the
Senior Mortgage Loan.

Defined Terms

As used in this Exhibit:



--------------------------------------------------------------------------------

The term “Allocated Loan Amount” shall mean, for each Underlying Mortgaged
Property, the portion of principal of the related Purchased Asset allocated to
such Mortgaged Property for certain purposes (including determining the release
prices of properties, if permitted) under such Purchased Asset as set forth in
the related loan documents. There can be no assurance, and it is unlikely, that
the Allocated Loan Amounts represent the current values of individual Mortgaged
Properties, the price at which an individual Underlying Mortgaged Property could
be sold in the future to a willing buyer or the replacement cost of the
Mortgaged Properties.

The term “Anticipated Repayment Date” shall mean, with respect to any Purchased
Asset that is indicated on the Purchased Asset Schedule as having a Revised
Rate, the date upon which such Purchased Asset commences accruing interest at
such Revised Rate.

The term “Assignment of Leases” shall have the meaning specified in paragraph 10
of this Exhibit VI.

The term “Assignment of Mortgage” shall mean, with respect to any Mortgage, an
assignment of the mortgage, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
related property is located to reflect the assignment and pledge of the
Mortgage, subject to the terms, covenants and provisions of this Agreement.

The term “ARD Loan” shall mean any Purchased Asset that provides that if the
unamortized principal balance thereof is not repaid on its Anticipated Repayment
Date, such Purchased Asset will accrue Excess Interest at the rate specified in
the related Mortgage Note and the Mortgagor is required to apply excess monthly
cash flow generated by the Underlying Mortgaged Property to the repayment of the
outstanding principal balance on such Purchased Asset.

The term “Due Date” shall mean the day of the month set forth in the related
Mortgage Note on which each monthly payment of interest and/or principal thereon
is scheduled to be first due.

The term “Environmental Site Assessment” shall mean a Phase I environmental
report meeting the requirements of the American Society for Testing and
Materials, and, if in accordance with customary industry standards a reasonable
lender would require it, a Phase II environmental report, each prepared by a
licensed third party professional experienced in environmental matters.

The term “Excess Cash Flow” shall mean the cash flow from the Underlying
Mortgaged Property securing an ARD Loan after payments of interest (at the
Mortgage Interest Rate) and principal (based on the amortization schedule), and
(a) required payments for the tax and insurance fund and ground lease escrows
fund, (b) required payments for the monthly debt service escrows, if any,
(c) payments to any other required escrow funds and (d) payment of operating
expenses pursuant to the terms of an annual budget approved by the servicer and
discretionary (lender approved) capital expenditures.



--------------------------------------------------------------------------------

The term “Excess Interest” shall mean any accrued and deferred interest on an
ARD Loan in accordance with the following terms. Commencing on the respective
Anticipated Repayment Date each ARD Loan (pursuant to its existing terms or a
unilateral option, as defined in Treasury Regulations under Article 1001 of the
Code, in the Purchased Assets exercisable during the term of the Purchased
Asset) generally will bear interest at a fixed rate (the “Revised Rate”) per
annum equal to the Mortgage Interest Rate plus a percentage specified in the
related Purchased Asset Documents. Until the principal balance of each such
Purchased Asset has been reduced to zero (pursuant to its existing terms or a
unilateral option, as defined in Treasury Regulations under Article 1001 of the
Code, in the Purchased Assets exercisable during the term of the mortgage loan),
such Purchased Asset will only be required to pay interest at the Mortgage
Interest Rate and the interest accrued at the excess of the related Revised Rate
over the related Mortgage Interest Rate will be deferred (such accrued and
deferred interest and interest thereon, if any, is “Excess Interest”).

The term “Mortgage Interest Rate” shall mean the fixed rate, or the formula
applicable to determine the floating rate, of interest per annum that each
Purchased Asset bears as of the Purchase Date.

The term “Permitted Encumbrances” shall mean:

 

  I. the lien of current real property taxes, water charges, sewer rents and
assessments not yet delinquent or accruing interest or penalties;

 

  II. covenants, conditions and restrictions, rights of way, easements and other
matters of public record acceptable to mortgage lending institutions generally
and referred to in the related mortgagee’s title insurance policy;

 

  III. other matters to which like properties are commonly subject and which are
acceptable to mortgage lending institutions generally, and

 

  IV. the rights of tenants, as tenants only, whether under ground leases or
space leases at the Underlying Mortgaged Property

that together do not materially and adversely affect the related Mortgagor’s
ability to timely make payments on the related Purchased Asset, which do not
materially interfere with the benefits of the security intended to be provided
by the related Mortgage or the use, for the use currently being made, the
operation as currently being operated, enjoyment, value or marketability of such
Underlying Mortgaged Property, provided, however, that, for the avoidance of
doubt, Permitted Encumbrances shall exclude all pari passu, second, junior and
subordinated mortgages but shall not exclude mortgages that secure Purchased
Assets that are cross-collateralized with other Purchased Assets.

The term “Revised Rate” shall mean, with respect to those Purchased Assets on
the Purchased Asset Schedule indicated as having a revised rate, the increased
interest rate after the Anticipated Repayment Date (in the absence of a default)
for each applicable Purchased Asset, as calculated and as set forth in the
related Purchased Asset.



--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES

REGARDING EACH INDIVIDUAL PURCHASED ASSET

THAT IS A JUNIOR MORTGAGE LOAN

(OTHER THAN A PARTICIPATION INTEREST)

(a) The information set forth in the Purchased Asset Schedule is complete, true
and correct in all material respects.

(b) There exists no material default, breach, violation or event of acceleration
(and no event that, with the passage of time or the giving of notice, or both,
would constitute any of the foregoing) under the documents evidencing or
securing the Purchased Asset, in any such case to the extent the same materially
and adversely affects the value of the Purchased Asset and the related
underlying real property.

(c) Except with respect to the enforceability of any provisions requiring the
payment of default interest, late fees, additional interest, prepayment premiums
or yield maintenance charges, neither the Purchased Asset nor any of the related
Purchased Asset Documents is subject to any right of rescission, set-off,
abatement, diminution, valid counterclaim or defense, including the defense of
usury, nor will the operation of any of the terms of any such Purchased Asset
Documents, or the exercise (in compliance with procedures permitted under
applicable law) of any right thereunder, render any Purchased Asset Documents
subject to any right of rescission, set-off, abatement, diminution, valid
counterclaim or defense, including the defense of usury (subject to
anti-deficiency or one form of action laws and to bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law)), and no such right of rescission, set-off,
abatement, diminution, valid counterclaim or defense has been asserted with
respect thereto.

(d) The Purchased Asset Documents have been duly and properly executed by the
originator of the Purchased Asset, and each is the legal, valid and binding
obligation of the parties thereto, enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws relating to or affecting
the rights of creditors generally and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). The Purchased Asset is not usurious.

(e) The terms of the related Purchased Asset Documents have not been impaired,
waived, altered or modified in any material respect (other than by a written
instrument that is included in the related Purchased Asset File).

(f) The assignment of the Purchased Asset constitutes the legal, valid and
binding assignment of such Purchased Asset from Seller to or for the benefit of
Buyer enforceable in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other laws relating to or affecting the rights of creditors generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).



--------------------------------------------------------------------------------

(g) All representations and warranties in the Purchased Asset Documents and in
the underlying documents for the performing commercial mortgage loan secured by
a first lien on a multifamily or commercial property to which such Purchased
Asset relates are true and correct in all material respects.

(h) The servicing and collection practices used by Seller for the Purchased
Asset have complied with applicable law in all material respects and are
consistent with those employed by prudent servicers of comparable Purchased
Assets.

(i) Seller is not a debtor in any state or federal bankruptcy or insolvency
proceeding.

(j) As of the Purchase Date, there is no payment default, giving effect to any
applicable notice and/or grace period, and there is no other material default
under any of the related Purchased Asset Documents, giving effect to any
applicable notice and/or grace period; no such material default or breach has
been waived by Seller or on its behalf or, by Seller’s predecessors in interest
with respect to the Purchased Assets; and no event has occurred that, with the
passing of time or giving of notice would constitute a material default or
breach; provided, however, that the representations and warranties set forth in
this sentence do not cover any default, breach, violation or event of
acceleration that specifically pertains to or arises out of any subject matter
otherwise covered by any other representation or warranty made by Seller in this
Exhibit VI. No Purchased Asset has been accelerated and no foreclosure or power
of sale proceeding has been initiated in respect of the related Mortgage. Seller
has not waived any material claims against the related Mortgagor under any
non-recourse exceptions contained in the Mortgage Note.

(k) No Purchased Asset has been satisfied, canceled, subordinated (except to the
senior mortgage loan from which the Purchased Asset is derived), released or
rescinded, in whole or in part, and the related Mortgagor has not been released,
in whole or in part, from its obligations under any related Purchased Asset
Document.



--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES

REGARDING EACH INDIVIDUAL PURCHASED ASSET THAT IS A

PARTICIPATION INTEREST

(a) The representations and warranties set forth in this Exhibit VI regarding
the Senior Mortgage Loan or Junior Mortgage Loan from which the Purchased Asset
is derived shall be deemed incorporated herein in respect of such senior
mortgage loan, provided, however, that, in the event that such senior mortgage
loan was not originated by Seller or an Affiliate of Seller, Seller shall be
deemed to be making the representations set forth in this Exhibit VI with
respect to such senior mortgage loan to the best of Seller’s knowledge.

(b) The information set forth in the Purchased Asset Schedule is complete, true
and correct in all material respects.

(c) There exists no material default, breach, violation or event of acceleration
(and no event that, with the passage of time or the giving of notice, or both,
would constitute any of the foregoing) under the documents evidencing or
securing the Purchased Asset, in any such case to the extent the same materially
and adversely affects the value of the Purchased Asset and the related
underlying real property.

(d) Except with respect to the enforceability of any provisions requiring the
payment of default interest, late fees, additional interest, prepayment premiums
or yield maintenance charges, neither the Purchased Asset nor any of the related
Purchased Asset Documents is subject to any right of rescission, set-off,
abatement, diminution, valid counterclaim or defense, including the defense of
usury, nor will the operation of any of the terms of any such Purchased Asset
Documents, or the exercise (in compliance with procedures permitted under
applicable law) of any right thereunder, render any Purchased Asset Documents
subject to any right of rescission, set-off, abatement, diminution, valid
counterclaim or defense, including the defense of usury (subject to
anti-deficiency or one form of action laws and to bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law)), and no such right of rescission, set-off,
abatement, diminution, valid counterclaim or defense has been asserted with
respect thereto.

(e) The Purchased Asset Documents have been duly and properly executed by the
originator of the Purchased Asset, and each is the legal, valid and binding
obligation of the parties thereto, enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws relating to or affecting
the rights of creditors generally and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). The Purchased Asset is not usurious.

(f) The terms of the related Purchased Asset Documents have not been impaired,
waived, altered or modified in any material respect (other than by a written
instrument that is included in the related Purchased Asset File).



--------------------------------------------------------------------------------

(g) The assignment of the Purchased Asset constitutes the legal, valid and
binding assignment of such Purchased Asset from Seller to or for the benefit of
Buyer enforceable in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other laws relating to or affecting the rights of creditors generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

(h) All representations and warranties in the Purchased Asset Documents and in
the underlying documents for the performing commercial mortgage loan secured by
a first lien on a multifamily or commercial property to which such Purchased
Asset relates are true and correct in all material respects.

(i) The servicing and collection practices used by Seller for the Purchased
Asset have complied with applicable law in all material respects and are
consistent with those employed by prudent servicers of comparable Purchased
Assets.

(j) Seller is not a debtor in any state or federal bankruptcy or insolvency
proceeding.

(k) As of the Purchase Date, there is no payment default, giving effect to any
applicable notice and/or grace period, and there is no other material default
under any of the related Purchased Asset Documents, giving effect to any
applicable notice and/or grace period; no such material default or breach has
been waived by Seller or on its behalf or by Seller’s predecessors in interest
with respect to the Purchased Assets; and no event has occurred that, with the
passing of time or giving of notice would constitute a material default or
breach; provided, however, that the representations and warranties set forth in
this sentence do not cover any default, breach, violation or event of
acceleration that specifically pertains to or arises out of any subject matter
otherwise covered by any other representation or warranty made by Seller in this
Exhibit VI. No Purchased Asset has been accelerated and no foreclosure or power
of sale proceeding has been initiated in respect of the related Mortgage. Seller
has not waived any material claims against the related Mortgagor under any
non-recourse exceptions contained in the Mortgage Note.

(l) No Purchased Asset has been satisfied, canceled, subordinated (except to the
senior mortgage loan from which the Purchased Asset is derived), released or
rescinded, in whole or in part, and the related Mortgagor has not been released,
in whole or in part, from its obligations under any related Purchased Asset
Document.



--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES

REGARDING PURCHASED ASSETS CONSISTING

OF MEZZANINE LOANS

(a) The Mezzanine Loan is a performing mezzanine loan secured by a pledge of all
of the Capital Stock of a Mortgagor that owns income producing commercial real
estate.

(b) As of the Purchase Date, such Mezzanine Loan complies in all material
respects with, or is exempt from, all requirements of federal, state or local
law relating to such Mezzanine Loan.

(c) Immediately prior to the sale, transfer and assignment to Buyer thereof,
Seller had good and marketable title to, and was the sole owner and holder of,
such Mezzanine Loan, and Seller is transferring such Mezzanine Loan free and
clear of any and all liens, pledges, encumbrances, charges, security interests
or any other ownership interests of any nature encumbering such Mezzanine Loan.
Upon consummation of the purchase contemplated to occur in respect of such
Mezzanine Loan on the Purchase Date therefor, Seller will have validly and
effectively conveyed to Buyer all legal and beneficial interest in and to such
Mezzanine Loan free and clear of any pledge, lien, encumbrance or security
interest.

(d) No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such Mezzanine Loan nor were any fraudulent acts
committed by any Person in connection with the origination of such Mezzanine
Loan.

(e) All information contained in the related Due Diligence Package (or as
otherwise provided to Buyer) in respect of such Mezzanine Loan is accurate and
complete in all material respects.

(f) Except as included in the Due Diligence Package, Seller is not a party to
any document, instrument or agreement, and there is no document, that by its
terms modifies or affects the rights and obligations of any holder of such
Mezzanine Loan and Seller has not consented to any material change or waiver to
any term or provision of any such document, instrument or agreement and no such
change or waiver exists.

(g) Such Mezzanine Loan is presently outstanding, the proceeds thereof have been
fully and properly disbursed and, except for amounts held in escrow by Seller,
there is no requirement for any future advances thereunder.

(h) Seller has full right, power and authority to sell and assign such Mezzanine
Loan and such Mezzanine Loan or any related Mezzanine Note has not been
cancelled, satisfied or rescinded in whole or part nor has any instrument been
executed that would effect a cancellation, satisfaction or rescission thereof.



--------------------------------------------------------------------------------

(i) Other than consents and approvals obtained as of the related Purchase Date
or those already granted in the documentation governing such Mezzanine Loan (the
“Mezzanine Loan Documents”), no consent or approval by any Person is required in
connection with Seller’s sale and/or Buyer’s acquisition of such Mezzanine Loan,
for Buyer’s exercise of any rights or remedies in respect of such Mezzanine Loan
or for Buyer’s sale, pledge or other disposition of such Mezzanine Loan. No
third party holds any “right of first refusal”, “right of first negotiation”,
“right of first offer”, purchase option, or other similar rights of any kind,
and no other impediment exists to any such transfer or exercise of rights or
remedies.

(j) The Mezzanine Collateral is secured by a pledge of equity ownership
interests in the related borrower under the Underlying Mortgage Loan or a direct
or indirect owner of the related borrower and the security interest created
thereby has been fully perfected in favor of Seller as lender under the
Mezzanine Loan.

(k) The Underlying Property Owner has been duly organized and is validly
existing and in good standing under the laws of its jurisdiction of
organization, with requisite power and authority to own its assets and to
transact the business in which it is now engaged, the sole purpose of the
Underlying Property Owner under its organizational documents is to own, finance,
sell or otherwise manage the Properties and to engage in any and all activities
related or incidental thereto, and the Mortgaged Properties constitute the sole
assets of the Underlying Property Owner.

(l) The Underlying Property Owner has good and marketable title to the
Underlying Mortgaged Property, no claims under the title policies insuring the
Underlying Property Owner’s title to the Properties have been made, and the
Underlying Property Owner has not received any written notice regarding any
material violation of any easement, restrictive covenant or similar instrument
affecting the Underlying Mortgaged Property.

(m) The representations and warranties made by the borrower (the “Mezzanine
Borrower”) in the Mezzanine Loan Documents were true and correct in all material
respects as of the date such representations and warranties were stated to be
true therein, and there has been no adverse change with respect to the Mezzanine
Loan, the Mezzanine Borrower, the Underlying Mortgaged Property or the
Underlying Property Owner that would render any such representation or warranty
not true or correct in any material respect as of the Purchase Date.

(n) The Mezzanine Loan Documents provide for the acceleration of the payment of
the unpaid principal balance of the Mezzanine Loan if (i) the related borrower
voluntarily transfers or encumbers all or any portion of any related Mezzanine
Collateral, or (ii) any direct or indirect interest in the related borrower is
voluntarily transferred or assigned, other than, in each case, as permitted
under the terms and conditions of the related loan documents.

(o) Pursuant to the terms of the Mezzanine Loan Documents: (a) no material terms
of any related Mortgage may be waived, canceled, subordinated or modified in any
material respect and no material portion of such Mortgage or the Underlying
Mortgaged Property may be released without the consent of the holder of the
Mezzanine Loan; (b) no material action may be taken by the Underlying Property
Owner with respect to the Underlying Mortgaged Property without the consent of
the holder of the Mezzanine Loan; (c) the holder of the Mezzanine Loan is
entitled to approve the budget of the Underlying Property Owner as it relates to
the Underlying Mortgaged Property; and (d) the holder of the Mezzanine Loan’s
consent is required prior to the Underlying Property Owner incurring any
additional indebtedness.



--------------------------------------------------------------------------------

(p) There is no (i) monetary default, breach or violation with respect to such
Mezzanine Loan, the Underlying Mortgage Loan or any other obligation of the
owner of the Underlying Mortgaged Property (the “Underlying Property Owner”),
(ii) material non-monetary default, breach or violation with respect to such
Mezzanine Loan, the Underlying Mortgage Loan or any other obligation of the
Underlying Property Owner or (iii) event which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event of acceleration.

(q) No default or event of default has occurred under any agreement pertaining
to any lien or other interest that ranks pari passu with or senior to the
interests of the holder of such Mezzanine Loan or with respect to any Underlying
Mortgage Loan or other indebtedness in respect of the related Underlying
Mortgaged Property and there is no provision in any agreement related to any
such lien, interest or loan which would provide for any increase in the
principal amount of any such lien, other interest or loan.

(r) Seller’s security interest in the Mezzanine Loan is covered by a UCC-9
insurance policy (the “UCC-9 Policy”) in the maximum principal amount of the
Mezzanine Loan insuring that the related pledge is a valid first priority lien
on the collateral pledged in respect of such Mezzanine Loan (the “Mezzanine
Collateral”), subject only to the exceptions stated therein (or a pro forma
title policy or marked up title insurance commitment on which the required
premium has been paid exists which evidences that such UCC-9 Policy will be
issued), such UCC-9 Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, no material claims have been made
thereunder and no claims have been paid thereunder, Seller has not done, by act
or omission, anything that would materially impair the coverage under the UCC-9
Policy and as of the Purchase Date, the UCC-9 Policy (or, if it has yet to be
issued, the coverage to be provided thereby) will inure to the benefit of Buyer
without the consent of or notice to the insurer.

(s) The Mezzanine Loan, and each party involved in the origination of the
Mezzanine Loan, complied as of the date of origination with, or was exempt from,
applicable state or federal laws, regulations and other requirements pertaining
to usury.

(t) Seller has delivered to Buyer or its designee the original promissory note
made in respect of such Mezzanine Loan, together with an original assignment
thereof executed by Seller in blank.

(u) Seller has not received any written notice that the Mezzanine Loan may be
subject to reduction or disallowance for any reason, including without
limitation, any setoff, right of recoupment, defense, counterclaim or impairment
of any kind.

(v) Seller has no obligation to make loans to, make guarantees on behalf of, or
otherwise extend credit to, or make any of the foregoing for the benefit of, the
Mezzanine Borrower or any other person under or in connection with the Mezzanine
Loan.



--------------------------------------------------------------------------------

(w) The servicing and collection practices used by the servicer of the Mezzanine
Loan, and the origination practices of the related originator, have been in all
respects legal, proper and prudent and have met customary industry standards by
prudent institutional commercial mezzanine lenders and mezzanine loan servicers
except to the extent that, in connection with its origination, such standards
were modified as reflected in the documentation delivered to Buyer.

(x) If applicable, the ground lessor consented to and acknowledged that (i) the
Mezzanine Loan is permitted / approved, (ii) any foreclosure of the Mezzanine
Loan and related change in ownership of the ground lessee will not require the
consent of the ground lessor or constitute a default under the ground lease,
(iii) copies of default notices would be sent to Mezzanine Lender and (iv) it
would accept cure from Mezzanine Lender on behalf of the ground lessee.

(y) To the extent Buyer was granted a security interest with respect to the
Mezzanine Loan, such interest (i) was given for due consideration, (ii) has
attached, (iii) is perfected, (iv) is a first priority Lien, and (v) has been
appropriately assigned to Buyer by the Underlying Property Owner.

(z) No consent, approval, authorization or order of, or registration or filing
with, or notice to, any court or governmental agency or body having jurisdiction
or regulatory authority is required for any transfer or assignment by the holder
of such Mezzanine Loan.

(aa) Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such Mezzanine
Loan is or may become obligated.

(bb) Seller has not advanced funds, or knowingly received any advance of funds
from a party other than the borrower relating to such Mezzanine Loan, directly
or indirectly, for the payment of any amount required by such Mezzanine Loan.

(cc) All real estate taxes and governmental assessments, or installments
thereof, which would be a lien on any related Underlying Mortgaged Property and
that prior to the Purchase Date for the related Purchased Asset have become
delinquent in respect of such Underlying Mortgaged Property have been paid, or
an escrow of funds in an amount sufficient to cover such payments has been
established. For purposes of this representation and warranty, real estate taxes
and governmental assessments and installments thereof shall not be considered
delinquent until the earlier of (a) the date on which interest and/or penalties
would first be payable thereon and (b) the date on which enforcement action is
entitled to be taken by the related taxing authority.

(dd) As of the Purchase Date for the related Purchased Asset, each related
Underlying Mortgaged Property was free and clear of any material damage (other
than deferred maintenance for which escrows were established at origination)
that would affect materially and adversely the value of such Underlying
Mortgaged Property as security for the related Underlying Mortgage Loan and
there was no proceeding pending or, based solely upon the delivery of written
notice thereof from the appropriate condemning authority, threatened for the
total or partial condemnation of such Underlying Mortgaged Property.



--------------------------------------------------------------------------------

(ee) The fire and casualty insurance policy covering the Underlying Mortgaged
Property (i) affords (and will afford) sufficient insurance against fire and
other risks as are usually insured against in the broad form of extended
coverage insurance from time-to-time available, as well as insurance against
flood hazards if the Underlying Mortgaged Property is located in an area
identified by FEMA as having special flood hazards, (ii) is a standard policy of
insurance for the locale where the Underlying Mortgaged Property is located, is
in full force and effect, and the amount of the insurance is in the amount of
the full insurable value of the Underlying Mortgaged Property on a replacement
cost basis or the unpaid balance of the related Mortgage Loan, whichever is
less, (iii) names (and will name) the present owner of the Underlying Mortgaged
Property as the insured, and (iv) contains a standard mortgagee loss payable
clause in favor of Seller.

(ff) As of the Purchase Date of the Mezzanine Loan, all insurance coverage
required under the Mezzanine Loan Documents and/or any mortgage loan related to
the Underlying Mortgaged Property, which insurance covered such risks as were
customarily acceptable to prudent commercial and multifamily mortgage lending
institutions lending on the security of property comparable to the related
Underlying Mortgaged Property in the jurisdiction in which such Underlying
Mortgaged Property is located, and with respect to a fire and extended perils
insurance policy, is in an amount (subject to a customary deductible) at least
equal to the lesser of (i) the replacement cost of improvements located on such
Underlying Mortgaged Property, or (ii) the outstanding principal balance of the
Underlying Mortgage Loan, and in any event, the amount necessary to prevent
operation of any co-insurance provisions; and, except if such Underlying
Mortgaged Property is operated as a mobile home park, is also covered by
business interruption or rental loss insurance, in an amount at least equal to
12 months of operations of the related Underlying Mortgaged Property, all of
which was in full force and effect with respect to each related Underlying
Mortgaged Property; and, as of the Purchase Date for the related Purchased
Asset, all insurance coverage required under the Mezzanine Loan Documents and/or
any Underlying Mortgage Loan related to the Underlying Mortgaged Property, which
insurance covers such risks and is in such amounts as are customarily acceptable
to prudent commercial and multifamily mortgage lending institutions lending on
the security of property comparable to the related Underlying Mortgaged Property
in the jurisdiction in which such Underlying Mortgaged Property is located, is
in full force and effect with respect to each related Underlying Mortgaged
Property; all premiums due and payable through the Purchase Date for the related
Purchased Asset have been paid; and no notice of termination or cancellation
with respect to any such insurance policy has been received by Seller; and
except for certain amounts not greater than amounts which would be considered
prudent by an institutional commercial and/or multifamily mortgage lender with
respect to a similar mortgage loan and which are set forth in the Mezzanine Loan
Documents and/or any Underlying Mortgage Loan related to the Underlying
Mortgaged Property, any insurance proceeds in respect of a casualty loss, will
be applied either (i) to the repair or restoration of all or part of the related
Underlying Mortgaged Property or (ii) the reduction of the outstanding principal
balance of the Underlying Mortgage Loan, subject in either case to requirements
with respect to leases at the related Underlying Mortgaged Property and to other
exceptions customarily provided for by prudent institutional lenders for similar
loans. The Underlying Mortgaged Property is also covered by comprehensive
general liability



--------------------------------------------------------------------------------

insurance against claims for personal and bodily injury, death or property
damage occurring on, in or about the related Underlying Mortgaged Property, in
an amount customarily required by prudent institutional lenders. An
architectural or engineering consultant has performed an analysis of the
Underlying Mortgaged Properties located in seismic zone 3 or 4 in order to
evaluate the structural and seismic condition of such property, for the sole
purpose of assessing the probable maximum loss (“PML”) for the Underlying
Mortgaged Property in the event of an earthquake. In such instance, the PML was
based on a 475 year lookback with a 10% probability of exceedance in a 50 year
period. If the resulting report concluded that the PML would exceed 20% of the
amount of the replacement costs of the improvements, earthquake insurance on
such Underlying Mortgaged Property was obtained by an insurer rated at least
A-:V by A.M. Best Company or “BBB-” (or the equivalent) from S&P and Fitch or
“Baa3” (or the equivalent) from Moody’s. If the Underlying Mortgaged Property is
located in Florida or within 25 miles of the coast of Texas, Louisiana,
Mississippi, Alabama, Georgia, North Carolina or South Carolina such Underlying
Mortgaged Property is insured by windstorm insurance in an amount at least equal
to the lesser of (i) the outstanding principal balance of such Underlying
Mortgage Loan and (ii) 100% of the full insurable value, or 100% of the
replacement cost, of the improvements located on the related Underlying
Mortgaged Property.

(gg) The insurance policies contain a standard Mortgagee clause naming the
Mortgagee, its successors and assigns as loss payee, in the case of a property
insurance policy, and additional insured in the case of a liability insurance
policy and provide that they are not terminable without 30 days prior written
notice to the Mortgagee (or, with respect to non-payment, 10 days prior written
notice to the Mortgagee) or such lesser period as prescribed by applicable law.
Each Mortgage requires that the Mortgagor maintain insurance as described above
or permits the Mortgagee to require insurance as described above, and permits
the Mortgagee to purchase such insurance at the Mortgagor’s expense if Mortgagor
fails to do so.

(hh) There is no material and adverse environmental condition or circumstance
affecting the Underlying Mortgaged Property; there is no material violation of
any applicable Environmental Law with respect to the Underlying Mortgaged
Property; neither Seller nor the Underlying Property Owner has taken any actions
which would cause the Underlying Mortgaged Property not to be in compliance with
all applicable Environmental Laws; the underlying mortgage loan documents
require the borrower to comply with all Environmental Laws; and each Mortgagor
has agreed to indemnify the Mortgagee for any losses resulting from any
material, adverse environmental condition or failure of the Mortgagor to abide
by such Environmental Laws or has provided environmental insurance.

(ii) No borrower under the Mezzanine Loan nor any Mortgagor under any Underlying
Mortgage Loan is a debtor in any state or federal bankruptcy or insolvency
proceeding.

(jj) Each related Underlying Mortgaged Property was inspected by or on behalf of
the related originator or an affiliate during the 12 month period prior to the
related origination date.

(kk) There are no material violations of any applicable zoning ordinances,
building codes and land laws applicable to the Underlying Mortgaged Property or
the use and occupancy thereof which (i) are not insured by an ALTA lender’s
title insurance policy (or a binding commitment therefor), or its equivalent as
adopted in the applicable jurisdiction, or a law and



--------------------------------------------------------------------------------

ordinance insurance policy or (ii) would have a material adverse effect on the
value, operation or net operating income of the Underlying Mortgaged Property.
The Purchased Asset Documents and the underlying mortgage loan documents require
the Underlying Mortgaged Property to comply with all applicable laws and
ordinances.

(ll) None of the material improvements which were included for the purposes of
determining the appraised value of any related Underlying Mortgaged Property at
the time of the origination of the Mezzanine Loan or any related Underlying
Mortgage Loan lies outside of the boundaries and building restriction lines of
such property (except Underlying Mortgaged Properties which are legal
non-conforming uses), to an extent which would have a material adverse effect on
the value of the Underlying Mortgaged Property or the related Mortgagor’s use
and operation of such Underlying Mortgaged Property (unless affirmatively
covered by title insurance) and no improvements on adjoining properties
encroached upon such Underlying Mortgaged Property to any material and adverse
extent (unless affirmatively covered by title insurance).

(mm) As of the Purchase Date for the related Purchased Asset, there was no
pending action, suit or proceeding, or governmental investigation of which
Seller, the Mezzanine Borrower or the Underlying Property Owner has received
notice, against the Mortgagor or the related Underlying Mortgaged Property the
adverse outcome of which could reasonably be expected to materially and
adversely affect the Mezzanine Loan or the Underlying Mortgage Loan.

(nn) The improvements located on the Underlying Mortgaged Property are either
not located in a federally designated special flood hazard area or, if so
located, the Mortgagor is required to maintain or the Mortgagee maintains, flood
insurance with respect to such improvements and such policy is in full force and
effect in an amount no less than the lesser of (i) the original principal
balance of the Underlying Mortgage Loan, (ii) the value of such improvements on
the related Underlying Mortgaged Property located in such flood hazard area or
(iii) the maximum allowed under the related federal flood insurance program.

(oo) Except for Mortgagors under Underlying Mortgage Loans the Underlying
Mortgaged Property with respect to which includes a Ground Lease, the related
Mortgagor (or its affiliate) has title in the fee simple interest in each
related Underlying Mortgaged Property.

(pp) The related Underlying Mortgaged Property is not encumbered, and none of
the Purchased Asset Documents or any underlying mortgage loan documents permits
the related Underlying Mortgaged Property to be encumbered subsequent to the
Purchase Date of the related Purchased Asset without the prior written consent
of the holder thereof, by any lien securing the payment of money junior to or of
equal priority with, or superior to, the lien of the related Mortgage (other
than title exceptions, taxes, assessments and contested mechanics and
materialmen’s liens that become payable after such Purchase Date).

(qq) Each related Underlying Mortgaged Property constitutes one or more complete
separate tax lots (or the related Mortgagor has covenanted to obtain separate
tax lots and a Person has indemnified the Mortgagee for any loss suffered in
connection therewith or an escrow of funds in an amount sufficient to pay taxes
resulting from a breach thereof has been established) or is subject to an
endorsement under the related title insurance policy.



--------------------------------------------------------------------------------

(rr) An appraisal of the related Underlying Mortgaged Property was conducted in
connection with the origination of the Underlying Mortgage Loan; and such
appraisal satisfied either (A) the requirements of the “Uniform Standards of
Professional Appraisal Practice” as adopted by the Appraisal Standards Board of
the Appraisal Foundation, or (B) the guidelines in Title XI of the Financial
Institutions Reform, Recovery and Enforcement Act or 1989, in either case as in
effect on the date such Underlying Mortgage Loan was originated.

(ss) The related Underlying Mortgaged Property is served by public utilities,
water and sewer (or septic facilities) and otherwise appropriate for the use in
which the Underlying Mortgaged Property is currently being utilized.

(tt) With respect to each related Underlying Mortgaged Property consisting of a
Ground Lease, Seller represents and warrants the following with respect to the
related Ground Lease:

I. Such Ground Lease or a memorandum thereof has been or will be duly recorded
no later than 30 days after the Purchase Date of the related Purchased Asset and
such Ground Lease permits the interest of the lessee thereunder to be encumbered
by the related Mortgage or, if consent of the lessor thereunder is required, it
has been obtained prior to the Purchase Date.

II. Upon the foreclosure of the Underlying Mortgage Loan (or acceptance of a
deed in lieu thereof), the Mortgagor’s interest in such Ground Lease is
assignable to the Mortgagee under the leasehold estate and its assigns without
the consent of the lessor thereunder (or, if any such consent is required, it
has been obtained prior to the Purchase Date).

III. Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the Mortgagee and any such action without
such consent is not binding on the Mortgagee, its successors or assigns, except
termination or cancellation if (i) an event of default occurs under the Ground
Lease, (ii) notice thereof is provided to the Mortgagee and (iii) such default
is curable by the Mortgagee as provided in the Ground Lease but remains uncured
beyond the applicable cure period.

IV. Such Ground Lease is in full force and effect, there is no material default
under such Ground Lease, and there is no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default under such Ground Lease.

V. The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give notice of any default by the lessee to the
Mortgagee. The Ground Lease or ancillary agreement further provides that no
notice given is effective against the Mortgagee unless a copy has been given to
the Mortgagee in a manner described in the Ground Lease or ancillary agreement.

VI. The Ground Lease (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, subject, however, to only the Title
Exceptions or (ii) is subject to a subordination, non-disturbance and attornment
agreement to which the Mortgagee on the lessor’s fee interest in the Underlying
Mortgaged Property is subject.



--------------------------------------------------------------------------------

VII. A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.

VIII. Such Ground Lease has an original term (together with any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the Mortgagee if the Mortgagee acquires the lessee’s rights
under the Ground Lease) that extends not less than 20 years beyond the stated
maturity date.

IX. Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than in
respect of a total or substantially total loss or taking) will be applied either
to the repair or restoration of all or part of the related Underlying Mortgaged
Property, with the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment or defeasance of the outstanding principal balance of the Underlying
Mortgage Loan, together with any accrued interest (except in cases where a
different allocation would not be viewed as commercially unreasonable by any
commercial mortgage lender, taking into account the relative duration of the
Ground Lease and the related Mortgage and the ratio of the market value of the
related Underlying Mortgaged Property to the outstanding principal balance of
such Underlying Mortgage Loan).

X. The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial lender.

XI. The ground lessor under such Ground Lease is required to enter into a new
lease upon termination of the Ground Lease for any reason, including the
rejection of the Ground Lease in bankruptcy.

(uu) The Purchased Asset is secured by a Credit Tenant Lease, which Credit
Tenant Lease has the following properties:

 

  I. The base rental payments due under the related Credit Tenant Lease,
together with any escrow payments held by Seller or its designee, are equal to
or greater than the payments due with respect to the related Mortgage Loan and
are payable without notice or demand.

 

  II. Unless otherwise explicitly disclosed in the Underwriting Package, the
Mortgagor does not have any monetary obligations under the related Credit Tenant
Lease (other than indemnifying the related Tenant for the related landlord’s
gross negligence or intentional misconduct and maintaining in good condition and
repairing the roof, structural and exterior portions of the related leased
property, for which a reserve to cover any reasonably anticipated expenses has
been established), and every other material monetary obligation associated with
managing, owning, developing and operating the leased property, including, but
not limited to, costs associated with utilities, taxes, insurance, maintenance
and repairs is an obligation of the related Tenant.



--------------------------------------------------------------------------------

  III. Unless otherwise explicitly disclosed in the Underwriting Package, the
Mortgagor does not have any nonmonetary obligations, the performance of which
would involve a material expenditure of funds or the non-performance of which
would entitle the tenant to terminate the related Credit Tenant Lease under the
related Credit Tenant Lease, except for the delivery of possession of the leased
property and the landlord’s obligation not to lease or otherwise permit the
operation of properties in competition with the leased property by any other
parties or entities under the control of the landlord and except for certain
rights arising as a result of environmental contamination which existed as of
the rent commencement date and any environmental contamination caused by third
parties unrelated to Tenant after the rent commencement date.

 

  IV. Unless otherwise explicitly disclosed in the Underwriting Package, the
related Tenant cannot terminate such Credit Tenant Lease for any reason prior to
the payment in full of: (a) the principal balance of the related Mortgage Loan;
(b) all accrued and unpaid interest on such Mortgage Loan; and (c) any other
sums due and payable under such Mortgage Loan, as of the termination date, which
date is a rent payment date, except for a material default by the related
Mortgagor under the Credit Tenant Lease or due to a casualty or condemnation
event.

 

  V. In the event the related Tenant assigns or sublets the related leased
property, such Tenant (and if applicable, the related guarantor) remains
primarily obligated under the related Credit Tenant Lease.

 

  VI. In connection with Credit Lease Loans with respect to which a Guaranty
exists, the related guarantor guarantees the payment due (and not merely
collection) under the related Credit Tenant Lease and such Guaranty, on its
face, contains no conditions to such payment.

 

  VII. No Tenant under a Credit Lease Loan and related documentation may
exercise any termination right or offset or set-off right (other than abatement
related to the existence of hazardous materials that materially interfere with
the Tenant’s use and occupancy) which shall be binding upon the related
Mortgagee without providing prior written notice of same to such Mortgagee.

 

  VIII. Each Tenant under each Credit Lease Loan and related documentation is
required to make all rental payments due under the applicable Credit Lease to
the holder of the Mortgage Loan (or an account controlled by such holder).

 

  IX. The related Mortgage Loan documents provide that the Credit Tenant Lease
cannot be modified without the consent of the holder of the Mortgage Loan and
none of the terms of the Credit Tenant Lease has been impaired, waived, altered
or modified in any respect since the origination of the Mortgage Loan.



--------------------------------------------------------------------------------

  X. The leased property related to each Credit Lease Loan is not subject to any
other lease other than the related Credit Lease or any ground lease pursuant to
which the related Mortgagor has acquired its interest in the respective leased
property.

 

  XI. In reliance on a Tenant estoppel certificate and representations made by
the Tenant under the Credit Lease or representations made by the related
Mortgagor under the Mortgage Loan documents, as of the date of origination of
each Credit Lease Loan (1) each Credit Lease was in full force and effect, and
no default by the related Mortgagor or any Tenant had occurred under the Credit
Lease, nor was there any existing condition which, but for the passage of time
or the giving of notice, or both, would result in a default under the terms of
the Credit Lease, and (2) each Credit Lease has a term ending on or after the
maturity date (or anticipated repayment date) of the related Credit Tenant
Lease.



--------------------------------------------------------------------------------

EXHIBIT VII

ASSET INFORMATION

Property No.:

Property ID:

% of Pooled Trust Asset Balance:

Loan or Property:

# of Properties:

Loan/Property Name:

Street Address:

City:

State:

Zip Code:

Property Type:

Property Sub-Type:

Year Built:

Year Renovated:

Units:

Unit Type:

Occupancy:

Occupancy Date:

Total Debt Original Balance:

Whole Loan Original Balance:

Trust Asset Original Balance:

B-Note Original Balance:

Mezzanine Debt Original Balance:

Total Debt Cut-off Balance:

Trust Asset Cut-off Balance:

B-Note Cut-off Balance:

Mezzanine Debt Cut-off Balance:

Total Debt Initial Maturity Balance:

Whole Loan Initial Maturity Balance:

Trust Asset Initial Maturity Balance:

B-Note Initial Maturity Balance:

Mezzanine Debt Initial Maturity Balance:

Total Debt Final Maturity Balance:

Whole Loan Final Maturity Balance:

Trust Asset Final Maturity Balance:

B-Note Final Maturity Balance:

Mezzanine Debt Final Maturity Balance:

Trust Asset Loan Per Unit:

Whole Loan Per Unit:

Total Debt Loan Per Unit:



--------------------------------------------------------------------------------

ASSET INFORMATION (continued)

Amortization Type (During Initial Term and Extended Term):

Accrual Basis:

Original Term (Excluding Extensions):

Original Amortization Term (Excluding Extensions):

Original Term (Including Extension Options):

IO Period:

Seasoning:

Remaining Term to Maturity:

Remaining Amortization Term:

Remaining Term (Including Extensions):

Remaining Amortization Term (Including Extensions):

Note Date:

First Payment Date:

Initial Maturity Date:

Extension Options (Yes/No):

Extension Options Description:

Fully Extended Maturity Date:

First Extension Fee:

Second Extension Fee:

Third Extension Fee:

Extension Test Description:

Extension Spread Increase (Yes/No):

Extension Spread Increase Description:

Exit Fees:

Payment Day of Month:

Payment Date Business Day Convention:

Payment Grace Period Event of Default:

Payment Grace Period Event of Late Fee:

Balloon Grace Period Event of Default:

Balloon Grace Period Event of Late Fee:

Interest Accrual Period Start:

Interest Accrual Period End:

Interest Rate Adjustment Frequency:

LIBOR Rounding Methodology:

LIBOR Lookback Days:

LIBOR Floor:

LIBOR Cap:

LIBOR Cap After Extension:

LIBOR Cap Expiration Date:

LIBOR Cap Provider:

LIBOR Cap Provider Rating:

Total Debt Margin:

Whole Loan Margin:

Trust Asset Margin:

B-Note Margin:



--------------------------------------------------------------------------------

ASSET INFORMATION (continued)

Mezzanine Margin:

Total Debt Interest Rate:

Whole Loan Interest Rate:

Trust Asset Interest Rate:

Total Debt Interest Rate (At LIBOR Cap):

Whole Loan Interest Rate (At LIBOR Cap):

Trust Asset Interest Rate (At LIBOR Cap):

Original Lockout Payment:

Remaining Lockout Payment:

Lockout End Date:

Spread Maintenance:

Open Payments:

Prepayment String:

Partially Prepayable Without Penalty:

Partially Prepayable Without Penalty Description:

Partial Collateral Release (Y/N):

Partial Collateral Release Description:

Substitution Allowed (Y/N):

Substitution Provision Description:

LockBox (Y/N):

LockBox Type:

Terms/Description of Springing Lockbox (if applicable):

Initial Tax Escrow:

Monthly Tax Escrow:

Monthly Tax Escrow Cap:

Terms/Description of Springing Tax Escrow (if applicable):

Initial Insurance Escrow:

Monthly Insurance Escrow:

Terms/Description of Springing Insurance Escrow (If applicable):

Replacement Reserves Initial Deposit Amount:

Replacement Reserves Monthly Deposit Amount:

Replacement Reserves Escrow Cap:

Terms/Description of Springing Replacement Reserves (If applicable):

Upfront Capex Reserve:

Initial TI/LC Amount:

Monthly TI/LC Reserve:

Initial Debt Service Escrow:

Monthly Debt Service Escrow:

Other Escrow Description:

Other Escrow Initial Amount:

Other Escrow Monthly Amount:

Other Escrow Monthly Cap:

Terms/Description of Springing Other Escrow (If applicable):

Appraised Value ($):

Appraisal Type:



--------------------------------------------------------------------------------

ASSET INFORMATION (continued)

Appraisal Cap Rate:

Date of Appraisal (Valuation Date):

Phase I Date:

Phase II Recommended:

Phase II Date:

Engineering Report Date:

Seismic Report Date:

Seismic PML%:

Ownership Interest:

Ground Lease Expiration:

Ground Lease Extension Options:

Annual Ground Lease Payment:

Ground Lease Escalation Terms:

Largest Tenant:

Largest Tenant Unit Size:

Largest Tenant % of Total SF:

Largest Tenant Lease Expiration:

2nd Largest Tenant:

2nd Largest Tenant Unit Size:

2nd Largest Tenant % of Total SF:

2nd Largest Tenant Lease Expiration:

3rd Largest Tenant:

3rd Largest Tenant Unit Size:

3rd Largest Tenant % of Total SF:

3rd Largest Tenant Lease Expiration:

4th Largest Tenant:

4th Largest Tenant Unit Size:

4th Largest Tenant % of Total SF:

4th Largest Tenant Lease Expiration:

5th Largest Tenant:

5th Largest Tenant Unit Size:

5th Largest Tenant % of Total SF:

5th Largest Tenant Lease Expiration:

2010 Occupancy %:

2010 ADR:

2010 RevPAR:

2011 Occupancy %:

2011 ADR:

2011 RevPAR:

2012 Occupancy %:

2012 ADR:

2012 RevPAR:

Most Recent Occupancy % (Hotel Only):

Most Recent ADR:

Most Recent RevPAR:



--------------------------------------------------------------------------------

ASSET INFORMATION (continued)

UW Occupancy %:

UW ADR:

UW RevPAR:

2010 Revenues:

2010 Total Expenses:

2010 NOI:

2011 Revenues:

2011 Total Expenses:

2011 NOI:

2012 Revenues:

2012 Total Expenses:

2012 NOI:

Most Recent Revenues:

Most Recent Total Expenses:

Most Recent NOI:

As of:

Underwritten Total Revenue ($):

Underwritten Total Expenses ($):

Underwritten NOI ($):

Underwritten Capital Items ($):

Underwritten Net Cash Flow ($):

Underwritten Economic Occupancy:

Annual Total Debt Debt Service:

Monthly Total Debt Debt Service:

Annual Whole Loan Debt Service:

Monthly Whole Loan Debt Service:

Annual Trust Asset Debt Service:

Monthly Trust Asset Debt Service:

Annual Total Debt Debt Service (at LIBOR Cap):

Monthly Total Debt Debt Service (at LIBOR Cap):

Annual Whole Loan Debt Service (at LIBOR Cap):

Monthly Whole Loan Debt Service (at LIBOR Cap):

Annual Trust Asset Debt Service (at LIBOR Cap):

Monthly Trust Asset Debt Service (at LIBOR Cap):

Trust Asset NOI DSCR:

Trust Asset NCF DSCR:

Trust Asset NOI DSCR at LIBOR Cap:

Trust Asset NCF DSCR at LIBOR Cap:

Whole Loan NOI DSCR:

Whole Loan NCF DSCR:

Whole Loan NOI DSCR at LIBOR Cap:

Whole Loan NCF DSCR at LIBOR Cap:

Total Debt NOI DSCR:

Total Debt NCF DSCR:

Total Debt NOI DSCR at LIBOR Cap:



--------------------------------------------------------------------------------

ASSET INFORMATION (continued)

Total Debt NCF DSCR at LIBOR Cap:

Current Trust Asset LTV:

Maturity Trust Asset LTV:

Current Whole Loan LTV:

Maturity Whole Loan LTV:

Current Total Debt LTV:

Maturity Total Debt LTV:

Trust Asset NOI DY:

Trust Asset NCF DY:

Whole Loan NOI DY:

Whole Loan NCF DY:

Total Debt NOI DY:

Total Debt NCF DY:

Master Servicing Fee Rate:

Primary Servicing Fee Rate:

Trustee & Paying Agent Fee:

Senior Trust Advisor Fee:

Cash/Pmt Collection Function:

Subservicer Fee:

Admin. Fee:

Net Trust Asset Margin:

Borrower Name:

Principal / Loan Sponsor:

Loan Purpose



--------------------------------------------------------------------------------

EXHIBIT VIII

ADVANCE PROCEDURES

(a) Submission of Due Diligence Package. No less than fifteen (15) Business Days
prior to the proposed Purchase Date, Seller shall deliver to Buyer a due
diligence package for Buyer’s review and approval, which shall contain the
following items (the “Due Diligence Package”):

 

  1. Delivery of Purchased Asset Documents. With respect to a New Asset that is
a Pre-Existing Asset, each of the Purchased Asset Documents.

 

  2. Transaction-Specific Due Diligence Materials. With respect to any New
Asset, a summary memorandum outlining the proposed transaction, including
potential transaction benefits and all material underwriting risks, all
Underwriting Issues and all other characteristics of the proposed transaction
that a reasonable buyer would consider material, together with the following due
diligence information relating to the New Asset:

A. With respect to each Eligible Asset that is an Eligible Loan,

(i) the Asset Information and, if available, maps and photos;

(ii) a current rent roll and roll over schedule, if applicable;

(iii) a cash flow pro-forma, plus historical information, if available;

(iv) copies of appraisal, environmental, engineering and any other third-party
reports; provided, that, if same are not available to Seller at the time of
Seller’s submission of the Due Diligence Package to Buyer, Seller shall deliver
such items to Buyer promptly upon Seller’s receipt of such items;

(v) a description of the underlying real estate directly or indirectly securing
or supporting such Purchased Asset and the ownership structure of the borrower
and the sponsor (including, without limitation, the board of directors, if
applicable) and, to the extent that real property does not secure such Eligible
Loan, the related collateral securing such Eligible Loan, if any;

(vi) indicative debt service coverage ratios;

(vii) indicative loan-to-value ratios;

(viii) a term sheet outlining the transaction generally;

(ix) a description of the Mortgagor, including experience with other projects
(real estate owned), its ownership structure and financial statements;

(x) a description of Seller’s relationship with the Mortgagor, if any;



--------------------------------------------------------------------------------

(xi) copies of documents evidencing such New Asset, or current drafts thereof,
including, without limitation, underlying debt and security documents,
guaranties, the underlying borrower’s and guarantor’s organizational documents,
warrant agreements, and loan and collateral pledge agreements, as applicable,
provided that, if same are not available to Seller at the time of Seller’s
submission of the Due Diligence Package to Buyer, Seller shall deliver such
items to Buyer promptly upon Seller’s receipt of such items;

(xii) in the case of Participation Interests and Mezzanine Loans, all
information described in this section 2(A) that would otherwise be provided for
the Underlying Mortgage Loan if it were an Eligible Asset, and in addition, all
documentation evidencing such Asset; and

(xiii) any exceptions to the representations and warranties set forth in Exhibit
VI to this Agreement.

 

  3. Environmental and Engineering. A “Phase 1” (and, if requested by Buyer,
“Phase 2”) environmental report, an asbestos survey, if applicable, and an
engineering report, each in form reasonably satisfactory to Buyer, by an
engineer or environmental consultant reasonably approved by Buyer.

 

  4. Credit Memorandum. A credit memorandum, asset summary or other similar
document that details cash flow underwriting, historical operating numbers,
underwriting footnotes, rent roll and lease rollover schedule.

 

  5. Appraisal. Either an appraisal approved by Buyer or a Draft Appraisal, each
by an MAI appraiser, if applicable. If Buyer receives only a Draft Appraisal
prior to entering into a Transaction, Seller shall deliver an appraisal approved
by Buyer by an MAI appraiser on or before ten (10) calendar days after the
Purchase Date. The related appraisal shall (i) be dated less than twelve
(12) months prior to the proposed financing date and (ii) not be ordered by the
related borrower or an Affiliate of the related borrower.

 

  6. Opinions of Counsel. An opinion to Seller and its successors and assigns
from counsel to the underlying obligor on the underlying loan transaction, as
applicable, as to enforceability of the loan documents governing such
transaction and such other matters as Buyer shall require (including, without
limitation, opinions as to due formation, authority, choice of law and
perfection of security interests).

 

  7. Additional Real Estate Matters. To the extent obtained by Seller from the
Mortgagor or the underlying obligor relating to any Eligible Asset at the
origination of the Eligible Asset, such other real estate related certificates
and documentation as may have been requested by Buyer, such as abstracts of all
leases in effect at the real property relating to such Eligible Asset.

 

  8. Other Documents. Any other documents as Buyer or its counsel shall
reasonably deem necessary.



--------------------------------------------------------------------------------

(b) Submission of Legal Documents. With respect to a New Asset that is an
Originated Asset, no less than seven (7) calendar days prior to the proposed
Purchase Date, Seller shall deliver, or cause to be delivered, to counsel for
Buyer the following items, where applicable:

 

  1. Copies of all draft Purchased Asset Documents in substantially final form,
blacklined against the approved form Purchased Asset Documents.

 

  2. Certificates or other evidence of insurance demonstrating insurance
coverage in respect of the underlying real estate directly or indirectly
securing or supporting such Purchased Asset of types, in amounts, with insurers
and otherwise in compliance with the terms, provisions and conditions set forth
in the Purchased Asset Documents. Such certificates or other evidence shall
indicate that Seller (or, as to Subordinate Eligible Assets, the lead lender on
the whole loan in which Seller is a participant or holder of a note or has an
equity interest in the Mortgagor, as applicable), will be named as an additional
insured as its interest may appear and shall contain a loss payee endorsement in
favor of such additional insured with respect to the policies required to be
maintained under the Purchased Asset Documents.

 

  3. All Surveys of the underlying real estate directly or indirectly securing
or supporting such Purchased Asset that are in Seller’s possession.

 

  4. As reasonably requested by Buyer, satisfactory reports of UCC, tax lien,
judgment and litigation searches and title updates conducted by search firms
and/or title companies reasonably acceptable to Buyer with respect to the
Eligible Asset, underlying real estate directly or indirectly securing or
supporting such Eligible Asset, Seller and Mortgagor, such searches to be
conducted in each location Buyer shall reasonably designate.

 

  5. An unconditional commitment to issue a Title Policy in favor of Buyer and
Buyer’s successors and/or assigns with respect to Buyer’s interest in the
related real property and insuring the assignment of the Eligible Asset to
Buyer, with an amount of insurance that shall be not less than the maximum
principal amount of the Eligible Asset (taking into account the proposed
purchase), or an endorsement or confirmatory letter from the title insurance
company that issued the existing title insurance policy, in favor of Buyer and
Buyer’s successors and/or assigns, that amends the existing title insurance
policy by stating that the amount of the insurance is not less than the maximum
principal amount of the Eligible Asset (taking into account the proposed
purchase).

 

  6. Certificates of occupancy and letters certifying that the property is in
compliance with all applicable zoning laws, each issued by the appropriate
Governmental Authority.



--------------------------------------------------------------------------------

(c) Approval of Eligible Asset. Conditioned upon the timely and satisfactory
completion of Seller’s requirements in clauses (a) and (b) above, Buyer shall,
no less than five (5) calendar days prior to the proposed Purchase Date
(1) notify Seller in writing (which may take the form of electronic mail format)
that Buyer has not approved the proposed Eligible Asset as a Purchased Asset or
(2) notify Seller in writing (which may take the form of electronic mail format)
that Buyer has approved the proposed Eligible Asset as a Purchased Asset.
Buyer’s failure to respond to Seller on or prior to five (5) calendar days prior
to the proposed Purchase Date, shall be deemed to be a denial of Seller’s
request that Buyer approve the proposed Eligible Loan, unless Buyer and Seller
has agreed otherwise in writing.

(d) Assignment Documents. No less than two (2) business days prior to the
proposed Purchase Date, Seller shall have executed and delivered to Buyer, in
form and substance reasonably satisfactory to Buyer and its counsel, all
applicable assignment documents assigning to Buyer the proposed Eligible Asset
(and in any Hedging Transactions held by Seller with respect thereto) that shall
be subject to no liens except as expressly permitted by Buyer. Each of the
assignment documents shall contain such representations and warranties in
writing concerning the proposed Eligible Asset and such other terms as shall be
satisfactory to Buyer in its sole discretion, and shall include blacklined
copies of each document, showing all changes made to the forms of assignment
documents that have been approved in advance by Buyer.



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF BAILEE LETTER

            ,     20    

 

 

              

 

              

 

              

 

  Re: Bailee Agreement (the “Bailee Agreement”) in connection with the pledge

by CMC Loan Funding A, LLC ( “Seller”) to JPMorgan Chase Bank,

National Association (“Buyer”)

Ladies and Gentlemen:

In consideration of the mutual promises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, Buyer and [            ] (the “Bailee”) hereby agree as
follows:

(a) Seller shall deliver to the Bailee in connection with any Purchased Assets
delivered to the Bailee hereunder an Identification Certificate in the form of
Attachment 1 attached hereto to which shall be attached a Purchased Asset
Schedule identifying which Purchased Assets are being delivered to the Bailee
hereunder. Such Purchased Asset Schedule shall contain the following fields of
information: (a) the loan identifying number; (b) the Purchased Asset obligor’s
name; (c) the street address, city, state and zip code for the applicable real
property; (d) the original balance; and (e) the current principal balance if
different from the original balance.

(b) On or prior to the date indicated on the Custodial Identification
Certificate delivered by Seller (the “Funding Date”), Seller shall have
delivered to the Bailee, as bailee for hire, the original documents set forth on
Schedule A attached hereto (collectively, the “Purchased Asset File”) for each
of the Purchased Assets (each a “Purchased Asset” and collectively, the
“Purchased Assets”) listed in Exhibit A to Attachment 1 attached hereto (the
“Purchased Asset Schedule”).

(c) The Bailee shall issue and deliver to Buyer and Wells Fargo Bank, National
Association (the “Custodian”) on or prior to the Funding Date by facsimile
(a) in the name of Buyer, an initial trust receipt and certification in the form
of Attachment 2 attached hereto (the “Bailee’s Trust Receipt and Certification”)
which Bailee’s Trust Receipt and Certification shall state that the Bailee has
received the documents comprising the Purchased Asset File as set forth in the
Custodial Identification Certificate (as defined in that certain Custodial
Agreement, dated as of February 5, 2014, among Seller, Buyer and Custodian, in
addition to such other documents required to be delivered to Buyer and/or
Custodian pursuant to the Master Repurchase Agreement, dated as of February 5,
2014, between Seller and Buyer (the “Repurchase Agreement”).



--------------------------------------------------------------------------------

(d) On the applicable Funding Date, in the event that Buyer fails to purchase
from Seller the Purchased Assets identified in the related Custodial
Identification Certificate, Buyer shall deliver by facsimile to the Bailee at
[            ] to the attention of [            ], an authorization (the
“Facsimile Authorization”) to release the Purchased Asset Files with respect to
the Purchased Assets identified therein to Seller. Upon receipt of such
Facsimile Authorization, the Bailee shall release the Purchased Asset Files to
Seller in accordance with Seller’s instructions.

(e) Following the Funding Date, the Bailee shall forward the Purchased Asset
Files to the Custodian at [            ], by insured overnight courier for
receipt by the Custodian no later than 1:00 p.m. on the third Business Day
following the applicable Funding Date (the “Delivery Date”).

(f) From and after the applicable Funding Date until the time of receipt of the
Facsimile Authorization or the applicable Delivery Date, as applicable, the
Bailee (a) shall maintain continuous custody and control of the related
Purchased Asset Files as bailee for Buyer and (b) is holding the related
Purchased Assets as sole and exclusive bailee for Buyer unless and until
otherwise instructed in writing by Buyer.

(g) Seller agrees to indemnify and hold the Bailee and its partners, directors,
officers, agents and employees harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
attorneys’ fees, that may be imposed on, incurred by, or asserted against it or
them in any way relating to or arising out of this Bailee Agreement or any
action taken or not taken by it or them hereunder unless such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (other than special, indirect, punitive or
consequential damages, which shall in no event be paid by the Bailee) were
imposed on, incurred by or asserted against the Bailee because of the breach by
the Bailee of its obligations hereunder, which breach was caused by negligence,
lack of good faith or willful misconduct on the part of the Bailee or any of its
partners, directors, officers, agents or employees. The foregoing
indemnification shall survive any resignation or removal of the Bailee or the
termination or assignment of this Bailee Agreement.

(h) In the event that the Bailee fails to produce a Mortgage Note, assignment of
collateral or any other document related to a Purchased Asset that was in its
possession within ten (10) business days after required or requested by Seller
or Buyer (a “Delivery Failure”), the Bailee shall indemnify Seller or Buyer in
accordance with paragraph (g) above.



--------------------------------------------------------------------------------

(i) Seller agrees to indemnify and hold Buyer and its respective affiliates and
designees harmless against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, including reasonable attorneys’ fees, that may
be imposed on, incurred by, or asserted against it or them in any way relating
to or arising out of a Custodial Delivery Failure or the Bailee’s negligence,
lack of good faith or willful misconduct. The foregoing indemnification shall
survive any termination or assignment of this Bailee Agreement.

(j) Seller hereby represents, warrants and covenants that the Bailee is not an
affiliate of or otherwise controlled by Seller. Notwithstanding the foregoing,
the parties hereby acknowledge that the Bailee hereunder may act as Counsel to
Seller in connection with a proposed transaction and [            ], if acting
as Bailee, has represented Seller in connection with negotiation, execution and
delivery of the Repurchase Agreement.

(k) In connection with a pledge of the Purchased Assets as collateral for an
obligation of Buyer, Buyer may pledge its interest in the corresponding
Purchased Asset Files held by the Bailee for the benefit of Buyer from time to
time by delivering written notice to the Bailee that Buyer has pledged its
interest in the identified Purchased Assets and Purchased Asset Files, together
with the identity of the party to whom the Purchased Assets have been pledged
(such party, the “Pledgee”). Upon receipt of such notice from Buyer, the Bailee
shall mark its records to reflect the pledge of the Purchased Assets by Buyer to
the Pledgee. The Bailee’s records shall reflect the pledge of the Purchased
Assets by Buyer to the Pledgee until such time as the Bailee receives written
instructions from Buyer that the Purchased Assets are no longer pledged by Buyer
to the Pledgee, at which time the Bailee shall change its records to reflect the
release of the pledge of the Purchased Assets and that the Bailee is holding the
Purchased Assets as custodian for, and for the benefit of, Buyer.

(l) The agreement set forth in this Bailee Agreement may not be modified,
amended or altered, except by written instrument, executed by all of the parties
hereto.

(m) This Bailee Agreement may not be assigned by Seller or the Bailee without
the prior written consent of Buyer.

(n) For the purpose of facilitating the execution of this Bailee Agreement as
herein provided and for other purposes, this Bailee Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute and be one
and the same instrument.

(o) This Bailee Agreement shall be construed in accordance with the laws of the
State of New York, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

(p) Capitalized terms used herein and defined herein shall have the meanings
ascribed to them in the Repurchase Agreement.



--------------------------------------------------------------------------------

Very truly yours, CMC LOAN FUNDING A, LLC, as Seller By:  

 

  Name:   Title:

 

ACCEPTED AND AGREED: [BAILEE] By:  

 

  Name: ACCEPTED AND AGREED: JPMORGAN CHASE BANK, NATIONAL ASSOCIATION Buyer By:
 

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A

[List of Purchased Asset Documents]



--------------------------------------------------------------------------------

Attachment 1

IDENTIFICATION CERTIFICATE

On this         day of                     , 201[    ], CMC LOAN FUNDING A, LLC
(“Seller”), under that certain Bailee Agreement of even date herewith (the
“Bailee Agreement”), among Seller, [            ] (the “Bailee”), and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as Buyer, does hereby instruct the Bailee to
hold, in its capacity as Bailee, the Purchased Asset Files with respect to the
Purchased Assets listed on Exhibit A hereto, which Purchased Assets shall be
subject to the terms of the Bailee Agreement as of the date hereof.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Bailee Agreement.

IN WITNESS WHEREOF, Seller has caused this Identification Certificate to be
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

CMC LOAN FUNDING A, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit A to Attachment 1

PURCHASED ASSET SCHEDULE



--------------------------------------------------------------------------------

Attachment 2

FORM OF BAILEE’S TRUST RECEIPT AND CERTIFICATION

                    , 201    

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

383 Madison Avenue

New York, New York 10179

Attention:     Ms. Nancy S. Alto

Telephone:    (212) 623-1989

Telecopy:      (917) 546-2564

 

  Re: Bailee Agreement, dated as of             , 201_ (the “Bailee Agreement”)
among CMC Loan Funding A, LLC (“Seller”), JPMorgan Chase Bank, National
Association (“Buyer”) and [            ] (“Bailee”)

Ladies and Gentlemen:

In accordance with the provisions of Paragraph 3 of the above-referenced Bailee
Agreement, the undersigned, as the Bailee, hereby certifies that as to each
Purchased Asset described in the Purchased Asset Schedule (Exhibit A to
Attachment 1), a copy of which is attached hereto, it has reviewed the Purchased
Asset File and has determined that (i) all documents listed in Schedule A
attached to the Bailee Agreement are in its possession and (ii) such documents
have been reviewed by it and appear regular on their face and relate to such
Purchased Asset and (iii) based on its examination, the foregoing documents on
their face satisfy the requirements set forth in Paragraph 2 of the Bailee
Agreement.

The Bailee hereby confirms that it is holding each such Purchased Asset File as
agent and bailee for the exclusive use and benefit of Buyer pursuant to the
terms of the Bailee Agreement.

All initially capitalized terms used herein shall have the meanings ascribed to
them in the above-referenced Bailee Agreement.

 

[            ], BAILEE By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT X

FORM OF MARGIN DEFICIT NOTICE

[DATE]

VIA ELECTRONIC TRANSMISSION

CMC LOAN FUNDING A, LLC

[                    ]

[                    ]

[                    ]

Attention:     [                     ]

 

  Re: Master Repurchase Agreement, dated as of February 5, 2014 (as amended,
restated, supplemented, or otherwise modified and in effect from time to time,
the “Master Repurchase Agreement”; capitalized terms used but not otherwise
defined herein shall have the meanings assigned thereto in the Master Repurchase
Agreement) by and between JPMorgan Chase Bank, National Association (“Buyer”)
and CMC Loan Funding A, LLC (“Seller”).

Pursuant to Article 4(a) of the Master Repurchase Agreement, Buyer hereby
notifies Seller of the existence of a Margin Deficit as of the date hereof as
follows:

 

   Repurchase Price for certain Purchased Assets:    $__________    Buyer’s
Margin Amount for certain Purchased Assets:    $__________    MARGIN DEFICIT:   
$__________    Accrued Interest from [            ] to [            ]:   
$__________    TOTAL WIRE DUE:    $__________

SELLER IS REQUIRED TO CURE THE MARGIN DEFICIT SPECIFIED ABOVE IN ACCORDANCE WITH
THE MASTER REPURCHASE AGREEMENT AND WITHIN THE TIME PERIOD SPECIFIED ARTICLE
4(a) THEREOF.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL     ASSOCIATION By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT XI

UCC FILING JURISDICTIONS

Seller: Secretary of State for Delaware

Parent: Secretary of State for Delaware

 

X-4



--------------------------------------------------------------------------------

EXHIBIT XII

FORM OF SERVICER NOTICE

[DATE]

[SERVICER]

[ADDRESS]

Attention:                     

 

  Re: Master Repurchase Agreement, dated as of February 5, 2014 by and between
JPMorgan Chase Bank, National Association (“Buyer”), CMC Loan Funding A, LLC (
“Seller”) (as amended, restated, supplemented, or otherwise modified and in
effect from time to time, the “Master Repurchase Agreement”); (capitalized terms
used but not otherwise defined herein shall have the meanings assigned thereto
in the Master Repurchase Agreement).

Ladies and Gentlemen:

[            ] (the “Servicer”) is servicing certain mortgage assets sold by
Seller to Buyer pursuant to the Master Repurchase Agreement (the “Purchased
Assets”) pursuant to a servicing agreement dated as of [            ] between
Servicer and Seller (the “Servicing Agreement”). Servicer is hereby notified
that, pursuant to the Master Repurchase Agreement, Seller has sold the Purchased
Assets to Buyer on a servicing-released basis, and has granted a security
interest to Buyer in the Purchased Assets.

In accordance with Seller’s requirements under the Master Repurchase Agreement,
Seller hereby notifies and instructs Servicer, and Servicer hereby agrees that
Servicer shall (a) segregate all amounts collected on account of the Purchased
Assets, (b) hold the Purchased Assets in trust for Buyer, (c) in accordance with
the terms of the Servicing Agreement, remit all such income (net of any
deductions permitted under Section 3.02(b) of the Servicing Agreement), to the
Depository Account at PNC Bank, National Association, ABA # 043000096, Account
# [            ]. Upon receipt of a notice of Event of Default under the Master
Repurchase Agreement from Buyer, Servicer shall only follow the instructions of
Buyer with respect to the Purchased Assets, and shall deliver to Buyer any
information with respect to the Purchased Assets reasonably requested by Buyer.

Servicer hereby agrees that, notwithstanding any provision to the contrary in
the Servicing Agreement or in any other agreement which exists between Servicer
and Seller in respect of any Purchased Asset, (i) Servicer is servicing the
Purchased Assets for the joint benefit of Seller and Buyer, (ii) Buyer is
expressly intended to be a third-party beneficiary under the Servicing
Agreement, and (iii) Buyer may, at any time after the occurrence and during the



--------------------------------------------------------------------------------

continuance of an Event of Default under the Master Repurchase Agreement,
terminate the Servicing Agreement and any other such agreement immediately upon
the delivery of written notice thereof to Servicer and/or in any event transfer
servicing to Buyer’s designee, at no cost or expense to Buyer, it being agreed
that Seller will pay any and all fees required to terminate the Servicing
Agreement and any other such agreement and to effectuate the transfer of
servicing to the designee of Buyer in accordance with this Servicer Notice.

Notwithstanding any contrary information or direction which may be delivered to
Servicer by Seller, Servicer may conclusively rely on any information, direction
or notice of an Event of Default under the Master Repurchase Agreement delivered
by Buyer, and, so long as an Event of Default under the Master Repurchase
Agreement exists at such time, Seller shall indemnify and hold Servicer harmless
for any and all claims asserted against Servicer for any actions taken in good
faith by Servicer in connection with the delivery of such information, direction
or notice of any such Event of Default.

No provision of this letter or any Servicing Agreement may be amended,
countermanded or otherwise modified without the prior written consent of Buyer.
Buyer is an intended third party beneficiary of this letter.

Please acknowledge receipt and your agreement to the terms of this instruction
letter by signing in the signature block below and forwarding an executed copy
to Buyer promptly upon receipt. Any notices to Buyer should be delivered to the
following address: [            ].

 

Very truly yours, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO: CMC LOAN FUNDING A, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT XIII

FORM OF RELEASE LETTER

[Date]

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

383 Madison Avenue

New York, New York 10179

Attention: Ms. Nancy S. Alto

 

  Re: Master Repurchase Agreement, dated as of February 5, 2014 by and between
JPMorgan Chase Bank, National Association (“Buyer”) and CMC Loan Funding A, LLC
(“Seller”) (as amended, restated, supplemented, or otherwise modified and in
effect from time to time, the “Master Repurchase Agreement”); (capitalized terms
used but not otherwise defined herein shall have the meanings assigned thereto
in the Master Repurchase Agreement).

Ladies and Gentlemen:

With respect to the Purchased Assets described in the attached Schedule A (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets are
not subject to a lien of any third party, and (b) we hereby release all right,
interest or claim of any kind other than any rights under the Master Repurchase
Agreement with respect to such Purchased Assets, such release to be effective
automatically without further action by any party upon payment by Buyer of the
amount of the Purchase Price contemplated under the Master Repurchase Agreement
(calculated in accordance with the terms thereof) in accordance with the wiring
instructions set forth in the Master Repurchase Agreement.

 

Very truly yours, CMC LOAN FUNDING A, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A

[List of Purchased Asset Documents]



--------------------------------------------------------------------------------

EXHIBIT XIV

FORM OF COVENANT COMPLIANCE CERTIFICATE

[            ] [        ], 201[    ]

JPMorgan Chase Bank, National Association

383 Madison Avenue, 31st Floor

New York, New York 10179

Attention: Charles Y. Lee

This Covenant Compliance Certificate is furnished pursuant to that certain
Master Repurchase Agreement, dated as of February 5, 2014 by and between
JPMorgan Chase Bank, National Association (“Buyer”), CMC Loan Funding A, LLC
(collectively, “Seller”) (as amended, restated, supplemented, or otherwise
modified and in effect from time to time, the “Master Repurchase Agreement”).
Unless otherwise defined herein, capitalized terms used in this Covenant
Compliance Certificate have the respective meanings ascribed thereto in the
Master Repurchase Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

  1. I am a duly elected Responsible Officer of Seller.

 

  2. All of the financial statements, calculations and other information set
forth in this Covenant Compliance Certificate, including, without limitation, in
any exhibit or other attachment hereto, are true, complete and correct as of the
date hereof.

 

  3. I have reviewed the terms of the Master Repurchase Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and financial condition of Seller during the accounting period
covered by the financial statements attached (or most recently delivered to
Buyer if none are attached).

 

  4. I am not aware of any facts, or pending developments that have caused, or
may in the future cause the Market Value of any Purchased Asset to decline at
any time within the reasonably foreseeable future.

 

  5. As of the date hereof, and since the date of the certificate most recently
delivered pursuant to Article 11(j) of the Master Repurchase Agreement, Seller
has observed or performed all of its covenants and other agreements in all
material respects, and satisfied in all material respects, every condition,
contained in the Master Repurchase Agreement and the related documents to be
observed, performed or satisfied by it.

 

  6.

The examinations described in Paragraph 3 above did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the accounting period covered by
the



--------------------------------------------------------------------------------

  attached financial statements or as of the date of this Covenant Compliance
Certificate (including after giving effect to any pending Transactions requested
to be entered into), except as set forth below.

 

  7. As of the date hereof, each of the representations and warranties made by
Seller in the Master Repurchase Agreement are true, correct and complete in all
material respects with the same force and effect as if made on and as of the
date hereof, except as to the extent of any Approved Exceptions.

 

  8. No condition or event that constitutes a “Termination Event”, “Event of
Default”, “Potential Event of Default” or any similar event by Seller, however
denominated, has occurred or is continuing under any Hedging Transaction.

 

  9. Attached as Exhibit 1 hereto is a description of all interests of
Affiliates of Seller in any Underlying Mortgaged Property (including without
limitation, any lien, encumbrance or other debt or equity position or other
interest in the Underlying Mortgaged Property that is senior or junior to, or
pari passu with, a Mortgage Asset in right of payment or priority).

 

  10. Attached as Exhibit 2 hereto are the financial statements required to be
delivered pursuant to Article 11 of the Master Repurchase Agreement (or, if none
are required to be delivered as of the date of this Covenant Compliance
Certificate, the financial statements most recently delivered pursuant to
Article 11 of the Master Repurchase Agreement), which financial statements, to
the best of my knowledge after due inquiry, fairly and accurately present in all
material respects, the financial condition and operations of Seller as of the
date or with respect to the period therein specified, determined in accordance
with the requirements set forth in Article 11.

 

  11. Attached as Exhibit 3 hereto are the calculations demonstrating compliance
with the financial covenants set forth in Article 9 of the Guarantee Agreement.

To the extent that Financial Statements are being delivered in connection with
this Covenant Compliance Certificate, Seller hereby makes the following
representations and warranties: (i) it is in compliance with all of the terms
and conditions of the Master Repurchase Agreement and (ii) it has no claim or
offset against Buyer under the Transaction Documents.

To the best of my knowledge, Seller has, during the period since the delivery of
the immediately preceding Covenant Compliance Certificate, observed or performed
all of its covenants and other agreements in all material respects, and
satisfied in all material respects every condition, contained in the Master
Repurchase Agreement and the related documents to be observed, performed or
satisfied by it, and I have no knowledge of the occurrence during such period,
or present existence, of any condition or event which constitutes an Event of
Default or Default (including after giving effect to any pending Transactions
requested to be entered into), except as set forth below.



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 10, listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Guarantor or Seller has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

 

 

 

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Covenant Compliance
Certificate, are made and delivered this [    ] day of [            ],
201[    ].

 

CMC LOAN FUNDING A, LLC,     a Delaware limited liability company By:  

 

  Name:   Title: COLONY FINANCIAL, INC.,
    a Maryland corporation By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT XV

FORM OF RE-DIRECTION LETTER

[SELLER LETTERHEAD]

RE-DIRECTION LETTER

AS OF [            ] [        ], 201[    ]

Ladies and Gentlemen:

Please refer to: (a) that certain [Loan Agreement], dated [            ]
[        ], 201[            ], by and between [            ] (the “Borrower”),
as borrower, and [            ] (the “Lender”), as lender; and (b) all documents
securing or relating to that certain $[            ] loan made by the Lender to
the Borrower on [            ] [        ], 201[_] (the “Loan”).

You are advised as follows, effective as of the date of this letter.

Assignment of the Loan. The Lender has entered into a Master Repurchase
Agreement, dated as of February 5, 2014 (as the same may be amended and/or
restated from time to time, the “Repurchase Agreement”), with JPMorgan Chase
Bank, National Association (“JPMorgan”), 383 Madison Avenue, 31st Floor, New
York, New York 10179, and has assigned its rights and interests in the Loan (and
all of its rights and remedies in respect of the Loan) to JPMorgan, subject to
the terms of the Repurchase Agreement. This assignment shall remain in effect
unless and until JPMorgan has notified Borrower otherwise in writing.

Direction of Funds. In connection with Borrower’s obligations under the Loan,
Lender hereby directs Borrower to disburse, by wire transfer, any and all
payments to be made under or in respect of the Loan to the following account,
for the benefit of JPMorgan:

ABA # [            ]

Account # [            ]

Attn: [Insert information regarding Depository Account]

Acct Name: “[SERVICER] for the benefit of JPMorgan Chase Bank, National

Association, as Repurchase Agreement Buyer”

This direction shall remain in effect unless and until JPMorgan has notified
Borrower otherwise in writing.

Modifications, Waivers, Etc. No modification, waiver, deferral, or release (in
whole or in part) of any party’s obligations in respect of the Loan, or of any
collateral for any obligations in respect of the Loan, shall be effective
without the prior written consent of JPMorgan. Notwithstanding the foregoing,
neither Seller nor Servicer shall take any material action or effect any
modification or amendment to any Purchased Asset without first having given
prior notice thereof to Buyer in each such instance and receiving the prior
written consent of Buyer.



--------------------------------------------------------------------------------

Please acknowledge your acceptance of the terms and directions contained in this
correspondence by executing a counterpart of this correspondence and returning
it to the undersigned.

 

Very truly yours, CMC LOAN FUNDING A, LLC,
a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

Date:   [            ] [    ], 201[    ]

 

Agreed and accepted this [        ]
day of [            ], 201[    ] [            ] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT XVI-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Assignees That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to Article 3(s) of the Master Repurchase Agreement,
dated as of February 5, 2014 (the “Master Repurchase Agreement”), by and between
JPMorgan Chase Bank, National Association, a national banking association
organized under the laws of the United States, as Buyer, and CMC Loan Funding A,
LLC, a Delaware limited liability company, as Seller. Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Master Repurchase Agreement.

The undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the ownership interest in the Transaction(s) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the applicable Seller(s) within the meaning of Section 871(h)(3)(B) of the Code
and (iv) it is not a controlled foreign corporation related to the applicable
Seller(s) as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the applicable Seller(s) with a correct, complete,
and accurate executed IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the applicable Seller(s), and
(2) the undersigned shall have at all times furnished the applicable Seller(s)
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF ASSIGNEE] By:  

 

  Name:   Title:

Date:             ,     201[    ]

 

XVI-1-1



--------------------------------------------------------------------------------

EXHIBIT XVI-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to Article 3(s) of the Master Repurchase Agreement,
dated as of February 5, 2014 (the “Master Repurchase Agreement”), by and between
JPMorgan Chase Bank, National Association, a national banking association
organized under the laws of the United States, as Buyer, and CMC Loan Funding A,
LLC, a Delaware limited liability company, as Seller. Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Master Repurchase Agreement.

The undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the ownership interest in the Transaction(s) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the applicable Seller(s) within the meaning of Section 871(h)(3)(B) of the Code,
and (iv) it is not a controlled foreign corporation related to the applicable
Seller(s) as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the applicable Buyer or Assignee with a correct,
complete, and accurate executed IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Buyer or Assignee in
writing, and (2) the undersigned shall have at all times furnished such Buyer or
Assignee with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             ,     201[    ]

 

XVI-2-1



--------------------------------------------------------------------------------

EXHIBIT XVI-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to Article 3(s) of the Master Repurchase Agreement,
dated as of February 5, 2014 (the “Master Repurchase Agreement”), by and between
JPMorgan Chase Bank, National Association, a national banking association
organized under the laws of the United States, as Buyer, and CMC Loan Funding A,
LLC, a Delaware limited liability company, as Seller. Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Master Repurchase Agreement.

The undersigned hereby certifies that (i) it is the sole record owner of the
ownership interest in the Transaction(s) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such interest, (iii) with respect such interest, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the applicable Seller(s) within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the applicable
Seller(s) as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the applicable Buyer or Assignee with a correct,
complete, and accurate executed IRS Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Buyer or Assignee and (2) the undersigned shall have at all times furnished
such Buyer or Assignee with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             ,     201[    ]

 

XVI-3-1



--------------------------------------------------------------------------------

EXHIBIT XVI-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Assignees That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to Article 3(s) of the Master Repurchase Agreement,
dated as of February 5, 2014 (the “Master Repurchase Agreement”), by and between
JPMorgan Chase Bank, National Association, a national banking association
organized under the laws of the United States, as Buyer, and CMC Loan Funding A,
LLC, a Delaware limited liability company, as Seller. Capitalized terms used and
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Master Repurchase Agreement.

The undersigned hereby certifies that (i) it is the sole record owner of the
ownership interest in the Transaction(s) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such interest, (iii) with respect to such interest, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the applicable Seller(s) within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the applicable
Seller(s) as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the applicable Seller(s) with a correct, complete,
and accurate executed IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the applicable Seller(s), and
(2) the undersigned shall have at all times furnished the applicable Seller(s)
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF ASSIGNEE] By:  

 

  Name:   Title:

Date:             ,     201[    ]

 

XVI-4-1



--------------------------------------------------------------------------------

EXHIBIT XVII

FORM OF

CASH MANAGEMENT ACCOUNT BANK NOTICE

[DATE]

[CASH MANAGEMENT BANK]

[Address]

 

  Re: (a) Loan Agreement, dated as of [            ], by and between
[            ] (the “Borrower”), and [COLFIN LENDER] (the “Lender”) in respect
of the loan made to Borrower thereunder (the “Loan”); (b) the Cash Management
Agreement, dated as of [    ], 2014 (the “Cash Management Agreement”), between
Lender, Borrower and [CASH MANAGEMENT BANK] (the “Cash Management Bank”) and
(c) all of Lender’s rights and remedies in respect of the Loan, including but
not limited to, the Cash Management Agreement and all bank accounts governed
thereby (collectively, the “Cash Management Account”), any funds from time to
time on deposit therein and all contract rights attendant thereto.

Ladies and Gentlemen:

This letter is to notify you, in your capacity as Cash Management Bank, that the
Lender has transferred, conveyed and assigned all of its right, title and
interest in the Loan (and all of its rights and remedies in respect of the Loan,
including but not limited to, the Cash Management Agreement, the Cash Management
Account, any funds from time to time on deposit therein and all contract rights
attendant thereto) to CMC Loan Funding A, LLC (the “Seller”), who, in turn, has
sold, transferred, conveyed and assigned all of its right, title and interest in
the Loan (and all of its rights and remedies in respect of the Loan, including
but not limited to, the Cash Management Agreement, the Cash Management Account,
any funds from time to time on deposit therein and all contract rights attendant
thereto) to JPMorgan Chase Bank, N.A. (the “Buyer”), pursuant to the Master
Repurchase Agreement, dated as of February 5, 2014 (the “Repurchase Agreement”)
between Seller and Buyer. In addition, pursuant to the Repurchase Agreement, in
the event of a recharacterization of the sale and conveyance of the Loan under
the Repurchase Agreement and, in each case, to secure Seller’s obligations to
Buyer and Buyer’s Affiliates under, and as defined in, the Repurchase Agreement,
Seller has assigned, pledged and granted a security interest to Buyer in all of
Seller’s right, title and interest in, to and under the Loan (including but not
limited to, the Cash Management Agreement, the Cash Management Account, any
funds from time to time on deposit therein and all contract rights attendant
thereto). Cash Management Bank, Seller and Lender each acknowledges the
transfers, conveyances, assignments and pledges set forth above and agrees,
severally, not jointly, that each shall

 

XVII-1



--------------------------------------------------------------------------------

(i) recognize Buyer as the owner of the Loan pursuant to the transfers,
conveyances and assignments described above, unless and until Buyer otherwise
notifies Cash Management Bank in writing, (ii) at all times act in accordance
with, and in no way inconsistent with, Buyer’s security interest in the Loan
(including, but not limited to, the Cash Management Agreement, the Cash
Management Account, any funds from time to time on deposit therein and all
contract rights attendant thereto), (iii) not amend, modify, supplement or
terminate the Cash Management Agreement or any of the rights of the parties
thereto with respect to the Cash Management Account and (iv) not terminate or
change the remittance instructions without Buyer’s prior written consent.

In accordance with the foregoing, Lender, Seller and Buyer hereby instruct Cash
Management Bank, and Cash Management Bank hereby agrees to remit any amounts
received in the Cash Management Account from time to time, as and when payable
to Lender and/or Seller under the Cash Management Agreement or otherwise as
instructed by Buyer in accordance with the terms of the Cash Management
Agreement, to the following deposit account, unless and until Cash Management
Bank is otherwise notified in writing by Buyer:

Bank: [Cash Management Bank]

ABA # [            ]

Account # [            ]

Attn: [            ]

Acct Name: JPMorgan Chase Bank, National Association, as Buyer under that
certain

Master Repurchase Agreement, dated February 5, 2014

Lender and Seller hereby agree, and Cash Management Bank hereby acknowledges,
that, in the event that, for any reason, the assignments, conveyances and
transfers discussed herein of the Cash Management Agreement is not effective to
cause an outright transfer of the Cash Management Agreement, the Cash Management
Account, any funds from time to time on deposit therein and all contract rights
attendant thereto, to Buyer, then Seller (and Lender, if applicable) shall,
solely for purposes of maintaining the validity and perfection of Buyer’s
security interest in, or ownership of, the Cash Management Agreement, the Cash
Management Account, any funds from time to time on deposit therein and all
contract rights attendant thereto, be deemed to be acting as the agent of the
Buyer with respect to the Cash Management Agreement, the Cash Management
Account, any funds from time to time on deposit therein and all contract rights
attendant thereto.

Notwithstanding any of the foregoing, Buyer shall not be liable for any acts or
omissions of Lender and/or Seller (whether acting as agent of Buyer or
otherwise) and Buyer shall have no duty to the Borrower, the Cash Management
Bank or any other person or entity with respect to the Loan and Buyer will not
be liable or responsible for any obligations and/or responsibilities of Lender,
express or implied, to Cash Management Bank and any such liabilities,
obligations and/or responsibilities shall remain solely with Seller without
regard to any sale, assignment, conveyance or transfer to Buyer.

Cash Management Bank shall have no obligation to review or confirm that any
actions taken pursuant to this notice comply with any other agreement or
document to which the Seller and Buyer are parties. Cash Management Bank shall
have no liability to Borrower, Lender,

 

XVII-2



--------------------------------------------------------------------------------

Buyer or to any other party arising out of or in connection with this notice
other than for its bad faith, gross negligence or willful misconduct. In no
event shall Cash Management Bank be liable for any lost profits or for any
indirect, special, consequential or punitive damages even if advised of the
possibility or likelihood of such damages. In no way shall any provision herein
impose a higher standard of care on Cash Management Bank or in any way reduce
any protections that Cash Management Bank has under the terms of the Cash
Management Agreement.

No provision of this letter may be amended, countermanded or otherwise modified
without the prior written consent of Buyer. This letter may be executed in
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument. THIS LETTER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

Please acknowledge receipt and your agreement to the terms of this instruction
letter by signing in the signature block below and forwarding an executed copy
to Buyer promptly upon receipt. Any notices to Buyer should be delivered to the
following address: JPMorgan Chase Bank, National Association, 383 Madison
Avenue, New York, New York 10179, attention: Nancy S. Alto, telephone:
(212) 623-1989, telecopy: (917) 546-2564, with a copy to JPMorgan Chase Bank,
National Association, 383 Madison Avenue, 31st Floor, New York, New York 10179,
attention: Chuck Y. Lee, telephone: (212) 834-9328, telecopy: (347) 438-2992.

 

Very truly yours, CMC LOAN FUNDING A, LLC By:  

 

  Name:   Title: [COLFIN LENDER] By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

XVII-3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED TO: [CASH MANAGEMENT BANK], a     [                ] By:
 

 

  Name:   Title:

 

XVII-4



--------------------------------------------------------------------------------

EXHIBIT XVIII

FORM OF

LOCKBOX ACCOUNT BANK NOTICE

[DATE]

[LOCKBOX BANK]

[Address]

 

  Re: (a) Loan Agreement, dated as of [            ], by and between
[            ] (the “Borrower”), and [COLFIN LENDER] (the “Lender”) in respect
of the loan made to Borrower thereunder (the “Loan”); (b) the Lockbox Account
Agreement, dated as of [    ], 2014 (the “Lockbox Account Agreement”), between
Lender, Borrower and [LOCKBOX BANK] (the “Lockbox Bank”) and (c) all of Lender’s
rights and remedies in respect of the Loan, including but not limited to, the
Lockbox Agreement and all bank accounts governed thereby (collectively, the
“Lockbox Account”), any funds from time to time on deposit therein and all
contract rights attendant thereto.

Ladies and Gentlemen:

This letter is to notify you, in your capacity as Lockbox Bank, that the Lender
has transferred, conveyed and assigned all of its right, title and interest in
the Loan (and all of its rights and remedies in respect of the Loan, including
but not limited to, the Lockbox Agreement, the Lockbox Account, any funds from
time to time on deposit therein and all contract rights attendant thereto) to
CMC Loan Funding A, LLC (the “Seller”), who, in turn, has sold, transferred,
conveyed and assigned all of its right, title and interest in the Loan (and all
of its rights and remedies in respect of the Loan, including but not limited to,
the Lockbox Agreement, the Lockbox Account, any funds from time to time on
deposit therein and all contract rights attendant thereto) to JPMorgan Chase
Bank, N.A. (the “Buyer”), pursuant to the Master Repurchase Agreement, dated as
of February 5, 2014 (the “Repurchase Agreement”) between Seller and Buyer. In
addition, pursuant to the Repurchase Agreement, in the event of a
recharacterization of the sale and conveyance of the Loan under the Repurchase
Agreement and, in each case, to secure Seller’s obligations to Buyer and Buyer’s
Affiliates under, and as defined in, the Repurchase Agreement, Seller has
assigned, pledged and granted a security interest to Buyer in all of Seller’s
right, title and interest in, to and under the Loan (including but not limited
to, the Lockbox Agreement, the Lockbox Account, any funds from time to time on
deposit therein and all contract rights attendant thereto). Lockbox Bank, Seller
and Lender each acknowledges the transfers, conveyances, assignments and pledges
set forth above and agrees, severally, not jointly, that each shall
(i) recognize Buyer as the owner of the Loan pursuant to the

 

XVIII-1



--------------------------------------------------------------------------------

transfers, conveyances and assignments described above, unless and until Buyer
otherwise notifies Lockbox Bank in writing, (ii) at all times act in accordance
with, and in no way inconsistent with, Buyer’s security interest in the Loan
(including, but not limited to, the Lockbox Agreement, the Lockbox Account, any
funds from time to time on deposit therein and all contract rights attendant
thereto), (iii) not amend, modify, supplement or terminate the Lockbox
Agreement, any of the rights of the parties thereto with respect to the Lockbox
Account or the instructions to remit all amounts on deposit therein or otherwise
credited thereto to the Cash Management Account, and (iv) not terminate or
change the remittance instructions without Buyer’s prior written consent.

Notwithstanding any of the foregoing, Buyer shall not be liable for any acts or
omissions of Lender and/or Seller (whether acting as agent of Buyer or
otherwise) and Buyer shall have no duty to the Borrower, the Lockbox Bank or any
other person or entity with respect to the Loan and Buyer will not be liable or
responsible for any obligations and/or responsibilities of Lender, express or
implied, to Lockbox Bank and any such liabilities, obligations and/or
responsibilities shall remain solely with Seller without regard to any sale,
assignment, conveyance or transfer to Buyer.

Lockbox Bank shall have no obligation to review or confirm that any actions
taken pursuant to this notice comply with any other agreement or document to
which the Seller and Buyer are parties. Lockbox Bank shall have no liability to
Borrower, Lender, Buyer or to any other party arising out of or in connection
with this notice other than for its bad faith, gross negligence or willful
misconduct. In no event shall Lockbox Bank be liable for any lost profits or for
any indirect, special, consequential or punitive damages even if advised of the
possibility or likelihood of such damages. In no way shall any provision herein
impose a higher standard of care on Lockbox Bank or in any way reduce any
protections that Lockbox Bank has under the terms of the Lockbox Agreement.

No provision of this letter may be amended, countermanded or otherwise modified
without the prior written consent of Buyer. This letter may be executed in
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument. THIS LETTER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

Please acknowledge receipt and your agreement to the terms of this instruction
letter by signing in the signature block below and forwarding an executed copy
to Buyer promptly upon receipt. Any notices to Buyer should be delivered to the
following address: JPMorgan Chase Bank, National Association, 383 Madison
Avenue, New York, New York 10179, attention: Nancy S. Alto, telephone:
(212) 623-1989, telecopy: (917) 546-2564, with a copy to JPMorgan Chase Bank,
National Association, 383 Madison Avenue, 31st Floor, New York, New York 10179,
attention: Chuck Y. Lee, telephone: (212) 834-9328, telecopy: (347) 438-2992.

 

XVIII-2



--------------------------------------------------------------------------------

Very truly yours, CMC LOAN FUNDING A, LLC By:  

 

  Name:   Title: [COLFIN LENDER] By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

XVIII-3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:       Name:   Title:

 

ACKNOWLEDGED AND AGREED TO:

[LOCKBOX BANK], a

    [            ]

By:

      Name:  

Title:

 

XVIII-4